Exhibit 10.1

 

CREDIT AGREEMENT

 

DATED AS OF FEBRUARY 6, 2008

 

AMONG

 

FESTIVAL FUN PARKS, LLC,

 

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.,

as Administrative Agent, as a Lender and

as Sole Bookrunner and Joint Lead Arranger

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,

as a Lender and

as Joint Lead Arranger and

Co-Syndication Agent,

 

NATIXIS,

as a Lender and as Co-Syndication Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender and as Co-Documentation Agent,

 

CHURCHILL FINANCIAL LLC,

as Co-Documentation Agent

 

AND

 

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

 

 

[g59381ka01i001.gif]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1. DEFINITIONS

 

2

 

 

 

 

 

SECTION 1.1

 

CERTAIN DEFINED TERMS

 

2

SECTION 1.2

 

ACCOUNTING TERMS AND DETERMINATIONS

 

22

SECTION 1.3

 

OTHER DEFINITIONAL PROVISIONS AND REFERENCES

 

22

 

 

 

 

 

ARTICLE 2. LOANS AND LETTERS OF CREDIT

 

23

 

 

 

 

 

SECTION 2.1

 

TERM LOAN B

 

23

SECTION 2.2

 

SCHEDULED REPAYMENTS

 

23

SECTION 2.3

 

MANDATORY PREPAYMENTS

 

24

SECTION 2.4

 

OPTIONAL PREPAYMENTS OF TERM LOAN B

 

26

SECTION 2.5

 

ALL PREPAYMENTS

 

26

SECTION 2.6

 

REVOLVING LOANS AND BORROWINGS

 

26

SECTION 2.7

 

[RESERVED]

 

27

SECTION 2.8

 

ADVANCING REVOLVING LOANS

 

27

SECTION 2.9

 

MANDATORY REVOLVING LOAN REPAYMENTS AND PREPAYMENTS

 

28

SECTION 2.10

 

OPTIONAL PREPAYMENTS OF REVOLVING LOANS

 

28

SECTION 2.11

 

SWINGLINE LOANS

 

28

SECTION 2.12

 

INTEREST, INTEREST CALCULATIONS AND CERTAIN FEES

 

30

SECTION 2.13

 

NOTES

 

33

SECTION 2.14

 

LETTERS OF CREDIT AND LETTER OF CREDIT FEES

 

33

SECTION 2.15

 

GENERAL PROVISIONS REGARDING PAYMENT

 

36

SECTION 2.16

 

LOAN ACCOUNT

 

36

SECTION 2.17

 

MAXIMUM INTEREST

 

37

SECTION 2.18

 

TAXES

 

37

SECTION 2.19

 

CAPITAL ADEQUACY

 

39

SECTION 2.20

 

MITIGATION OBLIGATIONS

 

40

 

 

 

 

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

40

 

 

 

 

 

SECTION 3.1

 

EXISTENCE AND POWER

 

40

SECTION 3.2

 

ORGANIZATION AND GOVERNMENTAL AUTHORIZATION; NO CONTRAVENTION

 

40

SECTION 3.3

 

BINDING EFFECT

 

41

SECTION 3.4

 

CAPITALIZATION

 

41

SECTION 3.5

 

FINANCIAL INFORMATION

 

41

SECTION 3.6

 

LITIGATION

 

42

SECTION 3.7

 

OWNERSHIP OF PROPERTY

 

42

SECTION 3.8

 

NO DEFAULT

 

42

SECTION 3.9

 

LABOR MATTERS

 

42

SECTION 3.10

 

REGULATED ENTITIES

 

43

SECTION 3.11

 

MARGIN REGULATIONS

 

43

SECTION 3.12

 

COMPLIANCE WITH LAWS; ANTI-TERRORISM LAWS

 

43

SECTION 3.13

 

TAXES

 

43

 

--------------------------------------------------------------------------------


 

SECTION 3.14

 

COMPLIANCE WITH ERISA

 

44

SECTION 3.15

 

BROKERS

 

44

SECTION 3.16

 

RELATED TRANSACTIONS

 

45

SECTION 3.17

 

MATERIAL CONTRACTS

 

45

SECTION 3.18

 

ENVIRONMENTAL COMPLIANCE

 

45

SECTION 3.19

 

INTELLECTUAL PROPERTY

 

46

SECTION 3.20

 

REAL PROPERTY INTERESTS

 

47

SECTION 3.21

 

SOLVENCY

 

47

SECTION 3.22

 

FULL DISCLOSURE

 

47

 

 

 

 

 

ARTICLE 4. AFFIRMATIVE COVENANTS  47

 

 

 

 

 

 

 

SECTION 4.1

 

FINANCIAL STATEMENTS AND OTHER REPORTS

 

47

SECTION 4.2

 

PAYMENT AND PERFORMANCE OF OBLIGATIONS

 

51

SECTION 4.3

 

MAINTENANCE OF EXISTENCE

 

51

SECTION 4.4

 

MAINTENANCE OF PROPERTY; INSURANCE

 

51

SECTION 4.5

 

COMPLIANCE WITH LAWS

 

53

SECTION 4.6

 

INSPECTION OF PROPERTY, BOOKS AND RECORDS

 

53

SECTION 4.7

 

USE OF PROCEEDS

 

53

SECTION 4.8

 

LENDERS’ MEETINGS

 

53

SECTION 4.9

 

REQUIRED SWAP CONTRACTS

 

54

SECTION 4.10

 

HAZARDOUS MATERIALS; REMEDIATION

 

54

SECTION 4.11

 

FURTHER ASSURANCES

 

54

SECTION 4.12

 

CLEAN DOWN

 

56

 

 

 

 

 

ARTICLE 5. NEGATIVE COVENANTS

 

56

 

 

 

 

 

SECTION 5.1

 

DEBT

 

56

SECTION 5.2

 

LIENS

 

57

SECTION 5.3

 

CONTINGENT OBLIGATIONS

 

58

SECTION 5.4

 

RESTRICTED DISTRIBUTIONS

 

58

SECTION 5.5

 

RESTRICTIVE AGREEMENTS

 

59

SECTION 5.6

 

PAYMENTS AND MODIFICATIONS OF SUBORDINATED DEBT

 

59

SECTION 5.7

 

CONSOLIDATIONS, MERGERS AND SALES OF ASSETS

 

60

SECTION 5.8

 

PURCHASE OF ASSETS, INVESTMENTS

 

60

SECTION 5.9

 

TRANSACTIONS WITH AFFILIATES

 

64

SECTION 5.10

 

MODIFICATION OF ORGANIZATIONAL DOCUMENTS

 

64

SECTION 5.11

 

MODIFICATION OF CERTAIN AGREEMENTS

 

65

SECTION 5.12

 

FISCAL YEAR

 

65

SECTION 5.13

 

CONDUCT OF BUSINESS

 

65

SECTION 5.14

 

INVESTOR FEES

 

65

SECTION 5.15

 

[RESERVED]

 

65

SECTION 5.16

 

LIMITATION ON SALE AND LEASEBACK TRANSACTIONS

 

65

SECTION 5.17

 

BANK ACCOUNTS

 

65

SECTION 5.18

 

COMPLIANCE WITH ANTI-TERRORISM LAWS

 

66

 

 

 

 

 

ARTICLE 6. FINANCIAL COVENANTS

 

66

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.1

 

CAPITAL EXPENDITURES

 

66

SECTION 6.2

 

FIXED CHARGE COVERAGE RATIO

 

67

SECTION 6.3

 

TOTAL DEBT TO EBITDA RATIO

 

67

 

 

 

 

 

ARTICLE 7. CONDITIONS

 

68

 

 

 

 

 

SECTION 7.1

 

CONDITIONS TO CLOSING

 

68

SECTION 7.2

 

CONDITIONS TO EACH LOAN, SUPPORT AGREEMENT AND LENDER LETTER OF CREDIT

 

69

 

 

 

 

 

ARTICLE 8. EVENTS OF DEFAULT

 

70

 

 

 

 

 

SECTION 8.1

 

EVENTS OF DEFAULT

 

70

SECTION 8.2

 

ACCELERATION AND SUSPENSION OR TERMINATION OF REVOLVING LOAN COMMITMENT

 

72

SECTION 8.3

 

CASH COLLATERAL

 

73

SECTION 8.4

 

DEFAULT RATE OF INTEREST AND SUSPENSION OF LIBOR RATE OPTIONS

 

73

SECTION 8.5

 

SETOFF RIGHTS

 

73

SECTION 8.6

 

APPLICATION OF PROCEEDS

 

73

 

 

 

 

 

ARTICLE 9. EXPENSES AND INDEMNITY

 

75

 

 

 

 

 

SECTION 9.1

 

EXPENSES

 

75

SECTION 9.2

 

INDEMNITY

 

75

 

 

 

 

 

ARTICLE 10. ADMINISTRATIVE AGENT

 

76

 

 

 

 

 

SECTION 10.1

 

APPOINTMENT AND AUTHORIZATION

 

76

SECTION 10.2

 

ADMINISTRATIVE AGENT AND AFFILIATES

 

77

SECTION 10.3

 

ACTION BY ADMINISTRATIVE AGENT

 

77

SECTION 10.4

 

CONSULTATION WITH EXPERTS

 

77

SECTION 10.5

 

LIABILITY OF ADMINISTRATIVE AGENT

 

77

SECTION 10.6

 

INDEMNIFICATION

 

78

SECTION 10.7

 

RIGHT TO REQUEST AND ACT ON INSTRUCTIONS

 

78

SECTION 10.8

 

CREDIT DECISION

 

78

SECTION 10.9

 

COLLATERAL MATTERS

 

79

SECTION 10.10

 

AGENCY FOR PERFECTION

 

79

SECTION 10.11

 

NOTICE OF DEFAULT

 

79

SECTION 10.12

 

SUCCESSOR ADMINISTRATIVE AGENT

 

80

SECTION 10.13

 

DISBURSEMENTS OF REVOLVING LOANS; PAYMENT AND SHARING OF PAYMENT

 

80

SECTION 10.14

 

RIGHT TO PERFORM, PRESERVE AND PROTECT

 

83

SECTION 10.15

 

ADDITIONAL TITLED AGENTS

 

84

SECTION 10.16

 

FUNDING AND SETTLEMENT PROVISIONS APPLICABLE WHEN NON-FUNDING REVOLVING LENDERS
EXIST

 

84

 

 

 

 

 

ARTICLE 11. MISCELLANEOUS

 

86

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 11.1

 

SURVIVAL

 

86

SECTION 11.2

 

NO WAIVERS

 

86

SECTION 11.3

 

NOTICES

 

86

SECTION 11.4

 

SEVERABILITY

 

87

SECTION 11.5

 

AMENDMENTS AND WAIVERS

 

87

SECTION 11.6

 

ASSIGNMENTS; PARTICIPATIONS; REPLACEMENT OF LENDERS

 

89

SECTION 11.7

 

HEADINGS

 

92

SECTION 11.8

 

CONFIDENTIALITY

 

92

SECTION 11.9

 

WAIVER OF CONSEQUENTIAL AND OTHER DAMAGES

 

92

SECTION 11.10

 

MARSHALING; PAYMENTS SET ASIDE

 

93

SECTION 11.11

 

GOVERNING LAW; SUBMISSION TO JURISDICTION

 

93

SECTION 11.12

 

WAIVER OF JURY TRIAL

 

93

SECTION 11.13

 

PUBLICATION; ADVERTISEMENT

 

94

SECTION 11.14

 

COUNTERPARTS; INTEGRATION

 

94

SECTION 11.15

 

NO STRICT CONSTRUCTION

 

95

SECTION 11.16

 

USA PATRIOT ACT NOTIFICATION

 

95

 

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

Annex A

-

Commitment Annex

Annex B

-

Closing Checklist

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Assignment Agreement

Exhibit B

-

Excess Cash Flow Certificate

Exhibit C

-

Compliance Certificate

Exhibit D

-

[Reserved]

Exhibit E

-

Notice of Borrowing

Exhibit F

-

Payment Notification

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(A)

-

Designated Leased Facilities

Schedule 1.1(B)

-

Existing Letters of Credit

Schedule 3.1

-

Existence, Organizational Identification Numbers, Foreign Qualification, Prior
Names

Schedule 3.4

-

Capitalization

Schedule 3.6

-

Litigation

Schedule 3.15

-

Brokers

Schedule 3.17

-

Material Contracts

Schedule 3.18

-

Environmental Compliance

Schedule 3.19

-

Intellectual Property

Schedule 3.20

-

Owned Real Estate

Schedule 5.1

-

Debt

Schedule 5.2

-

Liens

Schedule 5.3

-

Contingent Obligations

Schedule 5.8

-

Investments

Schedule 5.9

-

Affiliate Transactions

Schedule 5.13

-

Business Description

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of February 6, 2008 among FESTIVAL FUN PARKS, LLC, a
Delaware limited liability company, as Borrower, the financial institutions or
other entities from time to time parties hereto, each as a Lender, MERRILL LYNCH
BUSINESS FINANCIAL SERVICES INC., individually as a Lender, as Administrative
Agent and as Sole Bookrunner and Joint Lead Arranger, THE GOVERNOR AND COMPANY
OF THE BANK OF IRELAND, individually as a Lender and as Joint Lead Arranger and
Co-Syndication Agent, NATIXIS, individually as a Lender and as Co-Syndication
Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, individually as a Lender and as
Co-Documentation Agent, and CHURCHILL FINANCIAL LLC, as Co-Documentation Agent.

 

RECITALS:

 

WHEREAS, Centaur Holdings United States, Inc., a Delaware corporation
(“Purchaser”), was organized for the purpose of acquiring (the “Acquisition”)
all of the outstanding Capital Stock of Palace Entertainment Holdings, Inc., a
Delaware corporation (“Holdings”), from Palace Holdings Group, LLC, a Delaware
limited liability company (“Seller”); and

 

WHEREAS, the Acquisition was consummated pursuant to the terms of that certain
Stock Purchase and Contribution Agreement dated as of July 31, 2007 among
Seller, Holdings and Purchaser (as amended or otherwise modified to the date
hereof, and including all exhibits and schedules thereto, the “Purchase
Agreement”); and

 

WHEREAS, Borrower desires that Lenders extend certain term credit and working
capital facilities to Borrower to provide funds necessary to fund the Existing
Notes Tender Offer, the repayment of Debt under the Existing Credit Agreement
and related costs and expenses and to provide working capital financing for
Borrower; and

 

WHEREAS, Borrower desires to secure all of the Obligations by granting to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
first priority perfected Lien upon substantially all of its personal and real
property, including without limitation all outstanding Capital Stock of each
Subsidiary; and

 

WHEREAS, Holdings is willing to guaranty all of the Obligations, and to grant to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
first priority perfected Lien upon all of its personal and real property,
including without limitation, all outstanding Capital Stock of Borrower; and

 

WHEREAS, subject to the limitations set forth herein, each Subsidiary is willing
to guaranty all of the Obligations, and to grant to Administrative Agent, for
the benefit of Administrative Agent and Lenders, a first priority perfected Lien
upon all of its personal and real property;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Administrative Agent agree
as follows:

 

--------------------------------------------------------------------------------



 


ARTICLE 1.
DEFINITIONS


 


SECTION 1.1            CERTAIN DEFINED TERMS.


 

The following terms have the following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (i) in respect
of which Administrative Agent has declared all or any portion of the Obligations
to be immediately due and payable pursuant to Section 8.2, (ii) pursuant to
Section 8.1(a), and in respect of which Administrative Agent has suspended or
terminated the Revolving Loan Commitment pursuant to Section 8.2 and/or
(iii) pursuant to either Section 8.1(f) and/or Section 8.1(g).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC.

 

“Accounts” means “accounts”, as defined in Article 9 of the UCC.

 

“Acquisition” has the meaning set forth in the Recitals to this Agreement.

 

“Acquisition Documents” means the Purchase Agreement and all agreements,
documents and instruments executed and/or delivered pursuant thereto or in
connection therewith.

 

“Acquisition Pro Forma” has the meaning set forth in Section 5.8(b).

 

“Acquisition Projections” has the meaning set forth in Section 5.8(b).

 

“Additional Titled Agents” has the meaning set forth in Section 10.15.

 

“Adjusted EBITDA” has the meaning set forth in the Compliance Certificate.

 

“Administrative Agent” means Merrill Lynch in its capacity as administrative
agent for itself and for Lenders hereunder, as such capacity is established in,
and subject to the provisions of, Article 10, and the successors of Merrill
Lynch in such capacity.

 

“Affected Lender” has the meaning set forth in Section 11.6(c).

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) each of such
Person’s (other than, with respect to any Lender, any Lender’s) officers or
directors (or Persons functioning in substantially similar roles) and the
spouses, parents, descendants and siblings of such officers, directors or other
Persons.  As used in this definition, the term “control” of a Person means the
possession, directly or indirectly, of the power to vote five percent (5%) or
more of any class of voting Capital Stock of such Person or to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting Capital Stock, by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of Inventory or used, obsolete, worn-out or surplus Equipment,
all in the Ordinary Course of Business, (ii) dispositions of Cash Equivalents
for cash or in exchange for other Cash Equivalents, (iii) sales, transfers and
other dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business, (iv) the
lease, assignment, license, sub-license or sub-lease of any real or personal
property in the Ordinary Course of Business to the extent the same does not
materially interfere with the business of Borrower or any Subsidiary and (v) any
disposition of property or assets or issuance of Capital Stock by Borrower or
any Domestic Subsidiary to Borrower or any other Domestic Subsidiary.

 

“Assignment Agreement” means an agreement substantially in the form of Exhibit A
hereto, or in the event Administrative Agent institutes a Settlement Service
pursuant to Section 11.6(a)(v), such other agreement as may be prescribed by
such Settlement Service.

 

“Bank of Ireland” means The Governor and Company of the Bank of Ireland.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” means a variable per annum rate, as of any date of determination,
equal to the greater of (i) the Federal Funds Rate plus one-half of one percent
(0.50%) per annum and (ii) the rate of interest which is identified and normally
published by Bloomberg Professional Service Page Prime as the “Prime Rate” (or,
if more than one rate is published as the Prime Rate, then the highest of such
rates).  Any change in the Base Rate will become effective as of the date the
rate of interest which is so identified as the “Prime Rate” is different from
that published on the preceding Business Day.  If Bloomberg Professional Service
no longer reports the Prime Rate, or if such Page Prime no longer exists, or
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects an accurate determination of the prevailing

 

3

--------------------------------------------------------------------------------


 

Prime Rate, Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Base Rate.

 

“Base Rate Loans” means Loans which accrue interest by reference to the Base
Rate, in accordance with the terms of this Agreement.

 

“Base Rate Margin” means 3.50% per annum.

 

“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (ii) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (iv) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; or (v) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list.

 

“Borrower” means Festival Fun Parks, LLC, a Delaware limited liability company.

 

“Borrower’s Account” means the account specified on the signature pages hereof
below Borrower’s name into which Loans shall, absent other instructions, be
made, or such other account as Borrower may specify by notice to Administrative
Agent.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Chicago and New York City are authorized by Law to close and, in the case of a
Business Day which relates to a LIBOR Loan, a day on which dealings are carried
on in the London interbank eurodollar market.

 

“Capital Expenditures” has the meaning provided in the Compliance Certificate;
provided, that, solely for purposes of Article 6, no expenditures to acquire
assets pursuant to a Permitted Acquisition shall constitute Capital
Expenditures.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents” means any Investment in (i) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof with a maturity date of no more than one (1) year from the
date of acquisition, (ii) commercial paper with a duration of not more than nine
(9) months rated at least A-1 by Standard & Poor’s Ratings Service and P-1 by
Moody’s Investors Services, Inc., which is issued by a Person (other than any
Credit Party or an Affiliate of any Credit Party) organized under the

 

4

--------------------------------------------------------------------------------


 

laws of any state of the United States or of the District of Columbia,
(iii) time deposits, certificates of deposit and banker’s acceptances with a
duration of not more than six (6) months issued by any office located in the
United States of any bank or trust company which is organized under the laws of
the United States or any state thereof, or is licensed to conduct a banking
business in the United States, and has capital, surplus and undivided profits of
at least $500,000,000 and which issues (or the parent of which issues)
certificates of deposit or commercial paper with a rating described in clause
(ii) above, (iv) repurchase agreements and reverse repurchase agreements with a
duration of not more than 30 days with respect to securities described in clause
(i) above entered into with an office of a bank or trust company meeting the
criteria specified in clause (iii) above, or (v) any money market or mutual fund
which invests only in the foregoing types of investments, has portfolio assets
in excess of $5,000,000,000 and is rated AAA by Standard & Poor’s Ratings
Service and Aaa by Moody’s Investors Services, Inc.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change of Control” means any of the events referred to in Section 8.1(j).

 

“Chattel Paper” means “chattel paper”, as defined in Article 9 of the UCC.

 

“Closing Checklist” means Annex B to this Agreement.

 

“Closing Date” means the date upon which the initial Loans are funded hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent and Lenders,
pursuant to the Security Documents.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means December 31, 2013.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit C
hereto.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of Holdings (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (i) with respect to any debt, lease,
dividend or other obligation of another Person if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreement relating thereto will be complied with, or that any holder
of

 

5

--------------------------------------------------------------------------------


 

such liability will be protected, in whole or in part, against loss with respect
thereto, (ii) with respect to any undrawn portion of any letter of credit issued
for the account of such Person or as to which such Person is otherwise liable
for the reimbursement of any drawing, (iii) under any Swap Contract, to the
extent not yet due and payable, (iv) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement; or (v) for any obligations of another Person pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
guaranteed or otherwise supported.

 

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with Borrower, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Credit Exposure” means any period of time during which the Revolving Loan
Commitment is outstanding or any Loan, Reimbursement Obligation or other
Obligation remains unpaid, or any Letter of Credit or Support Agreement not
supported with cash collateral required by this Agreement remains outstanding;
provided, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

 

“Credit Party” means any of Holdings, Borrower, Palace Finance and any
Subsidiary of Borrower, whether now existing or hereafter acquired or formed;
and “Credit Parties” means all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising and paid on a timely basis and in the
Ordinary Course of Business, (iv) all Capital Leases of such Person, (v) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vi) all Capital Stock of such Person subject to repurchase
or redemption otherwise than at the sole option of such Person, (vii) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (viii) “earnouts” and
similar payment obligations of such Person, and (ix) all Debt of others
Guaranteed by such Person.  Without duplication of any of the foregoing, Debt of
Borrower shall include any and all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation,

 

6

--------------------------------------------------------------------------------


 

disbursement, settlement or reimbursement required pursuant to the terms of any
Financing Document.

 

“Designated Leased Facilities” means the leased facilities listed on Schedule
1.1(A).

 

“Domestic Subsidiary” means a Subsidiary organized, incorporated or otherwise
formed under the laws of the United States or Canada or any state or province
thereof.

 

“EBITDA” has the meaning set forth in the Compliance Certificate.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person, a Credit
Party or an Affiliate of a Credit Party) approved by (A) Administrative Agent
(such approval not to be unreasonably withheld), (B) in the case of any
assignment of any portion of the Revolving Loan Commitment, Swingline Lender
(such approval not to be unreasonably withheld), and (C) unless either
(w) Administrative Agent has not notified Borrower that Administrative Agent has
completed a successful syndication of the Loans and/or (x) an Event of Default
has occurred and is continuing, Borrower (such approval not to be unreasonably
withheld, and shall be deemed provided unless expressly withheld by Borrower
within five (5) Business Days of request therefor); provided that
notwithstanding the foregoing, (y) “Eligible Assignee” shall not include
Borrower or any of Borrower’s Affiliates or Subsidiaries and (z) no proposed
assignee intending to assume all or any portion of the Revolving Loan Commitment
shall be an Eligible Assignee unless such proposed assignee either already holds
a portion of the Revolving Loan Commitment, or has been approved as an Eligible
Assignee by Administrative Agent and Swingline Lender.

 

“Eligible Swap Counterparty” means Administrative Agent, any Affiliate of
Administrative Agent, any Lender and/or any Affiliate of any Lender that (i) at
any time it occupies such role or capacity (whether or not it remains in such
capacity) enters into a Swap Contract permitted hereunder with Borrower or any
Subsidiary and (ii) in the case of a Lender or an Affiliate of a Lender (other
than an Affiliate of Administrative Agent), maintains a reporting system
acceptable to Administrative Agent with respect to Swap Contract exposure and
agrees with Administrative Agent to provide regular reporting to Administrative
Agent in form and substance reasonably satisfactory to Administrative Agent,
with respect to such exposure.  In addition thereto, any Affiliate of a Lender
shall, upon Administrative Agent’s request, execute and deliver to
Administrative Agent a letter agreement pursuant to which such Affiliate
designates Administrative Agent as its agent and agrees to share, pro rata, all
expenses relating to liquidation of the Collateral for the benefit of such
Affiliate.

 

“Environmental Laws” means any and all Laws relating to the environment or the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment, including ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes or the clean-up or other remediation thereof.

 

7

--------------------------------------------------------------------------------


 

 “Equipment” means, collectively, “equipment” and “fixtures” (as each term is
defined in Article 9 of the UCC).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
Borrower or any member of the Controlled Group may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 8.1.

 

“Excess Cash Flow” has the meaning provided in the Excess Cash Flow Certificate.

 

“Excess Cash Flow Certificate” means a certificate, duly executed by a
Responsible Officer, appropriately completed and substantially in the form of
Exhibit B hereto.

 

“Existing Credit Agreement” means the Credit Agreement dated as of April 12,
2006 among Holdings, Borrower, certain of Borrower’s Subsidiaries and GE
Capital.

 

“Existing Letters of Credit” means the “Letters of Credit” (as defined in the
Existing Credit Agreement) identified on Schedule 1.1(B).

 

“Existing Notes Indenture” means that Indenture dated as of April 12, 2006,
among Holdings, Palace Finance, certain Subsidiaries of Borrower and Wells Fargo
Bank, N.A.

 

“Existing Notes” means those certain 10-7/8% Senior Notes due 2014 in an
aggregate original principal amount of $150,000,000 issued pursuant to the
Existing Notes Indenture.

 

“Existing Notes Tender Offer” means the offer by Borrower and Palace Finance to
purchase all of the outstanding Existing Notes on the terms set forth in the
Offer to Purchase.

 

“Existing RBS Debt” means Debt of Purchaser incurred under the Bridge Facility
Agreement dated as of August 23, 2007 among Purchaser, Monkwood Luxco S.A.R.L.
and The Royal Bank of Scotland PLC.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Credit Party not in the Ordinary Course of Business ((and not
consisting of proceeds described in any of Section 2.3(b), (c) and (d))
including without limitation amounts received in respect of foreign, United
States, state or local tax refunds to the extent not included in the calculation
of EBITDA, pension plan reversions, purchase price and other monetary
adjustments made pursuant to any Acquisition Document and/or indemnification
payments made pursuant to any Acquisition Document (other than such
indemnification payments to the extent

 

8

--------------------------------------------------------------------------------


 

that the amounts so received are applied by a Credit Party for the purpose of
replacing, repairing or restoring any assets or properties of a Credit Party,
thereby satisfying the condition giving rise to the claim for indemnification,
or otherwise covering any out-of-pocket expenses incurred by any Credit Party in
obtaining such payments); provided that Extraordinary Receipts shall exclude any
single or related series of amounts received in an aggregate amount less than
$1,000,000.

 

“Family Entertainment Centers Division” means the operating division of Borrower
and its Subsidiaries engaged in operating family entertainment centers, together
with all other operating divisions of Borrower and its Subsidiaries, but
excluding the Waterparks Division.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

“Fee Letter” means the letter agreement of even date herewith between Borrower
and Merrill Lynch, as amended from time to time.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any fee letter between Merrill Lynch and Borrower relating to the transactions
contemplated hereby, the Subordination Agreement, any subordination or
intercreditor agreement (other than the Subordination Agreement) pursuant to
which any Debt (other than the Subordinated Debt) and/or any Liens securing such
Debt is subordinated to all or any portion of the Obligations, and all other
documents, instruments and agreements (other than any Swap Contract)
contemplated herein or thereby and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

 

“Fiscal Year” means a fiscal year of Borrower, ending on September 30 of each
calendar year.

 

“Fixed Charge Coverage Ratio” has the meaning set forth in the Compliance
Certificate.

 

“Foreign Lender” has the meaning set forth in Section 2.18(c).

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and

 

9

--------------------------------------------------------------------------------


 

authority within the United States accounting profession), which are applicable
to the circumstances as of the date of determination.

 

“GE Capital” means General Electric Capital Corporation.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (iii) asbestos, (iv) polychlorinated biphenyls, (v) petroleum, its
derivatives, by-products and other hydrocarbons, (vi) mold and (vii) any other
pollutant, toxic, radioactive, caustic or otherwise hazardous substance
regulated under Environmental Laws.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, soil,
groundwater, air or other elements on or of the relevant property by Hazardous
Materials, or any derivatives thereof, or on or of any other property as a
result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Holdings” has the meaning set forth in the Recitals to this Agreement.

 

“Indemnitees” has the meaning set forth in Section 9.2.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, trade styles, trade dress, service marks, logos and
other business identifiers, copyrights, technology, know-how and processes,
computer hardware and software and all applications and licenses therefor, used
in or necessary for the conduct of business by such Person.

 

10

--------------------------------------------------------------------------------


 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), three (3), six (6) months or, if all
applicable Lenders are capable thereof, nine (9) or twelve (12) months
thereafter (or, prior to the earlier of 90 days after the Closing Date and the
completion of a Successful Syndication (as defined in the Fee Letter), ending on
the date one (1) Business Day thereafter), as selected by Borrower pursuant to
Section 2.12(f); provided, that:  (i) if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day, (ii) any Interest Period that
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of the calendar month at the end of such Interest Period, (iii) Borrower may
not select any Interest Period for a Revolving Loan which would extend beyond
the Commitment Expiry Date; and (iv) Borrower may not select any Interest Period
for Term Loan B if, after giving effect to such selection, the aggregate
principal amount of Term Loan B having Interest Periods ending after any date on
which an installment of Term Loan B is scheduled to be repaid would exceed the
aggregate principal amount of Term Loan B scheduled to be outstanding after
giving effect to such repayment.

 

“Inventory” means “inventory”, as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, Capital Stock or otherwise), making or
holding Debt securities, Capital Stock, capital contributions, loans, time
deposits, advances, Guarantees or otherwise.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

 

“Investors” means Candover investments plc, Candover 2005 Fund US No.1 LLP,
Candover 2005 Fund US No.2 LLP, Candover 2005 Fund US No.3 LLP, Candover 2005
Fund US No.4 LLP, Candover 2005 Fund UK No.1 LLP, Candover 2005 Fund UK No.2
LLP, Candover 2005 Fund UK No.3 LLP, Candover (Trustees) Ltd acting on behalf of
Candover 2005 Fund Direct Co-Investment Plan, Candover (Trustees) Ltd acting on
behalf of Candover 2005 Fund Direct Co-Investment Scheme and Northern Trust
Fiduciary Services (Guernsey) Ltd.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

 

“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Administrative Agent from time to time, in its sole
discretion, as an LC Issuer for purposes of issuing one or more Letters of
Credit hereunder.  Without limitation of Administrative Agent’s discretion to
identify any Person as an LC Issuer, no Person shall be designated as an LC
Issuer unless such Person maintains reporting systems acceptable to
Administrative Agent with respect to letter of credit exposure and agrees to
provide regular reporting to Administrative Agent satisfactory to it with
respect to such exposure.

 

11

--------------------------------------------------------------------------------


 

“Lender” means each of (i) Merrill Lynch, (ii) each other Person party hereto in
its capacity as a lender, (iii) each other Eligible Assignee that becomes a
party hereto pursuant to Section 11.6, (iv) Administrative Agent, to the extent
of any Revolving Loans made by Administrative Agent which have not been settled
among Lenders pursuant to Section 10.13, and (v) the respective successors of
all of the foregoing, and “Lenders” means all of the foregoing.  In addition to
the foregoing, solely for the purpose of identifying the Persons entitled to
share in payments and collections from the Collateral as more fully set forth in
this Agreement and the Security Documents, the term “Lender” shall include
Eligible Swap Counterparties.  In connection with any such distribution of
payments and collections, Administrative Agent shall be entitled to assume that
no amounts are due to any Eligible Swap Counterparty unless such Eligible Swap
Counterparty has notified Administrative Agent of the amount of any such
liability owed to it prior to such distribution.

 

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of Borrower by an LC Issuer which expires by its terms
within one year after the date of issuance and in any event at least thirty (30)
days prior to the Commitment Expiry Date.  Notwithstanding the foregoing, a
Letter of Credit may provide for automatic extensions of its expiry date for one
or more successive one (1) year periods provided that the LC Issuer that issued
such Letter of Credit has the right to terminate such Letter of Credit on each
such annual expiration date and no renewal term may extend the term of the
Letter of Credit to a date that is later than the thirtieth (30th) day prior to
the Commitment Expiry Date.  Each Letter of Credit shall be either a Lender
Letter of Credit or a Supported Letter of Credit.  All Existing Letters of
Credit shall be deemed Letters of Credit hereunder.

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(i) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met plus (ii) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(i) the rate of interest which is identified and normally published by Bloomberg
Professional Service Page BBAM 1 as the offered rate for loans in United States
dollars for the applicable Interest Period under the caption British Bankers
Association LIBOR Rates as of 11:00 a.m. (London time), on the second full
Business Day next preceding the first day of such Interest Period (unless such
date is not a Business Day, in which event the next succeeding Business Day will
be used); divided by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).  If Bloomberg Professional Service no longer reports the
LIBOR or Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects the rate available to Administrative Agent in the
London Interbank Market or if such index no longer exists or if Page BBAM 1 no
longer exists or

 

12

--------------------------------------------------------------------------------


 

accurately reflects the rate available to Administrative Agent in the London
Interbank Market, Administrative Agent may select a replacement index or
replacement page, as the case may be.

 

“LIBOR Loans” means any Loans, other than Swingline Loans, which accrue interest
by reference to the LIBOR, in accordance with the terms of this Agreement.

 

“LIBOR Margin” means 4.50% per annum.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement and the other
Financing Documents, a Credit Party shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.16.

 

“Loans” means Term Loan B, the Revolving Loans and the Swingline Loans, or any
combination of the foregoing, as the context may require.

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events under any Property Insurance Policy
or (ii) any award or other compensation with respect to any eminent domain,
condemnation of property or similar proceedings (or any transfer or disposition
of property in lieu of condemnation), if the amount of such aggregate insurance
proceeds or award or other compensation exceeds $3,000,000.

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business or properties of the Credit Parties, taken as a
whole, (ii) the material rights and remedies of Administrative Agent or Lenders
under any Financing Document, or the ability of the Credit Parties, taken as a
whole, to perform any of their obligations under the Financing Documents,
(iii) the legality, validity or enforceability of any material provision of any
Financing Document, or (iv) the existence, perfection or priority of any
security interest granted in any Financing Document or the value of any material
Collateral.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.17(b).

 

13

--------------------------------------------------------------------------------


 

“Merrill Lynch” means Merrill Lynch Business Financial Services Inc. and its
successors.

 

“Multiemployer Plan” means a multiemployer plan, that is intended to meet the
definition set forth in Section 4001(a)(3) of ERISA, to which Borrower or any
member of the Controlled Group has any liability.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by any Credit Party from or in respect of
such transaction or event (including proceeds of any non-cash proceeds of such
transaction), less (i) any out-of-pocket expenses paid to a Person that are
reasonably incurred by such Credit Party in connection therewith and (ii) in the
case of an Asset Disposition, the amount of any Debt (other than the
Obligations) secured by a Lien on the related asset and discharged from the
proceeds of such Asset Disposition and any taxes (including transfer taxes) paid
or reasonably estimated by the applicable Credit Party to be payable by such
Person or its Affiliates in respect of such Asset Disposition (provided, that if
the actual amount of taxes paid is less than the estimated amount, the
difference shall immediately constitute Net Cash Proceeds).

 

“Net Revolving Facility Usage” means, as of any date of calculation, an amount
(expressed as a positive or negative number, as applicable) equal to (i) the sum
of the Revolving Loan Outstandings (excluding Letter of Credit Liabilities) plus
the Swingline Loan Outstandings on such date minus (ii) the aggregate amount of
unrestricted cash and Cash Equivalents of the Credit Parties on such date
(reconciled for outstanding checks and similar items), in each case held in a
depository account or investment account subject to a first priority Lien in
favor of Administrative Agent and a springing blocked account or control
agreement in favor of Administrative Agent.

 

“Non-Funding Revolving Lender” has the meaning set forth in Section 10.16.

 

“Notes” means the Term Notes B, the Revolving Loan Notes and the Swingline Loan
Note, or any combination of the foregoing, as the context may require.

 

“Notice of Borrowing” means a notice of a Responsible Officer, appropriately
completed and substantially in the form of Exhibit E hereto.

 

“Notice of LC Credit Event” means a notice from a Responsible Officer to
Administrative Agent with respect to any issuance, increase or extension of a
Letter of Credit specifying (i) the date of issuance or increase of a Letter of
Credit, (ii) the identity of LC Issuer with respect to such Letter of Credit,
(iii) the expiry date of such Letter of Credit, (iv) the proposed terms of such
Letter of Credit, including the face amount; and (v) the transactions that are
to be supported or financed with such Letter of Credit or increase thereof.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in

 

14

--------------------------------------------------------------------------------


 

connection with (i) all Support Agreements, (ii) all Lender Letters of Credit
and (iii) all Swap Contracts entered into with any Eligible Swap Counterparty.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Offer to Purchase” means the Offer to Purchase and Consent Solicitation
Statement dated December 20, 2007, delivered by Borrower and Palace Finance to
the holders of the Existing Notes.

 

“Operative Documents” means the Financing Documents, the Acquisition Documents,
the Offer to Purchase and the Subordinated Debt Documents.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of such Credit Party’s business, as conducted
by such Credit Party in accordance with past practices or in a manner reasonably
related thereto.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).

 

“Palace Finance” means Palace Finance, Inc., a Delaware corporation and a direct
wholly-owned Subsidiary of Borrower.

 

“Park” means any water park or family entertainment center now or hereafter
owned and operated by Borrower or any of its Subsidiaries.

 

“Parent” means Centaur Luxco S.A.R.L., a Luxembourg entity.

 

“Participant” has the meaning set forth in Section 11.6(b).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrower to Administrative Agent under the
Financing Documents shall be made, or such other account as Administrative Agent
shall from time to time specify by notice to Borrower.

 

“Payment Notification” means a written notification substantially in the form of
Exhibit F hereto.

 

15

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” has the meaning set forth in Section 3.1.

 

“Permitted Acquisition” has the meaning set forth in Section 5.8(b).

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Liens” means Liens permitted pursuant to Section 5.2.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Pro Forma Acquisition EBITDA” has the meaning provided in the Compliance
Certificate.

 

“Property Insurance Policy” means any insurance policy maintained by any Credit
Party covering losses with respect to tangible real or personal property or
improvements or losses from business interruption.

 

“Pro Rata Share” means (i) with respect to a Lender’s right to receive payments
of principal and interest with respect to Term Loan B, the Term Loan B
Commitment Percentage of such Lender, (ii) with respect to a Lender’s obligation
to make Revolving Loans (including without limitation Overadvance Revolving
Loans), to purchase interests and participations in Letters of Credit and
related Support Agreement liabilities and obligations pursuant to
Section 2.14(f), such Lender’s right to receive the unused line fee described in
Section 2.12(b), and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.14(b), the Revolving Loan Commitment Percentage of such Lender,
(iii) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto and (iv) for all other purposes (including without
limitation the indemnification obligations arising under Section 10.6) with
respect to any Lender, the percentage obtained by dividing (A) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings), plus such Lender’s then outstanding principal
amount of Term Loan B by (B) the sum of the Revolving Loan Commitment (or, in
the event the Revolving Loan Commitment shall have been terminated, the then
existing Revolving Loan Outstandings) of all Lenders, plus the then outstanding
principal amount of Term Loan B of all Lenders.

 

16

--------------------------------------------------------------------------------


 

“Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Purchaser” has the meaning set forth in the Recitals to this Agreement.

 

“RBS Restricted Distribution” has the meaning set forth in Section 5.4.

 

“Reimbursement Obligations” means, at any date, the obligations of Borrower then
outstanding to reimburse (i) Administrative Agent for payments made by
Administrative Agent under a Support Agreement and/or (ii) any LC Issuer, for
payments made by such LC Issuer under a Lender Letter of Credit.

 

“Replacement Lender” has the meaning set forth in Section 11.6(c).

 

“Required Lenders” means, subject to the provisions of Section 10.13(d), at any
time Lenders holding (i) more than sixty-six and two-thirds percent (66-2/3%) of
the sum of the Revolving Loan Commitment and the outstanding principal balance
of Term Loan B(or, at any time prior to the funding of Term Loan B, the
aggregate Term Loan B commitments set forth on the Commitment Annex) (provided,
that such percentage shall be reduced from “sixty-six and two-thirds percent
(66-2/3%)” to “fifty percent (50%)” at any time if, at such time, no Lender,
together with its Affiliates and Approved Funds, holds more than thirty-eight
percent (38%) of the foregoing sum) or (ii) if the Revolving Loan Commitment has
been terminated, more than sixty-six and two-thirds percent (66-2/3%) of the sum
of (A) the then aggregate outstanding principal balance of the Loans plus
(B) the then aggregate amount of Letter of Credit Liabilities (provided, that
such percentage shall be reduced from “sixty-six and two-thirds percent
(66-2/3%)” to “fifty percent (50%)” at any time if, at such time, no Lender,
together with its Affiliates and Approved Funds, holds more than thirty-eight
percent (38%) of the foregoing sum).

 

“Required Revolving Lenders” means, subject to the provisions of
Section 10.13(d), at any time Revolving Lenders holding (i) more than sixty-six
and two-thirds percent (66-2/3%) of the Revolving Loan Commitment (provided,
that such percentage shall be reduced from “sixty-six and two-thirds percent
(66-2/3%)” to “fifty percent (50%)” at any time if, at such time, no Lender,
together with its Affiliates and Approved Funds, holds more than thirty-eight
percent (38%) of the foregoing sum) or (ii) if the Revolving Loan Commitment has
been terminated, more than sixty-six and two-thirds percent (66-2/3%) of the sum
of (A) the then aggregate outstanding principal balance of the Revolving Loans
plus (B) the then aggregate amount of Letter of Credit Liabilities (provided,
that such percentage shall be reduced from “sixty-six and two-thirds percent
(66-2/3%)” to “fifty percent (50%)” at any time if, at such time, no Lender,
together with its Affiliates and Approved Funds, holds more than thirty-eight
percent (38%) of the foregoing sum).

 

“Required Swap Contract” means any Swap Contract entered into to comply with the
requirements of Section 4.9 regardless of whether such Swap Contract exceeds the
minimum requirements set forth in Section 4.9.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of Borrower acceptable to Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

“Restricted Distribution” means as to any Person (i) any dividend or other
distribution (whether in cash, Capital Stock or other property) on any equity
interest in such Person (except those payable solely in Capital Stock of the
same class) or (ii) any payment by such Person on account of (A) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any Capital Stock in such Person or any claim respecting the
purchase or sale of any equity interest in such Person or (B) any option,
warrant or other right to acquire any Capital Stock in such Person.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of zero (or, in the event the Revolving Loan Commitment shall have
been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any “Amounts Assigned” (with respect to
such Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective Assignment
Agreements to which such Lender is a party.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (i) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero) and (ii) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the aggregate Revolving
Loan Commitment Amounts of all Lenders on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, as of any date of calculation, the Revolving Loan
Commitment minus the amount of Swingline Loan Outstandings.

 

“Revolving Loan Note” has the meaning set forth in Section 2.13.

 

“Revolving Loan Outstandings” means at any time of calculation (i) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities and (ii) when used with reference
to any single Lender, the

 

18

--------------------------------------------------------------------------------


 

sum of the then existing outstanding principal amount of Revolving Loans
advanced by such Lender plus the then existing Letter of Credit Liabilities for
the account of such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.6.

 

“Security Documents” means any agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (i) Guarantees payment or performance
of all or any portion of the Obligations and/or (ii) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Administrative Agent for its own benefit and the benefit of Lenders, as any or
all of the same may be amended, supplemented, restated or otherwise modified
from time to time.

 

“Seller” has the meaning set forth in the Recitals to this Agreement.

 

“Senior Debt” means, as of any date, Total Debt as of such date (but excluding
Subordinated Debt).

 

“Senior Debt to EBITDA Ratio” means, as of any date, the ratio of Senior Debt as
of such date to Adjusted EBITDA for the twelve-month period then ended.

 

“Settlement Date” has the meaning set forth in Section 10.13(a).

 

“Settlement Service” has the meaning set forth in Section 11.6(a).

 

“Solvent” means, with respect to any Person, that such Person (i) owns and will
own assets the fair saleable value of which are (A) greater than the total
amount of its liabilities (including the reasonably expected amount of
Contingent Obligations) and (B) greater than the amount that will be required to
pay the probable liabilities of its then existing debts as they become absolute
and matured considering all financing alternatives and potential asset sales
reasonably available to it, (ii) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction and (iii) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

“Stated Rate” has the meaning set forth in Section 2.17(b).

 

“Subordinated Debt” means Debt of Borrower owing to the Subordinated Debt
Holders in an original principal amount of $61,500,000 (together with
capitalized interest, fees, costs and other amounts) incurred pursuant to the
terms of the Subordinated Debt Documents.

 

“Subordinated Debt Holders” means the holders of the Subordinated Notes (and
their respective successors and assigns).

 

“Subordinated Debt Documents” means the Investment Agreement of even date
herewith among Borrower and the Subordinated Debt Holders (the “Subordinated
Purchase Agreement”), the Subordinated Notes issued thereunder and all
guaranties issued thereunder, in each case as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

 

19

--------------------------------------------------------------------------------


 

“Subordinated Notes” means those Senior Subordinated Notes in the initial
aggregate principal amount of $61,500,000 issued pursuant to the Subordinated
Purchase Agreement.

 

“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement dated as of the Closing Date among Administrative Agent, the Credit
Parties and the Subordinated Debt Holders, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof.

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of Law or otherwise, and (ii) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner.  Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of Borrower.

 

“Support Agreement” has the meaning set forth in Section 2.14(a).

 

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements (for purposes hereof, each Existing
Letter of Credit shall be deemed a Supported Letter of Credit).

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code.

 

“Swingline Lender” means Merrill Lynch or any Lender expressly identified by
Merrill Lynch as the Swingline Lender or, if Merrill Lynch shall at any time
resign as Swingline Lender, a Lender other than Merrill Lynch selected by
Administrative Agent in its sole discretion and reasonably acceptable to
Borrower.

 

“Swingline Loan” has the meaning set forth in Section 2.11(a).

 

“Swingline Loan Borrowing” means a borrowing of a Swingline Loan.

 

“Swingline Loan Limit” means, as of any date of calculation, the smaller of the
following amounts: (i) $5,000,000 and (ii) the Revolving Loan Commitment minus
the amount of Revolving Loan Outstandings.

 

“Swingline Loan Note” has the meaning set forth in Section 2.13.

 

“Swingline Loan Outstandings” means, at any time of calculation, the then
existing aggregate outstanding principal amount of Swingline Loans.

 

20

--------------------------------------------------------------------------------


 

“Target” has the meaning set forth in Section 5.8(b).

 

“Taxes” has the meaning set forth in Section 2.18.

 

“Term Loan B” has the meaning set forth in Section 2.1.

 

“Term Loan B Commitment Percentage” means, as to any Lender, (i) on or prior to
the Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan B Commitment Percentage” (if such
Lender’s name is not so set forth thereon, then, on or prior to the Closing
Date, such percentage for such Lender shall be deemed to be zero) and (ii) on
any date following the Closing Date, the percentage equal to the principal
amount of Term Loan B held by such Lender on such date divided by the aggregate
principal amount of Term Loan B on such date.

 

“Term Note B” has the meaning set forth in Section 2.13.

 

“Termination Date” has the meaning set forth in Section 2.9(a).

 

“Threshold Amount” means, in connection with an Asset Disposition of a Park, an
amount equal to the product of (i) EBITDA contributed by such Park for the most
recent four quarter period preceding the date of such Asset Disposition for
which information is available (calculated by Borrower in a manner reasonably
satisfactory to Administrative Agent) (if a negative number, such amount shall
be deemed to be zero) multiplied by (ii) the maximum Total Debt to EBITDA ratio
permitted under Section 6.3 as of the last day of such four quarter period;
provided, that for purposes of this clause (ii), the maximum Total Debt to
EBITDA ratio at such time pursuant to Section 6.3 shall be deemed to be the
maximum ratio at such time minus 0.25.

 

“Total Debt” has the meaning provided in the Compliance Certificate.

 

“Total Debt to EBITDA Ratio” has the meaning provided in the Compliance
Certificate.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unapplied Excess Cash Flow” means, with respect to any Fiscal Year, the amount
of Excess Cash Flow for such Fiscal Year less the portion thereof required to be
applied as a prepayment of the Loans in accordance with Section 2.3(a).

 

“United States” means the United States of America.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary which is a
Wholly-Owned Subsidiary.

 

“Waterparks Division” means the operating division of Borrower and its
Subsidiaries engaged in operating water parks.

 

21

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person of which all of the Capital Stock (other than, in the case of a
corporation, directors’ qualifying shares, to the extent legally required) are
directly or indirectly owned and controlled by such Person or one or more
Wholly-Owned Subsidiaries of such Person.

 


SECTION 1.2            ACCOUNTING TERMS AND DETERMINATIONS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including without
limitation determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
Holdings and its Consolidated Subsidiaries delivered to Administrative Agent and
Lenders.  If at any time any change in GAAP would affect the computation of any
financial ratio or financial requirement set forth in any Financing Document,
and either Borrower or Required Lenders shall so request, Administrative Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 


SECTION 1.3            OTHER DEFINITIONAL PROVISIONS AND REFERENCES.


 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds. 
Time is of the essence in Borrower’s and each other Credit Party’s performance
under this Agreement and all other Financing Documents.  All amounts used for
purposes of financial calculations required to be made herein shall be without
duplication.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  References to any statute or act, without additional reference,
shall be deemed to refer to federal statutes and acts of the United States. 
References to any agreement, instrument or document shall include all schedules,
exhibits, annexes and other attachments thereto.

 

22

--------------------------------------------------------------------------------


 


ARTICLE 2.
LOANS AND LETTERS OF CREDIT


 

Section 2.1            Term Loan B.


 

On the terms and subject to the conditions set forth herein, Lenders hereby
agree to make a term loan to Borrower on the Closing Date in an original
principal amount equal to $101,500,000 (“Term Loan B”).

 

Each Lender’s obligation to fund Term Loan B shall be limited to such Lender’s
Term Loan B Commitment Percentage of Term Loan B, and no Lender shall have any
obligation to fund any portion of Term Loan B required to be funded by any other
Lender, but not so funded.  Borrower shall not have any right to reborrow any
portion of Term Loan B which is repaid or prepaid from time to time.

 


SECTION 2.2            SCHEDULED REPAYMENTS.


 

There shall become due and payable, and Borrower shall repay Term Loan B
through, scheduled payments on each date set forth below, each equal to the
applicable installment amount set forth below (or, if less, the outstanding
amount of Term Loan B):

 

Term Loan B

 

Date

 

Installment Amount

 

 

 

 

 

June 30, 2008

 

$

253,750

 

September 30, 2008

 

$

253,750

 

December 31, 2008

 

$

253,750

 

 

 

 

 

March 31, 2009

 

$

253,750

 

June 30, 2009

 

$

253,750

 

September 30, 2009

 

$

253,750

 

December 31, 2009

 

$

253,750

 

 

 

 

 

March 31, 2010

 

$

253,750

 

June 30, 2010

 

$

253,750

 

September 30, 2010

 

$

253,750

 

December 31, 2010

 

$

253,750

 

 

 

 

 

March 31, 2011

 

$

253,750

 

June 30, 2011

 

$

253,750

 

September 30, 2011

 

$

253,750

 

December 31, 2011

 

$

253,750

 

 

 

 

 

March 31, 2012

 

$

253,750

 

June 30, 2012

 

$

253,750

 

September 30, 2012

 

$

253,750

 

December 31, 2012

 

$

253,750

 

 

23

--------------------------------------------------------------------------------


 

Term Loan B

 

Date

 

Installment Amount

 

 

 

 

 

March 31, 2013

 

$

253,750

 

June 30, 2013

 

$

253,750

 

September 30, 2013

 

$

253,750

 

December 31, 2013

 

$

95,917,500

 

 

Notwithstanding the payment schedule set forth above, the outstanding principal
amount of Term Loan B shall become immediately due and payable on the
Termination Date.

 


SECTION 2.3            MANDATORY PREPAYMENTS.


 

There shall become due and payable and Borrower shall prepay Term Loan B (and
the Revolving Loans and Swingline Loans, to the extent required by
Section 2.5(a)) in the following amounts and at the following times:

 


(A)           EXCESS CASH FLOW.  ON THE ONE HUNDRED TWENTY-FIFTH (125TH) DAY
FOLLOWING THE LAST DAY OF EACH FISCAL YEAR, BEGINNING WITH THE FISCAL YEAR
ENDING SEPTEMBER 30, 2008, AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF EXCESS CASH
FLOW FOR SUCH FISCAL YEAR (OR, IF SHORTER, FOR THE PERIOD FROM OCTOBER 1, 2007
THROUGH THE LAST DAY OF SUCH FISCAL YEAR); PROVIDED THAT, DURING ANY FISCAL YEAR
IN WHICH THE TOTAL DEBT TO EBITDA RATIO (DETERMINED FOR SUCH FISCAL YEAR BY
REFERENCE TO THE MOST RECENT COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO
SECTION 4.1(B)) SHALL BE LESS THAN 3.00:1.0, BORROWER SHALL MAKE PREPAYMENT IN
AN AMOUNT EQUAL TO 25% OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR; PROVIDED,
FURTHER, THAT NO PREPAYMENT SHALL BE REQUIRED UNDER THIS CLAUSE (A) IN RESPECT
OF ANY FISCAL YEAR FOR WHICH EXCESS CASH FLOW IS LESS THAN $1,000,000; PROVIDED,
FURTHER, THAT IF EXCESS CASH FLOW FOR ANY FISCAL YEAR IS GREATER THAN $1,000,000
BUT LESS THAN $2,000,000, SUCH PREPAYMENT SHALL BE REDUCED (IF NECESSARY) TO AN
AMOUNT SUCH THAT UNAPPLIED EXCESS CASH FLOW FOR SUCH FISCAL YEAR SHALL NOT BE
LESS THAN $1,000,000 AFTER GIVING EFFECT TO SUCH PREPAYMENT.


 


(B)           CASUALTY AND OTHER INSURANCE PROCEEDS.  ON THE DATE ON WHICH ANY
CREDIT PARTY (OR ADMINISTRATIVE AGENT AS LOSS PAYEE OR ASSIGNEE) RECEIVES ANY
MAJOR CASUALTY PROCEEDS, AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH
MAJOR CASUALTY PROCEEDS; PROVIDED, THAT, SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE RECIPIENT (OTHER THAN ADMINISTRATIVE
AGENT) OF ANY MAJOR CASUALTY PROCEEDS MAY REINVEST THE AMOUNT OF SUCH MAJOR
CASUALTY PROCEEDS WITHIN THREE HUNDRED SIXTY (360) DAYS OF THE RECEIPT THEREOF
(OR WITHIN SUCH LONGER PERIOD AS MAY BE AGREED TO IN WRITING BY ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION), IN REPLACEMENT ASSETS COMPARABLE TO THE ASSETS
GIVING RISE TO SUCH MAJOR CASUALTY PROCEEDS SO LONG AS (I) BORROWER NOTIFIES
ADMINISTRATIVE AGENT OF SUCH RECIPIENT’S INTENT TO REINVEST AT THE TIME SUCH
PROCEEDS ARE RECEIVED AND (II) SUCH PROCEEDS ARE PAID TO ADMINISTRATIVE AGENT
AND (1) ARE APPLIED BY ADMINISTRATIVE AGENT AGAINST THE OUTSTANDING BALANCE OF
THE REVOLVING LOANS (WITH A RESERVE IN SUCH AMOUNT TO BE ESTABLISHED AGAINST THE
REVOLVING LOAN COMMITMENT UNTIL SUCH TIME AS BORROWER REINVESTS SUCH PROCEEDS)
AND (2) AT ANY TIME WHEN THE REVOLVING LOAN BALANCE HAS BEEN REDUCED TO ZERO,
ARE HELD BY ADMINISTRATIVE AGENT IN A CASH COLLATERAL ACCOUNT MAINTAINED
(PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO

 

24

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT) BY BORROWER WITH, AND UNDER THE SOLE DOMINION AND CONTROL
OF, ADMINISTRATIVE AGENT (AT THE REQUEST OF BORROWER, AMOUNTS SO DEPOSITED SHALL
BE INVESTED BY ADMINISTRATIVE AGENT IN CASH EQUIVALENTS AND ANY EARNINGS ON SUCH
CASH EQUIVALENTS WILL BE FOR THE ACCOUNT OF BORROWER) UNTIL SUCH TIME AS
BORROWER REINVESTS SUCH PROCEEDS; PROVIDED, FURTHER, THAT THE AGGREGATE AMOUNT
WHICH MAY BE REINVESTED BY BORROWER AND ITS SUBSIDIARIES PURSUANT TO THE
PRECEDING PROVISO MAY NOT EXCEED $5,000,000 IN ANY FISCAL YEAR; PROVIDED,
FURTHER, THAT IF THE APPLICABLE CREDIT PARTY DOES NOT INTEND TO FULLY REINVEST
SUCH MAJOR CASUALTY PROCEEDS, OR IF THE TIME PERIOD SET FORTH IN THIS SENTENCE
EXPIRES WITHOUT SUCH CREDIT PARTY HAVING REINVESTED SUCH MAJOR CASUALTY
PROCEEDS, BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH MAJOR
CASUALTY PROCEEDS (TO THE EXTENT NOT REINVESTED OR INTENDED TO BE REINVESTED
WITHIN SUCH TIME PERIOD);


 


(C)           DEBT AND EQUITY PROCEEDS.  UPON RECEIPT BY ANY CREDIT PARTY OF THE
PROCEEDS FROM THE INCURRENCE OF DEBT OR ISSUANCE OF ANY DEBT SECURITIES OR
CAPITAL STOCK (INCLUDING FOR PURPOSES HEREOF A CONTRIBUTION OF ADDITIONAL
PAID-IN CAPITAL) (SO LONG AS NO CHANGE OF CONTROL WOULD RESULT THEREFROM, OTHER
THAN (I) PROCEEDS OF DEBT EXPRESSLY PERMITTED PURSUANT TO SECTION 5.1,
(II) PROCEEDS OF THE ISSUANCE OF CAPITAL STOCK RECEIVED ON OR BEFORE THE CLOSING
DATE, (III) PROCEEDS FROM THE ISSUANCE OF CAPITAL STOCK TO MEMBERS OF THE
MANAGEMENT OF ANY CREDIT PARTY OR, SO LONG AS NO EVENT OF DEFAULT IS THEN IN
EXISTENCE, TO ANY PERSON THAT ON THE CLOSING DATE OWNS CAPITAL STOCK OF PARENT,
(IV) PROCEEDS OF THE ISSUANCE OF CAPITAL STOCK TO BORROWER OR ANY WHOLLY-OWNED
SUBSIDIARY AND (V) PROCEEDS OF THE ISSUANCE OF CAPITAL STOCK CONCURRENTLY USED
TO FINANCE THE CONSUMMATION OF A PERMITTED ACQUISITION), AN AMOUNT EQUAL TO ONE
HUNDRED PERCENT (100%) OF THE NET CASH PROCEEDS OF SUCH INCURRENCE OR ISSUANCE;


 


(D)           ASSET DISPOSITION PROCEEDS.  UPON RECEIPT BY ANY CREDIT PARTY OF
THE PROCEEDS OF ANY ASSET DISPOSITION, AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF THE NET CASH PROCEEDS OF SUCH ASSET DISPOSITION; PROVIDED, THAT NO
PREPAYMENT SHALL BE REQUIRED PURSUANT TO THIS SECTION 2.3(D) (I) UNLESS AND
UNTIL THE AGGREGATE NET CASH PROCEEDS RECEIVED DURING ANY FISCAL YEAR FROM ASSET
DISPOSITIONS EXCEEDS $5,000,000 (IN WHICH CASE ALL NET CASH PROCEEDS IN EXCESS
OF SUCH AMOUNT SHALL BE USED TO MAKE PREPAYMENTS PURSUANT TO THIS
SECTION 2.3(D)) AND (II) IN THE CASE OF AN ASSET DISPOSITION OF A PARK, TO THE
EXTENT THAT THE NET CASH PROCEEDS RECEIVED FROM SUCH ASSET DISPOSITION EXCEED
THE THRESHOLD AMOUNT (IN WHICH CASE, SUBJECT TO CLAUSE (I) ABOVE, ALL NET CASH
PROCEEDS FROM SUCH ASSET DISPOSITION UP TO THE THRESHOLD AMOUNT SHALL BE USED TO
MAKE PREPAYMENTS PURSUANT TO THIS SECTION 2.3(D)), AND PROVIDED, THAT, SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE RECIPIENT
OF SUCH NET CASH PROCEEDS MAY REINVEST THE AMOUNT OF SUCH NET CASH PROCEEDS
WITHIN THREE HUNDRED SIXTY (360) DAYS OF THE RECEIPT THEREOF (OR WITHIN SUCH
LONGER PERIOD AS MAY BE AGREED TO IN WRITING BY ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), IN REPLACEMENT FIXED ASSETS OF A KIND THEN USED OR USABLE IN THE
BUSINESS OF SUCH CREDIT PARTY (OR TO FUND A PERMITTED ACQUISITION) SO LONG AS
(I) BORROWER NOTIFIES ADMINISTRATIVE AGENT OF ITS INTENT TO REINVEST AT THE TIME
SUCH PROCEEDS ARE RECEIVED AND (II) SUCH PROCEEDS ARE PAID TO ADMINISTRATIVE
AGENT AND (1) ARE APPLIED BY ADMINISTRATIVE AGENT AGAINST THE OUTSTANDING
BALANCE OF THE REVOLVING LOANS (WITH A RESERVE IN SUCH AMOUNT TO BE ESTABLISHED
AGAINST THE REVOLVING LOAN COMMITMENT UNTIL SUCH TIME AS BORROWER REINVESTS SUCH
PROCEEDS) AND (2) AT ANY TIME WHEN THE REVOLVING LOAN BALANCE HAS BEEN REDUCED
TO ZERO, ARE HELD BY ADMINISTRATIVE AGENT IN A CASH COLLATERAL ACCOUNT
MAINTAINED (PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT) BY BORROWER WITH, AND UNDER THE SOLE DOMINION AND CONTROL OF,
ADMINISTRATIVE AGENT (AT THE REQUEST OF BORROWER, AMOUNTS SO DEPOSITED SHALL BE
INVESTED BY ADMINISTRATIVE AGENT IN CASH

 

25

--------------------------------------------------------------------------------


 


 EQUIVALENTS AND ANY EARNINGS ON SUCH CASH EQUIVALENTS WILL BE FOR THE ACCOUNT
OF BORROWER) UNTIL SUCH TIME AS BORROWER REINVESTS SUCH PROCEEDS.  IF THE
APPLICABLE CREDIT PARTY DOES NOT INTEND TO SO REINVEST SUCH NET CASH PROCEEDS,
OR IF THE TIME PERIOD SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE EXPIRES
WITHOUT SUCH CREDIT PARTY HAVING REINVESTED SUCH NET CASH PROCEEDS, BORROWER
SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH NET CASH PROCEEDS; AND


 


(E)           EXTRAORDINARY RECEIPTS.  UPON RECEIPT BY ANY CREDIT PARTY OF ANY
EXTRAORDINARY RECEIPTS, AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH
EXTRAORDINARY RECEIPTS.


 


SECTION 2.4            OPTIONAL PREPAYMENTS OF TERM LOAN B.


 

Subject to the provisions of Section 2.5(a) and Section 2.12(f)(iv), Borrower
may from time to time, with at least two (2) Business Days (or such shorter
period as may be agreed to by Administrative Agent in its sole discretion) prior
delivery to Administrative Agent of an appropriately completed Payment
Notification, prepay Term Loan B in whole or in part; provided that any such
partial prepayment shall be in an amount equal to $100,000 or a higher integral
multiple of $25,000.

 


SECTION 2.5            ALL PREPAYMENTS.


 


(A)           GENERAL PROVISIONS.  ANY PREPAYMENT OF A LIBOR LOAN ON A DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR SHALL INCLUDE INTEREST ON THE
PRINCIPAL AMOUNT BEING REPAID AND SHALL BE SUBJECT TO SECTION 2.12(F)(IV).  ALL
PREPAYMENTS OF A LOAN SHALL BE APPLIED FIRST TO THAT PORTION OF SUCH LOAN
COMPRISED OF BASE RATE LOANS AND THEN TO THAT PORTION OF SUCH LOAN COMPRISED OF
LIBOR LOANS, IN DIRECT ORDER OF INTEREST PERIOD MATURITIES.  ALL PREPAYMENTS OF
TERM LOAN B SHALL BE APPLIED TO THE REMAINING INSTALLMENTS THEREOF IN INVERSE
ORDER OF MATURITY.  FOLLOWING THE PAYMENT IN FULL OF TERM LOAN B, ANY REMAINING
AMOUNTS REQUIRED BY SECTION 2.3 TO BE USED TO PREPAY TERM LOAN B SHALL INSTEAD
BE APPLIED FIRST, AS A REPAYMENT OF THE OUTSTANDING REVOLVING LOANS AND AS A
CONCURRENT EQUIVALENT REDUCTION OF THE REVOLVING LOAN COMMITMENT, PRO RATA AMONG
ALL REVOLVING LENDERS IN ACCORDANCE WITH THE APPLICABLE REVOLVING LOAN EXPOSURES
AND SECOND, AT ANY TIME THE REVOLVING LOANS HAVE BEEN REPAID IN FULL, AS A
REPAYMENT OF THE OUTSTANDING SWINGLINE LOANS.


 


SECTION 2.6            REVOLVING LOANS AND BORROWINGS.


 

On the terms and subject to the conditions set forth herein, each Lender
severally agrees to make Loans to Borrower from time to time as set forth herein
(each a “Revolving Loan”, and collectively, “Revolving Loans”) equal to such
Lender’s Revolving Loan Commitment Percentage of Revolving Loans requested by
Borrower hereunder, provided that after giving effect thereto, the Revolving
Loan Outstandings shall not exceed the Revolving Loan Limit.  Within the
foregoing limits, Borrower may borrow under this Section 2.6, may prepay or
repay Revolving Loans from time to time and may reborrow Revolving Loans
pursuant to this Section 2.6.

 

26

--------------------------------------------------------------------------------


 


SECTION 2.7            [RESERVED]


 


SECTION 2.8            ADVANCING REVOLVING LOANS.


 


(A)           NOTICE OF BORROWING.  BORROWER SHALL DELIVER TO ADMINISTRATIVE
AGENT A NOTICE OF BORROWING WITH RESPECT TO EACH PROPOSED REVOLVING LOAN
BORROWING (OTHER THAN REVOLVING LOANS MADE PURSUANT TO SECTION 2.8(B) BELOW),
SUCH NOTICE OF BORROWING TO BE DELIVERED NO LATER THAN NOON (CHICAGO TIME)
(I) ON THE DAY OF SUCH PROPOSED BORROWING, IN THE CASE OF BASE RATE LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO OR LESS THAN $5,000,000, (II) ON THE
BUSINESS DAY PRIOR TO SUCH PROPOSED BORROWING, IN THE CASE OF BASE RATE LOANS IN
AN AGGREGATE PRINCIPAL AMOUNT GREATER THAN $5,000,000 AND (III) ON THE THIRD
(3RD) BUSINESS DAY PRIOR TO SUCH PROPOSED BORROWING, IN THE CASE OF ALL LIBOR
LOANS.  ONCE GIVEN, EXCEPT AS PROVIDED IN SECTION 2.12(F)(II), A NOTICE OF
BORROWING SHALL BE IRREVOCABLE AND BORROWER SHALL BE BOUND THEREBY.


 


(B)           AUTHORITY ON NOTICE. BORROWER HEREBY AUTHORIZES LENDERS AND
ADMINISTRATIVE AGENT TO MAKE REVOLVING LOANS (OTHER THAN LIBOR LOANS) BASED ON
TELEPHONIC NOTICES MADE BY ANY PERSON WHICH ADMINISTRATIVE AGENT, IN GOOD FAITH,
BELIEVES TO BE ACTING ON BEHALF OF BORROWER.  BORROWER AGREES TO DELIVER TO
ADMINISTRATIVE AGENT A NOTICE OF BORROWING IN RESPECT OF EACH REVOLVING LOAN
REQUESTED BY TELEPHONE NO LATER THAN ONE BUSINESS DAY FOLLOWING SUCH REQUEST. 
IF THE NOTICE OF BORROWING DIFFERS IN ANY RESPECT FROM THE ACTION TAKEN BY
ADMINISTRATIVE AGENT AND LENDERS, THE RECORDS OF ADMINISTRATIVE AGENT AND
LENDERS SHALL GOVERN ABSENT MANIFEST ERROR.  BORROWER FURTHER HEREBY AUTHORIZES
LENDERS AND ADMINISTRATIVE AGENT TO MAKE REVOLVING LOANS BASED ON ELECTRONIC
NOTICES MADE BY ANY PERSON WHICH ADMINISTRATIVE AGENT, IN GOOD FAITH, BELIEVES
TO BE ACTING ON BEHALF OF BORROWER, BUT ONLY AFTER ADMINISTRATIVE AGENT SHALL
HAVE ESTABLISHED PROCEDURES ACCEPTABLE TO ADMINISTRATIVE AGENT FOR ACCEPTING
ELECTRONIC NOTICES OF BORROWING, AS INDICATED BY ADMINISTRATIVE AGENT’S WRITTEN
CONFIRMATION THEREOF.


 


(C)           AUTHORITY TO ADVANCE REVOLVING LOANS. BORROWER AND EACH REVOLVING
LENDER HEREBY AUTHORIZES ADMINISTRATIVE AGENT TO MAKE REVOLVING LOANS (WHICH
SHALL BE BASE RATE LOANS) ON BEHALF OF REVOLVING LENDERS, AT ANY TIME IN ITS
SOLE DISCRETION, (I) AS PROVIDED IN SECTION 2.11(B), WITH RESPECT TO OBLIGATIONS
OF REVOLVING LENDERS ARISING IN RESPECT OF SWINGLINE LOANS, (II) AS PROVIDED IN
SECTION 2.14(C), WITH RESPECT TO OBLIGATIONS ARISING UNDER SUPPORT AGREEMENTS
AND/OR LENDER LETTERS OF CREDIT, AND (III) TO PAY PRINCIPAL OWING IN RESPECT OF
THE LOANS (EXCLUDING PRINCIPAL PAYMENTS IN RESPECT OF THE TERM LOANS, COMMENCING
ONE BUSINESS DAY FOLLOWING RECEIPT BY ADMINISTRATIVE AGENT OF A WRITTEN NOTICE
FROM ANY LENDER, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.11, OF THE
OCCURRENCE OF AN EVENT OF DEFAULT) AND INTEREST, FEES, EXPENSES AND OTHER
CHARGES PAYABLE BY ANY CREDIT PARTY FROM TIME TO TIME UNDER THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT, SO LONG AS, IN EACH CASE, AFTER GIVING EFFECT TO
ANY SUCH REVOLVING LOANS PURSUANT TO THIS CLAUSE (III), THE REVOLVING LOAN
OUTSTANDINGS DO NOT EXCEED THE REVOLVING LOAN LIMIT; PROVIDED, THAT
ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION AT ANY TIME TO MAKE ANY REVOLVING
LOAN PURSUANT TO THE PROVISIONS OF THE PRECEDING CLAUSE (III).  ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO MAKE REVOLVING LOANS PURSUANT TO THE PROVISIONS OF
THIS CLAUSE SECTION 2.8(C) REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 7.2 ARE THEN SATISFIED, INCLUDING THE EXISTENCE OF ANY DEFAULT
OR EVENT OF DEFAULT EITHER BEFORE OR AFTER GIVING EFFECT TO THE MAKING OF SUCH
REVOLVING LOANS.

 

27

--------------------------------------------------------------------------------


 


SECTION 2.9            MANDATORY REVOLVING LOAN REPAYMENTS AND PREPAYMENTS.


 


(A)           REPAYMENT UPON TERMINATION DATE. THE REVOLVING LOAN COMMITMENT
SHALL TERMINATE UPON THE EARLIER TO OCCUR OF (I) THE COMMITMENT EXPIRY DATE AND
(II) ANY DATE ON WHICH ADMINISTRATIVE AGENT OR REQUIRED LENDERS ELECT TO
TERMINATE THE REVOLVING LOAN COMMITMENT PURSUANT TO SECTION 8.2 (SUCH EARLIER
DATE BEING THE “TERMINATION DATE”).  ON THE TERMINATION DATE, THERE SHALL BECOME
DUE, AND BORROWER SHALL PAY THE ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF EACH
REVOLVING LOAN AND OF EACH SWINGLINE LOAN, TOGETHER WITH ACCRUED AND UNPAID
OBLIGATIONS PERTAINING THERETO.


 


(B)           REPAYMENT OF OVERADVANCES.  IF AT ANY TIME THE REVOLVING LOAN
OUTSTANDINGS EXCEED THE REVOLVING LOAN LIMIT, THEN, ON THE NEXT SUCCEEDING
BUSINESS DAY, BORROWER SHALL REPAY THE REVOLVING LOANS AND/OR SWINGLINE LOANS,
CASH COLLATERALIZE LETTER OF CREDIT LIABILITIES IN THE MANNER SPECIFIED IN
SECTION 2.14(E) OR CAUSE THE CANCELLATION OF OUTSTANDING LETTERS OF CREDIT, OR
ANY COMBINATION OF THE FOREGOING, IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


 


SECTION 2.10         OPTIONAL PREPAYMENTS OF REVOLVING LOANS.


 

Subject to the provisions of Section 2.12(f)(iv), Borrower may from time to time
prepay the Revolving Loans and/or Swingline Loans in whole or in part (without
reduction of the Revolving Loan Commitment); provided that any such partial
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000.

 


SECTION 2.11         SWINGLINE LOANS.


 


(A)           ADVANCES OF SWINGLINE LOANS.  SWINGLINE LENDER MAY, FROM TIME TO
TIME, AT ITS SOLE ELECTION AND WITHOUT PRIOR NOTICE TO OR CONSENT BY ANY LENDER
OR BORROWER, CONVERT ANY REQUEST OR DEEMED REQUEST BY BORROWER FOR A REVOLVING
LOAN THAT IS A BASE RATE LOAN INTO A REQUEST FOR AN ADVANCE MADE BY, AND FOR THE
ACCOUNT OF, SWINGLINE LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
(EACH SUCH ADVANCE, A “SWINGLINE LOAN”).  EACH SWINGLINE LOAN SHALL BE A BASE
RATE LOAN, AND SHALL BE ADVANCED BY SWINGLINE LENDER IN THE SAME MANNER AS
REVOLVING LOANS ARE ADVANCED HEREUNDER, IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.8(B).  SWINGLINE LENDER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
TO ADVANCE SWINGLINE LOANS REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 7.2 ARE THEN SATISFIED, INCLUDING THE EXISTENCE OF ANY DEFAULT
OR EVENT OF DEFAULT EITHER BEFORE OR AFTER GIVING EFFECT TO THE MAKING OF SUCH
SWINGLINE LOAN; PROVIDED, THAT SWINGLINE LENDER SHALL NOT ADVANCE ANY SWINGLINE
LOAN IF, TO THE KNOWLEDGE OF SWINGLINE LENDER, THE SWINGLINE LOAN OUTSTANDINGS
EXCEED THE SWINGLINE LOAN LIMIT, EITHER BEFORE OR AFTER GIVING EFFECT TO THE
MAKING OF ANY PROPOSED SWINGLINE LOAN.  IF AT ANY TIME THE SWINGLINE LOAN
OUTSTANDINGS EXCEED THE SWINGLINE LOAN LIMIT, THEN, ON THE NEXT SUCCEEDING
BUSINESS DAY, BORROWER SHALL REPAY REVOLVING LOANS AND/OR SWINGLINE LOANS, CASH
COLLATERALIZE LETTER OF CREDIT LIABILITIES IN THE MANNER SPECIFIED IN
SECTION 2.14(E) OR CAUSE THE CANCELLATION OF OUTSTANDING LETTERS OF CREDIT, OR
ANY COMBINATION OF THE FOREGOING, IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


 


(B)           SETTLEMENT OF SWINGLINE LOANS. SWINGLINE LENDER SHALL GIVE
ADMINISTRATIVE AGENT PROMPT NOTICE OF EACH SWINGLINE LOAN ADVANCED BY SWINGLINE
LENDER.  IN THE EVENT THAT ON ANY BUSINESS DAY SWINGLINE LENDER DESIRES THAT ALL
OR ANY PORTION OF THE

 

28

--------------------------------------------------------------------------------


 


OUTSTANDING SWINGLINE LOANS SHOULD BE REDUCED, IN WHOLE OR IN PART, SWINGLINE
LENDER SHALL NOTIFY ADMINISTRATIVE AGENT TO THAT EFFECT AND INDICATE THE PORTION
OF THE SWINGLINE LOAN TO BE SO REDUCED.  SWINGLINE LENDER HEREBY AGREES THAT IT
SHALL NOTIFY ADMINISTRATIVE AGENT TO REDUCE THE SWINGLINE LOAN TO ZERO AT LEAST
ONCE EVERY MONTH.  ADMINISTRATIVE AGENT AGREES TO TRANSMIT TO REVOLVING LENDERS
THE INFORMATION CONTAINED IN EACH NOTICE RECEIVED BY ADMINISTRATIVE AGENT FROM
SWINGLINE LENDER REGARDING THE REDUCTION OF OUTSTANDING SWINGLINE LOANS AND
SHALL CONCURRENTLY NOTIFY SUCH LENDERS OF EACH SUCH LENDER’S PRO RATA SHARE OF
THE OBLIGATION TO MAKE A REVOLVING LOAN TO REPAY OUTSTANDING SWINGLINE LOANS (OR
THE APPLICABLE PORTION THEREOF).  EACH REVOLVING LENDER HEREBY UNCONDITIONALLY
AND IRREVOCABLY AGREES TO FUND TO THE PAYMENT ACCOUNT, FOR THE BENEFIT OF
SWINGLINE LENDER, NOT LATER THAN NOON (CHICAGO TIME) ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE BUSINESS DAY OF SUCH LENDER’S RECEIPT OF SUCH NOTICE
FROM ADMINISTRATIVE AGENT (PROVIDED THAT IF ANY REVOLVING LENDER SHALL RECEIVE
SUCH NOTICE AT OR PRIOR TO 10:00 A.M. (CHICAGO TIME) ON A BUSINESS DAY, SUCH
FUNDING SHALL BE MADE BY SUCH LENDER ON SUCH BUSINESS DAY), SUCH LENDER’S PRO
RATA SHARE OF A REVOLVING LOAN (WHICH REVOLVING LOAN SHALL BE A BASE RATE LOAN
AND SHALL BE DEEMED TO BE REQUESTED BY BORROWER) IN THE PRINCIPAL AMOUNT EQUAL
TO THE PORTION OF THE SWINGLINE LOAN WHICH IS REQUIRED TO BE PAID TO SWINGLINE
LENDER UNDER THIS SECTION 2.11.  THE PROCEEDS OF ANY SUCH REVOLVING LOANS SO
FUNDED SHALL BE IMMEDIATELY PAID OVER TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF
SWINGLINE LENDER FOR APPLICATION AGAINST THEN OUTSTANDING SWINGLINE LOANS.  FOR
PURPOSES OF THIS SECTION 2.11(B) SWINGLINE LENDER SHALL BE CONCLUSIVELY ENTITLED
TO ASSUME THAT, AT THE TIME OF THE ADVANCE OF ANY SWINGLINE LOAN, EACH REVOLVING
LENDER WILL FUND ITS PRO RATA SHARE OF THE REVOLVING LOANS PROVIDED FOR IN THIS
SECTION 2.11(B).


 


(C)           PARTICIPATIONS IN SWINGLINE LOANS.  IN THE EVENT THAT, AT ANY TIME
ANY SWINGLINE LOANS ARE OUTSTANDING, EITHER (I) AN EVENT OF DEFAULT PURSUANT TO
SECTION 8.1(F) OR 8.1(G) HAS OCCURRED OR (II) THE REVOLVING LOAN COMMITMENT HAS
BEEN SUSPENDED OR TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, THEN IN EITHER CASE, EACH REVOLVING LENDER (OTHER THAN SWINGLINE
LENDER) SHALL BE DEEMED TO HAVE IRREVOCABLY AND IMMEDIATELY PURCHASED AND
RECEIVED FROM SWINGLINE LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION IN THE SWINGLINE LOANS IN AN AGGREGATE AMOUNT EQUAL
TO SUCH LENDER’S PRO RATA SHARE OF EACH SWINGLINE LOAN OUTSTANDING.  ANY
PURCHASE OBLIGATION ARISING PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE SHALL
BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES
WHATSOEVER.  IN THE EVENT THAT ON ANY BUSINESS DAY SWINGLINE LENDER DESIRES TO
EFFECT SETTLEMENT OF ANY SUCH PURCHASE, SWINGLINE LENDER SHALL PROMPTLY NOTIFY
ADMINISTRATIVE AGENT TO THAT EFFECT AND INDICATE THE PAYMENT AMOUNTS REQUIRED BY
EACH LENDER TO EFFECT SUCH SETTLEMENT.  ADMINISTRATIVE AGENT AGREES TO TRANSMIT
TO REVOLVING LENDERS THE INFORMATION CONTAINED IN EACH NOTICE RECEIVED BY
ADMINISTRATIVE AGENT FROM SWINGLINE LENDER AND SHALL CONCURRENTLY NOTIFY SUCH
LENDERS OF EACH SUCH LENDER’S PRO RATA SHARE OF THE REQUIRED PAYMENT SETTLEMENT
AMOUNT.  EACH SUCH LENDER SHALL EFFECT SUCH SETTLEMENT UPON RECEIPT OF ANY SUCH
NOTICE BY TRANSFERRING TO THE PAYMENT ACCOUNT NOT LATER THAN NOON (CHICAGO TIME)
ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE BUSINESS DAY OF RECEIPT OF SUCH
NOTICE (PROVIDED THAT IF ANY SUCH LENDER SHALL RECEIVE SUCH NOTICE AT OR PRIOR
TO 10:00 A.M. (CHICAGO TIME) ON A BUSINESS DAY, SUCH FUNDING SHALL BE MADE BY
SUCH LENDER ON SUCH BUSINESS DAY), AN AMOUNT EQUAL TO SUCH LENDER’S
PARTICIPATION IN THE SWINGLINE LOAN.


 


(D)           FAILURE TO SETTLE.  IN THE EVENT ANY REVOLVING LENDER FAILS TO
MAKE AVAILABLE TO ADMINISTRATIVE AGENT WHEN DUE THE AMOUNT OF SUCH LENDER’S
PARTICIPATION IN THE SWINGLINE LOANS, SWINGLINE LENDER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM

 

29

--------------------------------------------------------------------------------


 


SUCH LENDER TOGETHER WITH INTEREST AT THE FEDERAL FUNDS RATE, FOR THE FIRST
THREE (3) DAYS FOLLOWING THE DUE DATE, AND THEREAFTER AT THE BASE RATE PLUS THE
BASE RATE MARGIN IN RESPECT OF SWINGLINE LOANS.  ANY LENDER’S FAILURE TO MAKE
ANY PAYMENT REQUESTED UNDER THIS SECTION 2.11 SHALL NOT RELIEVE ANY OTHER LENDER
OF ITS OBLIGATIONS HEREUNDER, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE
OF ANY OTHER LENDER TO MAKE AVAILABLE TO ADMINISTRATIVE AGENT SUCH OTHER
LENDER’S REQUIRED PAYMENT HEREUNDER.  THE OBLIGATIONS OF LENDERS UNDER THIS
SECTION 2.11 SHALL BE DEEMED TO BE BINDING UPON ADMINISTRATIVE AGENT, SWINGLINE
LENDER AND LENDERS NOTWITHSTANDING THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, OR ANY INSOLVENCY OR BANKRUPTCY PROCEEDING PERTAINING TO BORROWER OR
ANY OTHER CREDIT PARTY.


 


SECTION 2.12         INTEREST, INTEREST CALCULATIONS AND CERTAIN FEES.


 


(A)           INTEREST.  FROM AND FOLLOWING THE CLOSING DATE, DEPENDING UPON
BORROWER’S ELECTION FROM TIME TO TIME, SUBJECT TO THE TERMS HEREOF, TO HAVE
PORTIONS OF THE LOANS ACCRUE INTEREST DETERMINED BY REFERENCE TO THE BASE RATE
OR THE LIBOR, THE LOANS AND THE OTHER OBLIGATIONS SHALL BEAR INTEREST AT THE
APPLICABLE RATES SET FORTH BELOW:


 

(I)            IF A BASE RATE LOAN, OR ANY OTHER OBLIGATION OTHER THAN A LIBOR
LOAN, THEN AT THE SUM OF THE BASE RATE PLUS THE APPLICABLE BASE RATE MARGIN.

 

(II)           IF A LIBOR LOAN, THEN AT THE SUM OF THE LIBOR PLUS THE APPLICABLE
LIBOR MARGIN.

 


(B)           UNUSED LINE FEE.  FROM AND FOLLOWING THE CLOSING DATE, BORROWER
SHALL PAY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL LENDERS COMMITTED TO MAKE
REVOLVING LOANS, IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, A FEE IN
AN AMOUNT EQUAL TO (I) THE REVOLVING LOAN COMMITMENT LESS THE AVERAGE DAILY
BALANCE OF THE SUM OF THE REVOLVING LOAN OUTSTANDINGS PLUS THE SWINGLINE LOAN
OUTSTANDINGS DURING THE PRECEDING MONTH, MULTIPLIED BY (II) ONE-HALF OF ONE
PERCENT (0.50%) PER ANNUM.  SUCH FEE IS TO BE PAID MONTHLY IN ARREARS ON THE
LAST DAY OF EACH MONTH.


 


(C)           AGENT’S FEES AND CERTAIN OTHER FEES.  BORROWER SHALL PAY TO
ADMINISTRATIVE AGENT FEES IN SUCH AMOUNTS AND AT SUCH TIMES AS SET FORTH IN THE
FEE LETTER.  IF THE REVOLVING LOAN COMMITMENT AMOUNT AND/OR TERM LOAN B IS
INCREASED WITHIN ONE HUNDRED EIGHTY (180) DAYS FOLLOWING THE CLOSING DATE IN
CONNECTION WITH THE CONSUMMATION OF A PERMITTED ACQUISITION REQUIRING THE
APPROVAL OF REQUIRED LENDERS IN ACCORDANCE WITH SECTION 5.8(B), THEN ANY FEES
PAYABLE TO THE LENDERS ON THEIR EXISTING REVOLVING COMMITMENT AMOUNTS AND THEIR
EXISTING PRO RATA SHARES OF TERM LOAN B (IN EACH CASE PRIOR TO GIVING EFFECT TO
ANY SUCH INCREASE) IN CONNECTION THEREWITH SHALL BE LIMITED TO ONE-QUARTER OF
ONE PERCENT (0.25%) OF THE AGGREGATE AMOUNT OF SUCH EXISTING REVOLVING
COMMITMENT AMOUNTS AND PRO RATA SHARES.


 


(D)           [RESERVED].


 


(E)           COMPUTATION OF INTEREST AND RELATED FEES.  ALL INTEREST AND FEES
UNDER EACH FINANCING DOCUMENT SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR
FOR THE ACTUAL NUMBER OF DAYS ELAPSED; PROVIDED THAT INTEREST ON BASE RATE LOANS
SHALL BE CALCULATED ON THE BASIS OF A 365-366-DAY YEAR FOR THE ACTUAL NUMBER OF
DAYS ELAPSED.  THE DATE OF FUNDING OF A BASE RATE LOAN AND THE FIRST DAY OF AN
INTEREST PERIOD WITH RESPECT TO A LIBOR LOAN SHALL BE INCLUDED

 

30

--------------------------------------------------------------------------------


 


IN THE CALCULATION OF INTEREST.  THE DATE OF PAYMENT OF A BASE RATE LOAN AND THE
LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO A LIBOR LOAN SHALL BE EXCLUDED
FROM THE CALCULATION OF INTEREST.  IF A LOAN IS REPAID ON THE SAME DAY THAT IT
IS MADE, ONE (1) DAY’S INTEREST SHALL BE CHARGED.  INTEREST ON ALL BASE RATE
LOANS IS PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR MONTH AND ON THE
MATURITY OF SUCH LOANS, WHETHER BY ACCELERATION OR OTHERWISE.  INTEREST ON LIBOR
LOANS SHALL BE PAYABLE ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, UNLESS
THE INTEREST PERIOD IS GREATER THAN THREE (3) MONTHS, IN WHICH CASE INTEREST
WILL BE PAYABLE ON THE LAST DAY OF EACH THREE (3) MONTH INTERVAL.  IN ADDITION,
INTEREST ON LIBOR LOANS IS DUE ON THE MATURITY OF SUCH LOANS, WHETHER BY
ACCELERATION OR OTHERWISE.


 


(F)            LIBOR PROVISIONS.


 

(I)            LIBOR ELECTION.  ALL LOANS MADE ON THE CLOSING DATE SHALL BE BASE
RATE LOANS AND SHALL REMAIN SO UNTIL THREE (3) BUSINESS DAYS AFTER THE CLOSING
DATE.  THEREAFTER, SUBJECT TO THE PROVISIONS OF SECTION 8.4, BORROWER MAY
REQUEST THAT REVOLVING LOANS PERMITTED TO BE MADE HEREUNDER BE LIBOR LOANS, THAT
OUTSTANDING PORTIONS OF REVOLVING LOANS PERMITTED TO BE MADE HEREUNDER AND
OUTSTANDING PORTIONS OF EACH TERM LOAN BE CONVERTED TO LIBOR LOANS AND THAT ALL
OR ANY PORTION OF A LIBOR LOAN BE CONTINUED AS A LIBOR LOAN UPON EXPIRATION OF
THE APPLICABLE INTEREST PERIOD; PROVIDED THAT UNTIL THE EARLIER OF NINETY (90)
DAYS AFTER THE CLOSING DATE AND THE COMPLETION OF A SUCCESSFUL SYNDICATION (AS
DEFINED IN THE FEE LETTER), BORROWER MAY NOT REQUEST ANY LIBOR LOAN WITH AN
INTEREST PERIOD EXCEEDING ONE (1) BUSINESS DAY.  ANY SUCH REQUEST WILL BE MADE
BY SUBMITTING A NOTICE OF BORROWING TO ADMINISTRATIVE AGENT.  ONCE GIVEN, AND
EXCEPT AS PROVIDED IN CLAUSE (II) BELOW, A NOTICE OF BORROWING SHALL BE
IRREVOCABLE AND BORROWER SHALL BE BOUND THEREBY.  UPON THE EXPIRATION OF AN
INTEREST PERIOD, IN THE ABSENCE OF A NEW NOTICE OF BORROWING SUBMITTED TO
ADMINISTRATIVE AGENT NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE END OF
SUCH INTEREST PERIOD, THE LIBOR LOAN THEN MATURING SHALL BE AUTOMATICALLY
CONVERTED TO A BASE RATE LOAN.  THERE MAY BE NO MORE THAN TEN (10) LIBOR LOANS
OUTSTANDING AT ANY ONE TIME.  EACH REQUEST FOR A LIBOR LOAN, WHETHER BY ORIGINAL
ISSUANCE, CONVERSION OR CONTINUATION, SHALL BE IN A MINIMUM AMOUNT OF $1,000,000
AND, IF IN EXCESS OF SUCH AMOUNT, IN AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS
OF SUCH AMOUNT.  LOANS WHICH ARE NOT REQUESTED AS LIBOR LOANS IN ACCORDANCE WITH
THIS SECTION 2.12(F)(I) SHALL BE BASE RATE LOANS.  ADMINISTRATIVE AGENT SHALL
NOTIFY LENDERS, BY TELEPHONIC OR FACSIMILE NOTICE, OF EACH NOTICE OF BORROWING
RECEIVED BY ADMINISTRATIVE AGENT NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR TO
THE FIRST DAY OF THE INTEREST PERIOD OF THE LIBOR LOAN REQUESTED THEREBY.

 

(II)           INABILITY TO DETERMINE LIBOR.  IN THE EVENT, PRIOR TO
COMMENCEMENT OF ANY INTEREST PERIOD RELATING TO A LIBOR LOAN, ADMINISTRATIVE
AGENT SHALL DETERMINE OR BE NOTIFIED BY REQUIRED LENDERS THAT ADEQUATE AND
REASONABLE METHODS DO NOT EXIST FOR ASCERTAINING LIBOR, ADMINISTRATIVE AGENT
SHALL PROMPTLY PROVIDE NOTICE OF SUCH DETERMINATION TO BORROWER AND LENDERS
(WHICH SHALL BE CONCLUSIVE AND BINDING ON BORROWER AND LENDERS).  IN SUCH EVENT
(A) ANY REQUEST FOR A LIBOR LOAN OR FOR A CONVERSION TO OR CONTINUATION OF A
LIBOR LOAN SHALL BE AUTOMATICALLY WITHDRAWN AND SHALL BE DEEMED A REQUEST FOR A
BASE RATE LOAN, (B) EACH LIBOR LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD RELATING THERETO, BECOME A BASE RATE LOAN AND
(C) THE OBLIGATIONS OF LENDERS TO MAKE LIBOR LOANS SHALL BE SUSPENDED UNTIL
ADMINISTRATIVE AGENT OR REQUIRED LENDERS DETERMINE THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH SUSPENSION NO LONGER EXIST, IN WHICH EVENT ADMINISTRATIVE AGENT
SHALL SO NOTIFY BORROWER AND LENDERS.

 

31

--------------------------------------------------------------------------------


 

(III)          ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, IF ANY
LAW SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE, FUND OR MAINTAIN LIBOR LOANS,
SUCH LENDER SHALL PROMPTLY GIVE NOTICE OF SUCH CIRCUMSTANCES TO ADMINISTRATIVE
AGENT, BORROWER AND THE OTHER LENDERS.  IN SUCH AN EVENT, (A) THE COMMITMENT OF
SUCH LENDER TO MAKE LIBOR LOANS, CONTINUE LIBOR LOANS AS LIBOR LOANS OR CONVERT
BASE RATE LOANS TO LIBOR LOANS SHALL BE IMMEDIATELY SUSPENDED AND (B) SUCH
LENDER’S OUTSTANDING LIBOR LOANS SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE
LOANS ON THE LAST DAY OF THE INTEREST PERIOD THEREOF OR AT SUCH EARLIER TIME AS
MAY BE REQUIRED BY LAW.

 

(IV)          LIBOR BREAKAGE FEE.  UPON (A) ANY DEFAULT BY BORROWER IN MAKING
ANY BORROWING OF, CONVERSION INTO OR CONTINUATION OF ANY LIBOR LOAN FOLLOWING
BORROWER’S DELIVERY TO ADMINISTRATIVE AGENT OF ANY APPLICABLE NOTICE OF
BORROWING OR (B) ANY PAYMENT OF A LIBOR LOAN ON ANY DAY THAT IS NOT THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO (REGARDLESS OF THE SOURCE OF SUCH
PREPAYMENT AND WHETHER VOLUNTARY, BY ACCELERATION OR OTHERWISE), BORROWER SHALL
PROMPTLY PAY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL LENDERS THAT FUNDED OR
WERE PREPARED TO FUND ANY SUCH LIBOR LOAN, AN AMOUNT EQUAL TO THE AMOUNT OF ANY
LOSSES, EXPENSES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY LOSS
(INCLUDING INTEREST PAID) IN CONNECTION WITH THE RE-EMPLOYMENT OF SUCH FUNDS)
THAT ANY LENDER MAY SUSTAIN AS A RESULT OF SUCH DEFAULT OR SUCH PAYMENT.  FOR
PURPOSES OF CALCULATING AMOUNTS PAYABLE TO A LENDER UNDER THIS PARAGRAPH, EACH
LENDER SHALL BE DEEMED TO HAVE ACTUALLY FUNDED ITS RELEVANT LIBOR LOAN THROUGH
THE PURCHASE OF A DEPOSIT BEARING INTEREST AT LIBOR IN AN AMOUNT EQUAL TO THE
AMOUNT OF THAT LIBOR LOAN AND HAVING A MATURITY AND REPRICING CHARACTERISTICS
COMPARABLE TO THE RELEVANT INTEREST PERIOD; PROVIDED, HOWEVER, THAT EACH LENDER
MAY FUND EACH OF ITS LIBOR LOANS IN ANY MANNER IT SEES FIT, AND THE FOREGOING
ASSUMPTION SHALL BE UTILIZED ONLY FOR THE CALCULATION OF AMOUNTS PAYABLE UNDER
THIS SUBSECTION.

 

(V)           INCREASED COSTS.  IF, AFTER THE CLOSING DATE, THE ADOPTION OR
TAKING EFFECT OF, OR ANY CHANGE IN, ANY LAW, OR ANY CHANGE IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION OF ANY LAW BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION,
ADMINISTRATION OR APPLICATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY
REQUEST, GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:  (A) SHALL IMPOSE, MODIFY OR
DEEM APPLICABLE ANY RESERVE (INCLUDING ANY RESERVE IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, OR ANY SUCCESSOR THERETO, BUT EXCLUDING
ANY RESERVE INCLUDED IN THE DETERMINATION OF THE LIBOR PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT), SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE
CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY ANY LENDER, OR (B) SHALL
IMPOSE ON ANY LENDER ANY OTHER CONDITION AFFECTING ITS LIBOR LOANS, ANY OF ITS
NOTES (IF ANY) OR ITS OBLIGATION TO MAKE LIBOR LOANS; AND THE RESULT OF ANYTHING
DESCRIBED IN CLAUSES (A) AND (B) ABOVE IS TO INCREASE THE COST TO (OR TO IMPOSE
A COST ON) SUCH LENDER OF MAKING OR MAINTAINING ANY LIBOR LOAN, OR TO REDUCE THE
AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER UNDER THIS AGREEMENT OR
UNDER ANY OF ITS NOTES (IF ANY) WITH RESPECT THERETO, THEN UPON DEMAND BY SUCH
LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS
FOR SUCH DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN REASONABLE DETAIL, A
COPY OF WHICH SHALL BE FURNISHED TO ADMINISTRATIVE AGENT), BORROWER SHALL
PROMPTLY PAY DIRECTLY TO SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL COMPENSATE
SUCH LENDER FOR SUCH INCREASED COST OR SUCH REDUCTION, SO LONG AS SUCH AMOUNTS
HAVE ACCRUED ON OR AFTER THE DAY WHICH IS TWO HUNDRED SEVENTY (270) DAYS PRIOR
TO THE DATE ON WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.

 

32

--------------------------------------------------------------------------------


 


SECTION 2.13         NOTES.


 

The portion of Term Loan B made by each Lender shall be evidenced, if so
requested by such Lender, by a promissory note executed by Borrower (a “Term
Note B”) and the portion of the Revolving Loans made by each Lender shall be
evidenced, if so requested by such Lender, by a promissory note executed by
Borrower (a “Revolving Loan Note”) in an original principal amount equal to such
Lender’s Pro Rata Share of Term Loan B and the Revolving Loan Commitment,
respectively.  The Swingline Loans made by Swingline Lender shall be evidenced,
if so requested by Swingline Lender, by a promissory note executed by Borrower
(a “Swingline Loan Note”) in an original principal amount equal to the amount
identified in clause (i) of the definition of Swingline Loan Limit.

 


SECTION 2.14         LETTERS OF CREDIT AND LETTER OF CREDIT FEES.


 


(A)           LETTER OF CREDIT.  ON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH HEREIN, THE REVOLVING LOAN COMMITMENT MAY BE USED BY BORROWER, IN ADDITION
TO THE MAKING OF REVOLVING LOANS HEREUNDER, FOR THE ISSUANCE, PRIOR TO THE
TERMINATION DATE, BY ADMINISTRATIVE AGENT, OF LETTERS OF CREDIT, GUARANTEES OR
OTHER AGREEMENTS OR ARRANGEMENTS (EACH, TOGETHER WITH ANY LETTER OF CREDIT
ISSUED BY ADMINISTRATIVE AGENT IN FAVOR OF GE CAPITAL WITH RESPECT TO THE
EXISTING LETTERS OF CREDIT, A “SUPPORT AGREEMENT”) TO INDUCE AN LC ISSUER TO
ISSUE OR INCREASE THE AMOUNT OF, OR EXTEND THE EXPIRY DATE OF, ONE OR MORE
LETTERS OF CREDIT AND BY A LENDER, IDENTIFIED BY ADMINISTRATIVE AGENT, AS AN LC
ISSUER, OF ONE OR MORE LENDER LETTERS OF CREDIT, SO LONG AS, IN EACH CASE:


 

(I)            ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF LC CREDIT
EVENT AT LEAST TWO (2) BUSINESS DAYS BEFORE THE RELEVANT DATE OF ISSUANCE,
INCREASE OR EXTENSION; AND

 

(II)           AFTER GIVING EFFECT TO SUCH ISSUANCE, INCREASE OR EXTENSION,
(A) THE AGGREGATE LETTER OF CREDIT LIABILITIES DOES NOT EXCEED $15,000,000 AND
(B) THE REVOLVING LOAN OUTSTANDINGS DO NOT EXCEED THE REVOLVING LOAN LIMIT.

 

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any letter of credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrower and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Administrative Agent prompt written notice of each
issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.

 


(B)           LETTER OF CREDIT FEE.  BORROWER SHALL PAY TO ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF REVOLVING LENDERS, A LETTER OF CREDIT FEE WITH RESPECT TO THE
LETTER OF CREDIT LIABILITIES FOR EACH LETTER OF CREDIT, COMPUTED FOR EACH DAY
FROM THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO THE DATE THAT IS THE LAST
DAY A DRAWING IS AVAILABLE UNDER SUCH LETTER OF CREDIT, AT A RATE PER ANNUM
EQUAL TO THE LIBOR MARGIN THEN APPLICABLE TO REVOLVING LOANS.  SUCH FEE SHALL BE
PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR MONTH PRIOR TO THE
TERMINATION DATE AND ON SUCH DATE.  IN ADDITION, BORROWER AGREES TO PAY PROMPTLY
TO LC ISSUER ANY FRONTING OR OTHER FEES THAT IT MAY CHARGE IN CONNECTION WITH
ANY LETTER OF CREDIT.

 

33

--------------------------------------------------------------------------------



 


(C)           REIMBURSEMENT OBLIGATIONS OF BORROWER.  IF THE ADMINISTRATIVE
AGENT SHALL MAKE A PAYMENT TO AN LC ISSUER (OR, IN THE CASE OF THE EXISTING
LETTERS OF CREDIT, TO GE CAPITAL) PURSUANT TO A SUPPORT AGREEMENT, OR ANY LENDER
SHALL NOTIFY ADMINISTRATIVE AGENT THAT IT HAS MADE PAYMENT IN RESPECT OF A
LENDER LETTER OF CREDIT, (I) BORROWER SHALL PROMPTLY REIMBURSE ADMINISTRATIVE
AGENT OR SUCH LENDER, AS APPLICABLE, FOR THE AMOUNT OF SUCH PAYMENT AND
(II) BORROWER SHALL BE DEEMED TO HAVE IMMEDIATELY REQUESTED THAT REVOLVING
LENDERS MAKE A REVOLVING LOAN, WHICH SHALL BE A BASE RATE LOAN, IN A PRINCIPAL
AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT (BUT SOLELY TO THE EXTENT BORROWER
SHALL HAVE FAILED TO DIRECTLY REIMBURSE ADMINISTRATIVE AGENT OR, WITH RESPECT TO
LENDER LETTERS OF CREDIT, THE APPLICABLE LC ISSUER, FOR THE AMOUNT OF SUCH
PAYMENT).  ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY REVOLVING LENDERS OF ANY
SUCH DEEMED REQUEST AND EACH REVOLVING LENDER HEREBY AGREES TO MAKE AVAILABLE TO
ADMINISTRATIVE AGENT NOT LATER THAN NOON (CHICAGO TIME) ON THE BUSINESS DAY
FOLLOWING SUCH NOTIFICATION FROM ADMINISTRATIVE AGENT SUCH REVOLVING LENDER’S
PRO RATA SHARE OF SUCH REVOLVING LOAN.  EACH REVOLVING LENDER HEREBY ABSOLUTELY
AND UNCONDITIONALLY AGREES TO FUND SUCH REVOLVING LENDER’S PRO RATA SHARE OF THE
LOAN DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE, UNAFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING (WITHOUT LIMITATION) (A) THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT, (B) THE FACT THAT, WHETHER BEFORE
OR AFTER GIVING EFFECT TO THE MAKING OF ANY SUCH REVOLVING LOAN, THE REVOLVING
LOAN OUTSTANDINGS EXCEED OR WILL EXCEED THE REVOLVING LOAN LIMIT AND/OR (C) THE
NON-SATISFACTION OF ANY CONDITIONS SET FORTH IN SECTION 8.2.  ADMINISTRATIVE
AGENT HEREBY AGREES TO APPLY THE GROSS PROCEEDS OF EACH REVOLVING LOAN DEEMED
MADE PURSUANT TO THIS SECTION 2.14(C) IN SATISFACTION OF BORROWER’S
REIMBURSEMENT OBLIGATIONS ARISING PURSUANT TO THIS SECTION 2.14(C).  BORROWER
SHALL PAY INTEREST, ON DEMAND, ON ALL AMOUNTS SO PAID BY ADMINISTRATIVE AGENT
FOR EACH DAY UNTIL BORROWER REIMBURSES ADMINISTRATIVE AGENT THEREFOR AT A RATE
PER ANNUM EQUAL TO THE THEN CURRENT INTEREST RATE APPLICABLE TO REVOLVING LOANS
(WHICH ARE BASE RATE LOANS) FOR SUCH DAY.


 


(D)           REIMBURSEMENT AND OTHER PAYMENTS BY BORROWER.  THE OBLIGATIONS OF
BORROWER TO REIMBURSE ADMINISTRATIVE AGENT AND/OR THE APPLICABLE LC ISSUER
PURSUANT TO SECTION 2.14(C) SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF, OR ANY AMENDMENT OR
WAIVER OF OR ANY CONSENT TO DEPARTURE FROM, ANY LETTER OF CREDIT OR ANY RELATED
DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
BORROWER MAY HAVE AT ANY TIME AGAINST THE BENEFICIARY OF ANY LETTER OF CREDIT,
LC ISSUER (INCLUDING ANY CLAIM FOR IMPROPER PAYMENT), ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH ANY FINANCING DOCUMENT OR
ANY UNRELATED TRANSACTION, PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE
ASSERTION OF ANY SUCH CLAIM BY SEPARATE SUIT OR COMPULSORY COUNTERCLAIM;

 

(III)          ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT WHATSOEVER;

 

(IV)          ANY AFFILIATION BETWEEN LC ISSUER AND ADMINISTRATIVE AGENT; OR

 

34

--------------------------------------------------------------------------------


 

(V)           TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OTHER
CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING.

 


(E)           DEPOSIT OBLIGATIONS OF BORROWER.  IN THE EVENT ANY LETTERS OF
CREDIT ARE OUTSTANDING AT THE TIME THAT BORROWER PREPAYS OR IS REQUIRED TO REPAY
THE OBLIGATIONS OR THE REVOLVING LOAN COMMITMENT IS TERMINATED, BORROWER SHALL
(I) DEPOSIT WITH ADMINISTRATIVE AGENT FOR THE BENEFIT OF ALL REVOLVING LENDERS
CASH IN AN AMOUNT EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE
OUTSTANDING LETTER OF CREDIT LIABILITIES TO BE AVAILABLE TO ADMINISTRATIVE
AGENT, FOR ITS BENEFIT AND THE BENEFIT OF ISSUERS OF LENDER LETTERS OF CREDIT,
TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER SUCH LETTERS OF CREDIT AND PAY ANY
FEES AND EXPENSES RELATED THERETO AND (II) PREPAY THE FEE PAYABLE UNDER
SECTION 2.14(B) WITH RESPECT TO SUCH LETTERS OF CREDIT FOR THE FULL REMAINING
TERMS OF SUCH LETTERS OF CREDIT.  UPON TERMINATION OF ANY SUCH LETTER OF CREDIT
AND PROVIDED NO EVENT OF DEFAULT THEN EXISTS, THE UNEARNED PORTION OF SUCH
PREPAID FEE ATTRIBUTABLE TO SUCH LETTER OF CREDIT SHALL BE REFUNDED TO BORROWER,
TOGETHER WITH THE DEPOSIT DESCRIBED IN THE PRECEDING CLAUSE (I) ATTRIBUTABLE TO
SUCH LETTER OF CREDIT, BUT ONLY TO THE EXTENT NOT PREVIOUSLY APPLIED BY
ADMINISTRATIVE AGENT IN THE MANNER DESCRIBED HEREIN.


 


(F)            PARTICIPATIONS IN SUPPORT AGREEMENTS AND LENDER LETTERS OF
CREDIT.


 

(I)            CONCURRENTLY WITH THE ISSUANCE OF EACH SUPPORTED LETTER OF
CREDIT, ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO
EACH REVOLVING LENDER, AND EACH SUCH REVOLVING LENDER SHALL BE DEEMED
IRREVOCABLY AND IMMEDIATELY TO HAVE PURCHASED AND RECEIVED FROM ADMINISTRATIVE
AGENT, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN,
TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE, ADMINISTRATIVE AGENT’S SUPPORT
AGREEMENT LIABILITIES AND OBLIGATIONS IN RESPECT OF SUCH LETTERS OF CREDIT AND
BORROWER’S REIMBURSEMENT OBLIGATIONS WITH RESPECT THERETO.  CONCURRENTLY WITH
THE ISSUANCE OF EACH LENDER LETTER OF CREDIT, THE LC ISSUER IN RESPECT THEREOF
SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH REVOLVING LENDER, AND EACH
SUCH REVOLVING LENDER SHALL BE DEEMED IRREVOCABLY AND IMMEDIATELY TO HAVE
PURCHASED AND RECEIVED FROM SUCH LC ISSUER, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION IN, TO THE EXTENT OF SUCH LENDER’S PRO RATA
SHARE, SUCH LENDER LETTER OF CREDIT AND BORROWER’S REIMBURSEMENT OBLIGATIONS
WITH RESPECT THERETO.  ANY PURCHASE OBLIGATION ARISING PURSUANT TO THE
IMMEDIATELY TWO PRECEDING SENTENCES SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES WHATSOEVER.

 

(II)           IF EITHER (A) (1) ADMINISTRATIVE AGENT MAKES ANY PAYMENT OR
DISBURSEMENT UNDER ANY SUPPORT AGREEMENT AND/OR (2) AN LC ISSUER MAKES ANY
PAYMENT OR DISBURSEMENT UNDER ANY LENDER LETTER OF CREDIT, AND BORROWER HAS NOT
REIMBURSED ADMINISTRATIVE AGENT OR, AS APPLICABLE, THE APPLICABLE LC ISSUER WITH
RESPECT TO ANY LENDER LETTER OF CREDIT IN FULL FOR SUCH PAYMENT OR DISBURSEMENT
IN ACCORDANCE WITH SECTION 2.14(C), OR (B) ANY REIMBURSEMENT RECEIVED BY
ADMINISTRATIVE AGENT OR ANY LC ISSUER FROM ANY CREDIT PARTY IS OR MUST BE
RETURNED OR RESCINDED UPON OR DURING ANY BANKRUPTCY OR REORGANIZATION OF ANY
CREDIT PARTY OR OTHERWISE, EACH REVOLVING LENDER SHALL BE IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED TO PAY TO ADMINISTRATIVE AGENT, OR THE APPLICABLE LC
ISSUER, AS APPLICABLE, ITS PRO RATA SHARE OF SUCH PAYMENT OR DISBURSEMENT (BUT
NO SUCH PAYMENT SHALL DIMINISH THE OBLIGATIONS OF BORROWER UNDER
SECTION 2.14(C)).  TO THE EXTENT ANY SUCH REVOLVING LENDER SHALL NOT HAVE MADE
SUCH AMOUNT AVAILABLE TO ADMINISTRATIVE AGENT, OR THE APPLICABLE LC ISSUER, AS
APPLICABLE, BY NOON (CHICAGO TIME) ON THE BUSINESS DAY ON WHICH SUCH LENDER
RECEIVES NOTICE FROM

 

35

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, OR THE APPLICABLE LC ISSUER, AS APPLICABLE, OF SUCH
PAYMENT OR DISBURSEMENT, SUCH LENDER AGREES TO PAY INTEREST ON SUCH AMOUNT TO
ADMINISTRATIVE AGENT, OR THE APPLICABLE LC ISSUER, AS APPLICABLE, FORTHWITH ON
DEMAND ACCRUING DAILY AT THE FEDERAL FUNDS RATE, FOR THE FIRST THREE (3) DAYS
FOLLOWING SUCH LENDER’S RECEIPT OF SUCH NOTICE, AND THEREAFTER AT THE BASE RATE
PLUS THE BASE RATE MARGIN IN RESPECT OF REVOLVING LOANS.  ANY SUCH REVOLVING
LENDER’S FAILURE TO MAKE AVAILABLE TO ADMINISTRATIVE AGENT OR THE APPLICABLE LC
ISSUER, AS APPLICABLE, ITS PRO RATA SHARE OF ANY SUCH PAYMENT OR DISBURSEMENT
SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE
SUCH OTHER REVOLVING LENDER’S PRO RATA SHARE OF SUCH PAYMENT, BUT NO REVOLVING
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE
AVAILABLE SUCH OTHER LENDER’S PRO RATA SHARE OF ANY SUCH PAYMENT OR
DISBURSEMENT.

 


SECTION 2.15         GENERAL PROVISIONS REGARDING PAYMENT.


 

All payments to be made by Borrower under any Financing Document, including
payments of principal and interest made hereunder and pursuant to any other
Financing Document, and all fees, expenses, indemnities and reimbursements,
shall be made without set-off or counterclaim.  If any payment hereunder becomes
due and payable on a day other than a Business Day, such payment shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension (it being understood and agreed that, solely for purposes of
calculating financial covenants and computations contained herein and
determining compliance therewith, if payment is made, in full, on any such
extended due date, such payment shall be deemed to have been paid on the
original due date without giving effect to any extension thereto).  Any payments
received in the Payment Account before noon (Chicago time) on any date shall be
deemed received by Administrative Agent on such date, and any payments received
in the Payment Account after noon (Chicago time) on any date shall be deemed
received by Administrative Agent on the next succeeding Business Day.  In the
absence of receipt by Administrative Agent of an appropriately completed Payment
Notification at least two (2) Business Days prior to such prepayment, Borrower
and each Lender hereby authorize and direct Administrative Agent, subject to the
provisions of Section 8.6 hereof, to apply such prepayment against then
outstanding Revolving Loans, and second, if no Revolving Loans are then
outstanding, pro rata against all outstanding Term Loans in accordance with the
provisions of Section 2.5; provided, that (i) if Administrative Agent receives
an appropriately completed Payment Notification within two (2) Business Days
after making any such payment, Administrative Agent may (and shall be fully
authorized by Borrower and each Lender) to apply such amounts received in
accordance with the terms of such Payment Notification and to make any
corresponding Loan Account reversals in respect thereof and (ii) if
Administrative Agent at any time determines that payments received by
Administrative Agent were in respect of a mandatory prepayment event,
Administrative Agent shall apply such payments in accordance with the provisions
of Section 2.5, and shall be fully authorized by Borrower and each Lender to
make any corresponding Loan Account reversals in respect thereof.

 


SECTION 2.16         LOAN ACCOUNT.


 

Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder
or under any other Financing Document, and all payments thereon made by
Borrower.  All entries in the Loan

 

36

--------------------------------------------------------------------------------


 

Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time.  The balance in the Loan
Account, as recorded on Administrative Agent’s most recent printout or other
written statement, shall be conclusive and binding evidence of the amounts due
and owing to Administrative Agent by Borrower absent clear and convincing
evidence to the contrary; provided that any failure to so record or any error in
so recording shall not limit or otherwise affect Borrower’s duty to pay all
amounts owing hereunder or under any other Financing Document.  Unless Borrower
notifies Administrative Agent of any objection to any such printout or statement
(specifically describing the basis for such objection) within thirty (30) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrower in all respects as to all matters reflected therein.

 


SECTION 2.17         MAXIMUM INTEREST.


 


(A)           APPLICABLE LIMIT.  IN NO EVENT SHALL THE INTEREST CHARGED WITH
RESPECT TO THE NOTES (IF ANY) OR ANY OTHER OBLIGATIONS OF BORROWER UNDER ANY
FINANCING DOCUMENT EXCEED THE MAXIMUM AMOUNT PERMITTED UNDER THE LAWS OF THE
STATE OF NEW YORK OR OF ANY OTHER APPLICABLE JURISDICTION.


 


(B)           MAXIMUM LAWFUL RATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN OR ELSEWHERE, IF AT ANY TIME THE RATE OF INTEREST PAYABLE HEREUNDER OR
UNDER ANY NOTE OR OTHER FINANCING DOCUMENT (THE “STATED RATE”) WOULD EXCEED THE
HIGHEST RATE OF INTEREST PERMITTED UNDER ANY APPLICABLE LAW TO BE CHARGED (THE
“MAXIMUM LAWFUL RATE”), THEN FOR SO LONG AS THE MAXIMUM LAWFUL RATE WOULD BE SO
EXCEEDED, THE RATE OF INTEREST PAYABLE SHALL BE EQUAL TO THE MAXIMUM LAWFUL
RATE; PROVIDED, THAT IF AT ANY TIME THEREAFTER THE STATED RATE IS LESS THAN THE
MAXIMUM LAWFUL RATE, BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, CONTINUE TO
PAY INTEREST AT THE MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST
RECEIVED IS EQUAL TO THE TOTAL INTEREST WHICH WOULD HAVE BEEN RECEIVED HAD THE
STATED RATE BEEN (BUT FOR THE OPERATION OF THIS PROVISION) THE INTEREST RATE
PAYABLE.  THEREAFTER, THE INTEREST RATE PAYABLE SHALL BE THE STATED RATE UNLESS
AND UNTIL THE STATED RATE AGAIN WOULD EXCEED THE MAXIMUM LAWFUL RATE, IN WHICH
EVENT THIS PROVISION SHALL AGAIN APPLY.


 


(C)           APPLICATION OF EXCESS INTEREST.  IN NO EVENT SHALL THE TOTAL
INTEREST RECEIVED BY ANY LENDER EXCEED THE AMOUNT WHICH IT COULD LAWFULLY HAVE
RECEIVED HAD THE INTEREST BEEN CALCULATED FOR THE FULL TERM HEREOF AT THE
MAXIMUM LAWFUL RATE. IF, NOTWITHSTANDING THE PRIOR SENTENCE, ANY LENDER HAS
RECEIVED INTEREST HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE, SUCH EXCESS
AMOUNT SHALL BE APPLIED TO THE REDUCTION OF THE PRINCIPAL BALANCE OF THE LOANS
OR TO OTHER AMOUNTS (OTHER THAN INTEREST) PAYABLE HEREUNDER, AND IF NO SUCH
PRINCIPAL OR OTHER AMOUNTS ARE THEN OUTSTANDING, SUCH EXCESS OR PART THEREOF
REMAINING SHALL BE PAID TO BORROWER.  IN COMPUTING INTEREST PAYABLE WITH
REFERENCE TO THE MAXIMUM LAWFUL RATE APPLICABLE TO ANY LENDER, SUCH INTEREST
SHALL BE CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY
THE NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION IS MADE.


 


SECTION 2.18         TAXES.


 


(A)           GROSS UP FOR TAXES.  ALL PAYMENTS OF PRINCIPAL AND INTEREST ON THE
LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY PRESENT OR FUTURE INCOME, EXCISE, STAMP,
DOCUMENTARY, PROPERTY OR FRANCHISE TAXES AND OTHER TAXES, FEES, DUTIES, LEVIES,
ASSESSMENTS, WITHHOLDINGS OR OTHER CHARGES OF ANY NATURE

 

37

--------------------------------------------------------------------------------


 


WHATSOEVER (INCLUDING INTEREST AND PENALTIES THEREON) IMPOSED BY ANY TAXING
AUTHORITY, EXCLUDING TAXES IMPOSED ON OR MEASURED BY ADMINISTRATIVE AGENT’S OR
ANY LENDER’S NET INCOME BY THE JURISDICTION UNDER WHICH ADMINISTRATIVE AGENT OR
SUCH LENDER IS ORGANIZED OR CONDUCTS BUSINESS (OTHER THAN SOLELY AS THE RESULT
OF ENTERING INTO ANY OF THE FINANCING DOCUMENTS OR TAKING ANY ACTION THEREUNDER)
(ALL NON-EXCLUDED ITEMS BEING CALLED “TAXES”).  IF ANY WITHHOLDING OR DEDUCTION
FROM ANY PAYMENT TO BE MADE BY BORROWER HEREUNDER IS REQUIRED IN RESPECT OF ANY
TAXES PURSUANT TO ANY APPLICABLE LAW, THEN BORROWER WILL  (I) PAY DIRECTLY TO
THE RELEVANT AUTHORITY THE FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED,
(II) PROMPTLY FORWARD TO ADMINISTRATIVE AGENT AN OFFICIAL RECEIPT OR OTHER
DOCUMENTATION SATISFACTORY TO ADMINISTRATIVE AGENT EVIDENCING SUCH PAYMENT TO
SUCH AUTHORITY, AND (III) PAY TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
ADMINISTRATIVE AGENT AND LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS AS IS
NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY ADMINISTRATIVE
AGENT AND EACH LENDER WILL EQUAL THE FULL AMOUNT ADMINISTRATIVE AGENT AND SUCH
LENDER WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN REQUIRED. 
IF ANY TAXES ARE DIRECTLY ASSERTED AGAINST ADMINISTRATIVE AGENT OR ANY LENDER
WITH RESPECT TO ANY PAYMENT RECEIVED BY ADMINISTRATIVE AGENT OR SUCH LENDER
HEREUNDER, ADMINISTRATIVE AGENT OR SUCH LENDER MAY PAY SUCH TAXES AND BORROWER
WILL PROMPTLY PAY SUCH ADDITIONAL AMOUNTS (INCLUDING ANY PENALTY, INTEREST OR
EXPENSE) AS IS NECESSARY IN ORDER THAT THE NET AMOUNT RECEIVED BY SUCH PERSON
AFTER THE PAYMENT OF SUCH TAXES (INCLUDING ANY TAXES ON SUCH ADDITIONAL AMOUNT)
SHALL EQUAL THE AMOUNT SUCH PERSON WOULD HAVE RECEIVED HAD SUCH TAXES NOT BEEN
ASSERTED SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS TWO
HUNDRED SEVENTY (270) DAYS PRIOR TO THE DATE ON WHICH ADMINISTRATIVE AGENT OR
SUCH LENDER FIRST MADE DEMAND THEREFOR.


 


(B)           INTEREST AND PENALTIES.  IF BORROWER FAILS TO PAY ANY TAXES WHEN
DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF ADMINISTRATIVE AGENT AND THE RESPECTIVE LENDERS, THE
REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, BORROWER SHALL
INDEMNIFY ADMINISTRATIVE AGENT AND LENDERS FOR ANY INCREMENTAL TAXES, INTEREST
OR PENALTIES THAT MAY BECOME PAYABLE BY ADMINISTRATIVE AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE.


 


(C)           FOREIGN LENDERS.  EACH LENDER THAT IS ORGANIZED UNDER THE LAWS OF
A JURISDICTION OTHER THAN THE UNITED STATES AND IS A PARTY HERETO ON THE CLOSING
DATE OR PURPORTS TO BECOME AN ASSIGNEE OF AN INTEREST PURSUANT TO
SECTION 11.6(A) AFTER THE CLOSING DATE (UNLESS SUCH LENDER WAS ALREADY A LENDER
HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT) (EACH SUCH LENDER A “FOREIGN
LENDER”) SHALL EXECUTE AND DELIVER TO EACH OF BORROWER AND ADMINISTRATIVE AGENT
(AS BORROWER OR ADMINISTRATIVE AGENT MAY REASONABLY REQUEST) ONE OR MORE UNITED
STATES INTERNAL REVENUE SERVICE FORMS W-8ECI, W-8BEN, W-8IMY (AS APPLICABLE) AND
OTHER APPLICABLE FORMS, CERTIFICATES OR DOCUMENTS PRESCRIBED BY THE UNITED
STATES INTERNAL REVENUE SERVICE OR REASONABLY REQUESTED BY ADMINISTRATIVE AGENT
CERTIFYING AS TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM
WITHHOLDING OR DEDUCTION OF TAXES.  IN THE EVENT THAT ADMINISTRATIVE AGENT OR
BORROWER RECEIVED AN APPLICABLE INTERNAL REVENUE SERVICE FORM, CERTIFICATE OR
DOCUMENT FROM A FOREIGN LENDER IN CONNECTION WITH A PRIOR TRANSACTION,
ADMINISTRATIVE AGENT AND BORROWER SHALL BE ENTITLED TO RELY ON THE STATEMENTS OF
SUCH FOREIGN LENDER SET FORTH IN SUCH FORM, CERTIFICATE OR DOCUMENT UNTIL SUCH
FOREIGN LENDER DELIVERS TO ADMINISTRATIVE AGENT OR BORROWER A NEW FORM,
CERTIFICATE OR DOCUMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  BORROWER SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY
LENDER PURSUANT TO THIS SECTION 2.18 WITH RESPECT TO UNITED STATES WITHHOLDING
AND INCOME TAXES TO THE EXTENT THAT THE OBLIGATION TO PAY SUCH ADDITIONAL
AMOUNTS WOULD NOT

 

38

--------------------------------------------------------------------------------


 


HAVE ARISEN BUT FOR THE FAILURE OF SUCH LENDER TO COMPLY WITH THIS PARAGRAPH
OTHER THAN AS A RESULT OF A CHANGE IN LAW.


 


(D)           IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF TAXES (I) PREVIOUSLY PAID BY IT AND
AS TO WHICH IT HAS BEEN INDEMNIFIED OR (II) PREVIOUSLY PAID BY THE BORROWER AS
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.18, THE ADMINISTRATIVE AGENT OR
THE LENDER, AS THE CASE MAY BE, SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO
SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL
AMOUNTS PAID, BY OR ON BEHALF OF THE BORROWER UNDER THIS SECTION 2.18 WITH
RESPECT TO TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES
OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED, HOWEVER, THAT THE BORROWER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, THE AMOUNT PAID OVER TO
THE BORROWER (TOGETHER WITH ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY
THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER
IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
AMOUNT TO THE RELEVANT GOVERNMENTAL AUTHORITY.  NOTHING IN THIS
SECTION 2.18(D) SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE
AVAILABLE TO THE BORROWER OR ANY OTHER PERSON ANY TAX RETURNS OR OTHER
INFORMATION THE ADMINISTRATIVE AGENT OR SUCH LENDER DEEMS TO BE CONFIDENTIAL OR
PROPRIETARY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL THE
AGENT OR ANY LENDER BE REQUIRED PURSUANT TO THIS SECTION 2.18(D) TO PAY ANY
AMOUNT TO BORROWER THE PAYMENT OF WHICH WOULD PLACE SUCH AGENT OR LENDER IN A
LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH AGENT OR LENDER WOULD HAVE BEEN
IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF TAXES HAD NEVER BEEN
PAID.


 


SECTION 2.19         CAPITAL ADEQUACY.


 

If any Lender shall reasonably determine that the adoption or taking effect of,
or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Support
Agreement or Lender Letter of Credit to a level below that which such Lender or
such controlling Person could have achieved but for such adoption, taking
effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to Administrative Agent), Borrower shall
promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor.

 

39

--------------------------------------------------------------------------------


 


SECTION 2.20         MITIGATION OBLIGATIONS.


 

If any Lender requests compensation under either Section 2.12(f)(v) or
Section 2.19, or requires Borrower to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the provisions of Section 11.6) to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such Section, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion).  Without
limitation of the provisions of Section 9.1, Borrower hereby agrees to pay all
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


 

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Loans and other credit accommodations contemplated hereby, Borrower
hereby represents and warrants to Administrative Agent and each Lender that:

 


SECTION 3.1            EXISTENCE AND POWER.


 

Each Credit Party is an entity as specified on Schedule 3.1, is duly organized,
validly existing and in good standing under the laws of the jurisdiction
specified on Schedule 3.1, has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, and has all powers and all
governmental licenses, authorizations, registrations, permits, consents and
approvals required under all applicable Laws and required in order to carry on
its business as now conducted (collectively, “Permits”), except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect.  Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.1, no Credit Party
has had, over the five (5) year period preceding the Closing Date, any name
other than its current name or was incorporated or organized under the laws of
any jurisdiction other than its current jurisdiction of incorporation or
organization.

 


SECTION 3.2            ORGANIZATION AND GOVERNMENTAL AUTHORIZATION; NO
CONTRAVENTION.


 

The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(i) any Law or any of the Organizational Documents of any Credit Party or
(ii) any agreement or instrument binding upon it, except for such violations,
conflicts, breaches or defaults as could not reasonably be expected to have a
Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 


SECTION 3.3            BINDING EFFECT.


 

Each of the Operative Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 


SECTION 3.4            CAPITALIZATION.


 

The authorized Capital Stock of each of the Credit Parties as of the Closing
Date is as set forth on Schedule 3.4.  All issued and outstanding Capital Stock
of each of the Credit Parties are duly authorized and validly issued, fully
paid, non-assessable, free and clear of all Liens other than those in favor of
Administrative Agent for the benefit of Administrative Agent and Lenders, and
such Capital Stock were issued in compliance with all applicable Laws.  The
identity of the holders of the Capital Stock of each of the Credit Parties and
the percentage of their fully-diluted ownership of the Capital Stock of each of
the Credit Parties as of the Closing Date is set forth on Schedule 3.4.  No
Capital Stock of any Credit Party, other than as described above, are issued and
outstanding as of the Closing Date.  Except as set forth on Schedule 3.4, as of
the Closing Date there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party of any Capital Stock of any such
entity.

 


SECTION 3.5            FINANCIAL INFORMATION.


 


(A)           AUDITED STATEMENTS.  THE CONSOLIDATED BALANCE SHEET OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2006 AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY (OR COMPARABLE
CALCULATION, IF SUCH PERSON IS NOT A CORPORATION) AND CASH FLOWS FOR THE FISCAL
YEAR THEN ENDED, REPORTED ON BY DELOITTE & TOUCHE COPIES OF WHICH HAVE BEEN
DELIVERED TO ADMINISTRATIVE AGENT, FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN
CONFORMITY WITH GAAP, THE CONSOLIDATED FINANCIAL POSITION OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED RESULTS OF
OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY (OR COMPARABLE CALCULATION) AND CASH
FLOWS FOR SUCH PERIOD.


 


(B)           UNAUDITED STATEMENTS. THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2007 AND THE
RELATED UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR THE
TWELVE MONTHS THEN ENDED, COPIES OF WHICH HAVE BEEN DELIVERED TO ADMINISTRATIVE
AGENT, FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN CONFORMITY WITH GAAP APPLIED
ON A BASIS CONSISTENT WITH THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.5(A), THE CONSOLIDATED FINANCIAL POSITION OF THE HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE TWELVE MONTHS THEN ENDED (SUBJECT TO NORMAL
YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURES).


 


(C)           PRO FORMA BALANCE SHEET.  THE PRO FORMA BALANCE SHEET OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2007, A COPY OF WHICH HAS
BEEN DELIVERED TO ADMINISTRATIVE AGENT, FAIRLY PRESENTS IN ALL MATERIAL
RESPECTS, IN CONFORMITY WITH GAAP APPLIED ON A BASIS CONSISTENT WITH THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.5(A), THE CONSOLIDATED

 

41

--------------------------------------------------------------------------------


 


FINANCIAL POSITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH
DATE, ADJUSTED TO GIVE EFFECT (AS IF SUCH EVENTS HAD OCCURRED ON SUCH DATE) TO
(I) THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS, (II) THE MAKING OF
THE INITIAL LOANS AND THE ISSUANCE OF ANY INITIAL LETTERS OF CREDIT, (III) THE
APPLICATION OF THE PROCEEDS THEREFROM AS CONTEMPLATED BY THE OPERATIVE DOCUMENTS
AND (IV) THE PAYMENT OF ALL LEGAL, ACCOUNTING AND OTHER FEES RELATED THERETO TO
THE EXTENT KNOWN AT THE TIME OF THE PREPARATION OF SUCH BALANCE SHEET.  AS OF
THE DATE OF SUCH BALANCE SHEET AND THE CLOSING DATE, NO CREDIT PARTY HAD OR HAS
ANY MATERIAL LIABILITIES, CONTINGENT OR OTHERWISE, INCLUDING LIABILITIES FOR
TAXES, LONG-TERM LEASES OR FORWARD OR LONG-TERM COMMITMENTS, WHICH ARE NOT
PROPERLY REFLECTED ON SUCH BALANCE SHEET.


 


(D)           NO MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31, 2006, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES,
PROSPECTS OR FINANCIAL CONDITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES,
TAKEN AS A WHOLE.


 


(E)           HOLDINGS.  HOLDINGS WAS FORMED TO HOLD THE CAPITAL STOCK OF
BORROWER, AND, EXCEPT AS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS, HAS NO LIABILITIES OR ASSETS OTHER THAN CAPITAL STOCK OF BORROWER.


 


SECTION 3.6            LITIGATION.


 

Except as set forth on Schedule 3.6, as of the Closing Date there is no material
Litigation pending against, or to Borrower’s knowledge threatened against or
affecting, any Credit Party.  There is no Litigation pending which could
reasonably be expected to have a Material Adverse Effect or which in any manner
draws into question the validity of any of the Operative Documents.

 


SECTION 3.7            OWNERSHIP OF PROPERTY.


 

Borrower and each of its Subsidiaries is the lawful owner of, has good and
marketable title (subject to Permitted Liens) to and is in lawful possession of,
or has valid leasehold interests in, all properties and other assets (real or
personal, tangible, intangible or mixed) purported or reported to be owned or
leased (as the case may be) by such Person, except as may have been disposed of
in the Ordinary Course of Business or otherwise in compliance with the terms
hereof.

 


SECTION 3.8            NO DEFAULT.


 

No Default or Event of Default has occurred and is continuing.  No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.9            LABOR MATTERS.


 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to Borrower’s knowledge, threatened against any Credit Party which could
reasonably be expected to have a Material Adverse Effect.  Hours worked and
payments made to or on behalf of the employees of the Credit Parties have not
been in violation of the Fair Labor Standards Act or any other applicable Law
dealing with such matters, except for such violations which could not

 

42

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect.  All material payments
due from the Credit Parties, or for which any claim may be made against any of
them, on account of wages and employee and retiree health, if any, and welfare
insurance and other benefits have been paid or accrued as a liability on their
books to the extent required by applicable law, as the case may be.


 


SECTION 3.10         REGULATED ENTITIES.


 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 


SECTION 3.11         MARGIN REGULATIONS.


 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board.

 


SECTION 3.12         COMPLIANCE WITH LAWS; ANTI-TERRORISM LAWS.


 


(A)           LAWS GENERALLY.  EACH CREDIT PARTY IS IN COMPLIANCE WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS, EXCEPT FOR SUCH LAWS THE NONCOMPLIANCE WITH
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           ANTI-TERRORISM LAWS.  NONE OF THE CREDIT PARTIES AND, TO THE
KNOWLEDGE OF THE CREDIT PARTIES, NONE OF THEIR AFFILIATES (I) IS IN VIOLATION OF
ANY ANTI-TERRORISM LAW, (II) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW, (III) IS A BLOCKED PERSON, OR IS CONTROLLED BY A BLOCKED PERSON, (IV) IS
ACTING OR WILL ACT FOR OR ON BEHALF OF A BLOCKED PERSON, (V) IS ASSOCIATED WITH,
OR WILL BECOME ASSOCIATED WITH, A BLOCKED PERSON OR (VI) IS PROVIDING, OR WILL
PROVIDE, MATERIAL, FINANCIAL OR TECHNICAL SUPPORT OR OTHER SERVICES TO OR IN
SUPPORT OF ACTS OF TERRORISM OF A BLOCKED PERSON.  NO CREDIT PARTY NOR, TO THE
KNOWLEDGE OF ANY CREDIT PARTY, ANY OF ITS AFFILIATES OR AGENTS ACTING OR
BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, (A) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY BLOCKED
PERSON, OR (B) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO,
ANY PROPERTY OR INTEREST IN PROPERTY BLOCKED PURSUANT TO EXECUTIVE ORDER
NO. 13224, ANY SIMILAR EXECUTIVE ORDER OR OTHER ANTI-TERRORISM LAW.


 


SECTION 3.13         TAXES.


 

All Federal and material state and local tax returns, reports and statements
required to be filed by or on behalf of each Credit Party have been filed with
the appropriate Governmental Authorities in all jurisdictions in which such
returns, reports and statements are required to be filed and, except to the
extent subject to a Permitted Contest, all Taxes (including real property Taxes)
and other charges shown to be due and payable in respect thereof have been
timely paid prior to the date on which any material fine, penalty, interest,
late charge or loss may

 

43

--------------------------------------------------------------------------------


 

be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid.  All Federal and material state
returns have been filed by each Credit Party for all periods for which returns
were due with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.

 


SECTION 3.14         COMPLIANCE WITH ERISA.


 


(A)           ERISA PLANS.  EXCEPT AS COULD NOT REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT, EACH ERISA
PLAN (AND THE RELATED TRUSTS AND FUNDING AGREEMENTS) COMPLIES IN FORM AND IN
OPERATION WITH, HAS BEEN ADMINISTERED IN COMPLIANCE WITH, AND THE TERMS OF EACH
ERISA PLAN SATISFY, THE APPLICABLE REQUIREMENTS OF ERISA AND THE CODE.  THE
UNITED STATES INTERNAL REVENUE SERVICE HAS ISSUED A FAVORABLE DETERMINATION
LETTER WITH RESPECT TO EACH ERISA PLAN WHICH IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE, WHICH MAY BE RELIED ON CURRENTLY.  NO CREDIT PARTY
HAS INCURRED LIABILITY FOR ANY MATERIAL EXCISE TAX UNDER ANY OF SECTIONS 4971
THROUGH 5000 OF THE CODE.


 


(B)           PENSION PLANS AND MULTIEMPLOYER PLANS.  (A) DURING THE THIRTY-SIX
(36) MONTH PERIOD PRIOR TO THE CLOSING DATE OR THE MAKING OF ANY LOAN OR THE
ISSUANCE OF ANY LETTER OF CREDIT, (I) NO STEPS HAVE BEEN TAKEN TO TERMINATE ANY
PENSION PLAN AND (II) NO CONTRIBUTION FAILURE HAS OCCURRED WITH RESPECT TO ANY
PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA. 
(B) NO CREDIT PARTY HAS INCURRED LIABILITY TO THE PBGC (OTHER THAN FOR CURRENT
PREMIUMS) WITH RESPECT TO ANY PENSION PLAN.  (C) ALL CONTRIBUTIONS (IF ANY) HAVE
BEEN MADE ON A TIMELY BASIS TO ANY MULTIEMPLOYER PLAN THAT ARE REQUIRED TO BE
MADE BY ANY CREDIT PARTY OR ANY OTHER MEMBER OF THE CONTROLLED GROUP UNDER THE
TERMS OF THE MULTIEMPLOYER PLAN OR OF ANY COLLECTIVE BARGAINING AGREEMENT OR BY
APPLICABLE LAW; NO CREDIT PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
WITHDRAWN OR PARTIALLY WITHDRAWN FROM ANY MULTIEMPLOYER PLAN, INCURRED ANY
WITHDRAWAL LIABILITY WITH RESPECT TO ANY SUCH PLAN OR RECEIVED NOTICE OF ANY
CLAIM OR DEMAND FOR WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL LIABILITY FROM
ANY SUCH PLAN, AND NO CONDITION HAS OCCURRED WHICH, IF CONTINUED, COULD
REASONABLY BE EXPECTED TO RESULT IN A WITHDRAWAL OR PARTIAL WITHDRAWAL FROM ANY
SUCH PLAN, AND NO CREDIT PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
RECEIVED ANY NOTICE THAT ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION, THAT
INCREASED CONTRIBUTIONS MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR
THE IMPOSITION OF ANY EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A
RATE LESS THAN THAT REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY SUCH PLAN
IS BEING TERMINATED, OR THAT ANY SUCH PLAN IS OR IS EXPECTED TO BECOME
INSOLVENT.


 


SECTION 3.15         BROKERS.


 

Except as set forth on Schedule 3.15, and except for fees payable to
Administrative Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees in connection
herewith or therewith.

 

44

--------------------------------------------------------------------------------



 


SECTION 3.16         RELATED TRANSACTIONS.


 

The Acquisition has been consummated in all material respects pursuant to the
provisions of the Acquisition Documents, true and complete copies of which have
been delivered to Administrative Agent, and in compliance with all applicable
Law.  The transactions contemplated by the Subordinated Debt Documents to be
consummated on or prior to the date hereof have been so consummated (including
without limitation the disbursement and transfer of all funds in connection
therewith) in all material respects pursuant to the provisions of the applicable
Operative Documents, true and complete copies of which have been delivered to
Administrative Agent, and in compliance with all applicable Law.

 


SECTION 3.17         MATERIAL CONTRACTS.


 

Except for the Operative Documents and the other agreements set forth on
Schedule 3.17 (collectively with the Operative Documents, the “Material
Contracts”), as of the Closing Date there are no (i) employment agreements
covering the management of any Credit Party, (ii) collective bargaining
agreements or other labor agreements covering any employees of any Credit Party,
(iii) agreements for managerial, consulting or similar services to which any
Credit Party is a party or by which it is bound, (iv) agreements regarding any
Credit Party, its assets or operations or any investment therein to which any of
its equity holders is a party or by which it is bound, (v) real estate leases,
Intellectual Property licenses or other lease or license agreements to which any
Credit Party is a party, either as lessor or lessee, or as licensor or licensee,
or (vi) customer, distribution, marketing or supply agreements to which any
Credit Party is a party, in each case with respect to the preceding clauses (i),
(iii), (iv), (v) and (vi) requiring payment of more than $500,000 in any year
($250,000 in any year in the case of real estate leases), (vii) partnership
agreements to which any Credit Party is a general partner or joint venture
agreements to which any Credit Party is a party or (viii) any other agreements
or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect.  Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Credit
Party is a party as of the Closing Date, the address of the subject property and
the annual rental (or, where applicable, a general description of the method of
computing the annual rental).  The consummation of the transactions contemplated
by the Financing Documents and the other Operative Documents will not give rise
to a right of termination in favor of any party to any Material Contract (other
than any Credit Party) if such termination could reasonably be expected to have
a Material Adverse Effect.

 


SECTION 3.18         ENVIRONMENTAL COMPLIANCE.


 


(A)           HAZARDOUS MATERIALS.  EXCEPT IN EACH CASE AS SET FORTH ON SCHEDULE
3.18, (I) NO HAZARDOUS MATERIALS ARE LOCATED ON ANY PROPERTIES NOW OR PREVIOUSLY
OWNED, LEASED OR OPERATED BY ANY CREDIT PARTY OR HAVE BEEN RELEASED INTO THE
ENVIRONMENT, OR DEPOSITED, DISCHARGED, PLACED OR DISPOSED OF AT, ON, UNDER OR
NEAR ANY OF SUCH PROPERTIES IN A MANNER THAT WOULD REQUIRE THE TAKING OF ANY
ACTION UNDER ANY ENVIRONMENTAL LAW AND COULD REASONABLY BE EXPECTED TO GIVE RISE
TO, REMEDIATION COSTS AND EXPENSES ON THE PART OF THE CREDIT PARTIES IN EXCESS
OF AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO PORTION OF ANY SUCH PROPERTY IS BEING USED, OR HAS BEEN USED AT ANY
PREVIOUS TIME, FOR THE DISPOSAL, STORAGE, TREATMENT, PROCESSING OR OTHER
HANDLING OF HAZARDOUS MATERIALS IN VIOLATION OF


 

45

--------------------------------------------------------------------------------


 


ANY ENVIRONMENTAL LAW; AND (II) TO THE KNOWLEDGE OF BORROWER, ALL ORAL OR
WRITTEN NOTIFICATIONS OF A RELEASE OF HAZARDOUS MATERIALS REQUIRED TO BE FILED
BY OR ON BEHALF OF ANY CREDIT PARTY UNDER ANY APPLICABLE ENVIRONMENTAL LAW HAVE
BEEN FILED OR ARE IN THE PROCESS OF BEING TIMELY FILED BY OR ON BEHALF OF THE
APPLICABLE CREDIT PARTY.


 


(B)           NOTICES REGARDING ENVIRONMENTAL COMPLIANCE.  EXCEPT IN EACH CASE
AS SET FORTH ON SCHEDULE 3.18, NO NOTICE, NOTIFICATION, DEMAND, REQUEST FOR
INFORMATION, CITATION, SUMMONS, COMPLAINT OR ORDER HAS BEEN ISSUED, NO COMPLAINT
HAS BEEN FILED, NO PENALTY HAS BEEN ASSESSED AND NO INVESTIGATION OR REVIEW IS
PENDING, OR TO BORROWER’S KNOWLEDGE, THREATENED BY ANY GOVERNMENTAL AUTHORITY OR
OTHER PERSON WITH RESPECT TO ANY (I) ALLEGED VIOLATION BY ANY CREDIT PARTY OF
ANY ENVIRONMENTAL LAW, (II) ALLEGED FAILURE BY ANY CREDIT PARTY TO HAVE ANY
PERMITS REQUIRED IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS OR TO COMPLY
WITH THE TERMS AND CONDITIONS THEREOF, (III) ANY GENERATION, TREATMENT, STORAGE,
RECYCLING, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR (IV) RELEASE
OF HAZARDOUS MATERIALS.


 


(C)           PROPERTIES REQUIRING REMEDIATION.  EXCEPT IN EACH CASE AS SET
FORTH ON SCHEDULE 3.18, NO PROPERTY NOW OWNED OR LEASED BY ANY CREDIT PARTY AND,
TO THE KNOWLEDGE OF BORROWER, NO SUCH PROPERTY PREVIOUSLY OWNED OR LEASED BY ANY
CREDIT PARTY, TO WHICH ANY CREDIT PARTY HAS TRANSPORTED OR ARRANGED FOR THE
TRANSPORTATION OF ANY HAZARDOUS MATERIALS, IS LISTED OR, TO BORROWER’S
KNOWLEDGE, PROPOSED FOR LISTING, ON THE NATIONAL PRIORITIES LIST PROMULGATED
PURSUANT TO CERCLA, OR CERCLIS (AS DEFINED IN CERCLA) OR ANY SIMILAR STATE LIST
OR IS THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR, TO THE
KNOWLEDGE OF BORROWER, OTHER INVESTIGATIONS WHICH MAY LEAD TO MATERIAL CLAIMS
AGAINST ANY CREDIT PARTY FOR CLEAN-UP COSTS, REMEDIAL WORK, DAMAGE TO NATURAL
RESOURCES OR PERSONAL INJURY CLAIMS, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER
CERCLA.


 


(D)           UNDERGROUND STORAGE TANKS.  EXCEPT IN EACH CASE AS SET FORTH ON
SCHEDULE 3.18, THERE ARE NO UNDERGROUND STORAGE TANKS LOCATED ON ANY PROPERTY
OWNED OR LEASED BY ANY CREDIT PARTY THAT ARE NOT PROPERLY REGISTERED OR
PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS OR THAT ARE LEAKING OR DISPOSING
OF HAZARDOUS MATERIALS SO AS TO REQUIRE THE TAKING OF ANY ACTION UNDER
APPLICABLE ENVIRONMENTAL LAWS.


 


(E)           ENVIRONMENTAL LIENS.  EXCEPT IN EACH CASE AS SET FORTH ON SCHEDULE
3.18, THERE ARE NO LIENS UNDER OR PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS
ON ANY REAL PROPERTY OR OTHER ASSETS OWNED OR LEASED BY ANY CREDIT PARTY, AND NO
ACTIONS BY ANY GOVERNMENTAL AUTHORITY HAVE BEEN TAKEN OR, TO THE KNOWLEDGE OF
BORROWER, ARE IN PROCESS WHICH COULD SUBJECT ANY OF SUCH PROPERTIES OR ASSETS TO
SUCH LIENS.


 

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) which is, in whole or
in part, a predecessor of such Credit Party.

 


SECTION 3.19         INTELLECTUAL PROPERTY.


 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party.  All such Intellectual
Property existing as of the Closing Date and registered with any United States
or foreign Governmental Authority is set forth on Schedule

 

46

--------------------------------------------------------------------------------


 

3.19.  All material Intellectual Property of each Credit Party is fully
protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances.  To Borrower’s knowledge, each Credit Party conducts its business
without infringement or claim of infringement of any Intellectual Property
rights of others and there is no infringement or claim of infringement by others
of any Intellectual Property rights of any Credit Party, which infringement or
claim of infringement could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 3.20         REAL PROPERTY INTERESTS.


 

Except for leasehold interests disclosed on Schedule 3.17, and except for the
ownership or other interests set forth on Schedule 3.20, no Credit Party has, as
of the Closing Date, any ownership, leasehold or other interest in real
property.  Schedule 3.20 sets forth, with respect to each parcel of real estate
owned by any Credit Party as of the Closing Date, the address and legal
description of such parcel.

 


SECTION 3.21         SOLVENCY.


 

Borrower and each additional Credit Party is Solvent.

 


SECTION 3.22         FULL DISCLOSURE.


 

To the Borrower’s knowledge, none of the information (financial or otherwise)
furnished by or on behalf of any Credit Party to Administrative Agent or any
Lender in connection with the consummation of the transactions contemplated by
the Operative Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which such
statements were made.  All financial projections delivered to Administrative
Agent and Lenders have been prepared on the basis of the assumptions stated
therein.  Such projections represent Borrower’s best estimate of Borrower’s
future financial performance and such assumptions are believed by Borrower to be
fair and reasonable in light of current business conditions; provided that
Borrower can give no assurance that such projections will be attained.

 


ARTICLE 4.
AFFIRMATIVE COVENANTS


 

Borrower agrees that, so long as any Credit Exposure exists:

 


SECTION 4.1            FINANCIAL STATEMENTS AND OTHER REPORTS.


 

Borrower will maintain and will cause each Credit Party to maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with GAAP
and to provide the information required to be delivered to Administrative Agent
and Lenders hereunder, and will deliver to Administrative Agent all of the
following deliveries, and, with respect to each Lender, the deliveries required
by Section 4.1 (a) through (f), (m), (p), and (q):

 

47

--------------------------------------------------------------------------------


 


(A)           MONTHLY FINANCIAL STATEMENTS.  AS SOON AS PRACTICABLE AND IN ANY
EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (INCLUDING THE LAST
MONTH OF BORROWER’S FISCAL YEAR) (I) A CONSOLIDATED BALANCE SHEET OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH MONTH AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR SUCH MONTH AND
(II) SUMMARY STATEMENTS OF OPERATIONS FOR THE FAMILY ENTERTAINMENT CENTERS
DIVISION AND THE WATERPARKS DIVISION ON A DIVISIONAL BASIS AS OF THE END OF SUCH
MONTH, AND, IN CASE, FOR THE PORTION OF THE FISCAL YEAR ENDED AT THE END OF SUCH
MONTH SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR AND THE FIGURES FOR SUCH MONTH
AND FOR SUCH PORTION OF THE FISCAL YEAR ENDED AT THE END OF SUCH MONTH SET FORTH
IN THE ANNUAL OPERATING AND CAPITAL EXPENDITURE BUDGETS AND CASH FLOW FORECAST
DELIVERED PURSUANT TO SECTION 4.1(M), ALL IN REASONABLE DETAIL AND CERTIFIED BY
A RESPONSIBLE OFFICER AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES AND AS HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH THE AUDITED FINANCIAL STATEMENTS OF HOLDINGS, SUBJECT TO
CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTE DISCLOSURES.


 


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR
(COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2007) , A CONSOLIDATED
BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF
SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY (OR THE COMPARABLE ITEM, IF HOLDINGS IS NOT A CORPORATION)
AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR AND THE FIGURES FOR SUCH FISCAL
YEAR SET FORTH IN THE ANNUAL OPERATING AND CAPITAL EXPENDITURE BUDGETS AND CASH
FLOW FORECAST DELIVERED PURSUANT TO SECTION 4.1(M), CERTIFIED WITHOUT
QUALIFICATION (INCLUDING WITH RESPECT TO THE SCOPE OF AUDIT) OR EXCEPTION BY
INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING AND REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT; PROVIDED THAT, WITH RESPECT TO THE FISCAL
YEAR ENDING DECEMBER 31, 2007, SUCH FINANCIAL STATEMENTS SHALL BE DELIVERED IN A
NON-STANDARD GAAP ONE YEAR PRESENTATION.


 


(C)           COMPLIANCE CERTIFICATES.  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS PURSUANT TO SECTIONS 4.1(A) AND 4.1(B), (I) A COMPLIANCE CERTIFICATE,
AND (II) A SUMMARY REPORT DISCUSSING THE REASONS FOR ANY SIGNIFICANT VARIATIONS
IN THE OPERATIONS AND FINANCIAL CONDITION OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES AS BETWEEN THE FISCAL PERIOD COVERED BY SUCH FINANCIAL STATEMENTS
AND THE SAME PERIODS DURING THE IMMEDIATELY PRECEDING FISCAL YEAR, AND AS
BETWEEN SUCH PERIODS AND THE SAME PERIODS INCLUDED IN THE PROJECTIONS AND
FORECASTS DELIVERED PURSUANT TO SECTION 4.1(M).


 


(D)           [RESERVED.]


 


(E)           ACCOUNTANT’S LETTERS.  PROMPTLY UPON RECEIPT THEREOF, COPIES OF
ALL REPORTS SUBMITTED TO ANY CREDIT PARTY BY INDEPENDENT PUBLIC ACCOUNTANTS IN
CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL AUDIT OF THE FINANCIAL
STATEMENTS OF ANY CREDIT PARTY MADE BY SUCH ACCOUNTANTS, INCLUDING THE COMMENT
LETTER SUBMITTED BY SUCH ACCOUNTANTS TO MANAGEMENT IN CONNECTION WITH ANY AUDIT.


 

48

--------------------------------------------------------------------------------


 


(F)            REGULATORY FILING INFORMATION.  PROMPTLY UPON THEIR BECOMING
AVAILABLE, COPIES OF (I) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY
STATEMENTS SENT OR MADE AVAILABLE GENERALLY BY ANY CREDIT PARTY TO ITS SECURITY
HOLDERS, (II) ALL REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION STATEMENTS
AND PROSPECTUSES FILED BY ANY CREDIT PARTY WITH ANY SECURITIES EXCHANGE OR WITH
THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR, (III) ALL PRESS
RELEASES AND OTHER STATEMENTS MADE AVAILABLE GENERALLY BY ANY CREDIT PARTY
CONCERNING MATERIAL DEVELOPMENTS IN THE BUSINESS OF ANY CREDIT PARTY AND
(IV) ALL SWAP CONTRACTS ENTERED INTO BY ANY CREDIT PARTY.  IF INFORMATION
REQUIRED TO BE DELIVERED PURSUANT TO THIS CLAUSE (F) IS POSTED ON A WEBSITE TO
WHICH ADMINISTRATIVE AGENT AND ALL LENDERS HAVE BEEN GRANTED ACCESS, SUCH
INFORMATION SHALL BE DEEMED TO HAVE BEEN DELIVERED PURSUANT TO THIS CLAUSE
(F) WHEN THE BORROWER HAS DELIVERED NOTICE OF SUCH POSTING TO ADMINISTRATIVE
AGENT AND LENDERS.


 


(G)           ACQUISITION ADJUSTMENTS.  PROMPTLY UPON SUCH INFORMATION BECOMING
AVAILABLE, A SUMMARY OF ALL PURCHASE PRICE AND OTHER MONETARY ADJUSTMENTS IN
EXCESS OF $2,000,000 INDIVIDUALLY OR IN THE AGGREGATE THAT ARE MADE PURSUANT TO
ANY OF THE ACQUISITION DOCUMENTS.


 


(H)           NOTICES OF MATERIAL EVENTS.  PROMPTLY UPON ANY OFFICER OF ANY
CREDIT PARTY OBTAINING KNOWLEDGE (I) OF THE EXISTENCE OF ANY EVENT OF DEFAULT OR
DEFAULT, OR BECOMING AWARE THAT THE HOLDER OF ANY DEBT OF ANY CREDIT PARTY IN
EXCESS OF $2,000,000 HAS GIVEN ANY NOTICE OR TAKEN ANY OTHER ACTION WITH RESPECT
TO A CLAIMED DEFAULT THEREUNDER, (II) OF ANY CHANGE IN ANY CREDIT PARTY’S
CERTIFIED ACCOUNTANT, (III) THAT ANY PERSON HAS GIVEN ANY NOTICE TO ANY CREDIT
PARTY OR TAKEN ANY OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT UNDER ANY
MATERIAL CONTRACT (OTHER THAN THE FINANCING DOCUMENTS) OR ANY OTHER MATERIAL
AGREEMENT OR INSTRUMENT TO WHICH ANY CREDIT PARTY IS A PARTY OR BY WHICH ANY OF
ITS ASSETS IS BOUND, (IV) OF THE INSTITUTION OF ANY LITIGATION SEEKING EQUITABLE
RELIEF OR INVOLVING AN ALLEGED LIABILITY OF ANY CREDIT PARTY EQUAL TO OR GREATER
THAN $2,000,000 OR ANY ADVERSE DETERMINATION IN ANY LITIGATION INVOLVING
EQUITABLE RELIEF OR A POTENTIAL LIABILITY OF ANY CREDIT PARTY EQUAL TO OR
GREATER THAN $2,000,000 OR (V) ANY LOSS, DAMAGE OR DESTRUCTION OF ANY COLLATERAL
HAVING A FAIR MARKET VALUE IN EXCESS OF $2,000,000, WHETHER OR NOT COVERED BY
INSURANCE, A CERTIFICATE OF A RESPONSIBLE OFFICER SPECIFYING THE NATURE AND
PERIOD OF EXISTENCE OF ANY SUCH CONDITION OR EVENT, OR SPECIFYING THE NOTICE
GIVEN OR ACTION TAKEN BY SUCH HOLDER OR PERSON AND THE NATURE OF SUCH CLAIMED
DEFAULT (INCLUDING ANY EVENT OF DEFAULT OR DEFAULT), EVENT OR CONDITION, AND
WHAT ACTION THE APPLICABLE CREDIT PARTY HAS TAKEN, IS TAKING OR PROPOSES TO TAKE
WITH RESPECT THERETO.


 


(I)            ERISA NOTICES.  PROMPTLY UPON ANY OFFICER OF ANY CREDIT PARTY
OBTAINING KNOWLEDGE OF (I) THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE
CONTROLLED GROUP OR ANY OTHER PERSON TO TERMINATE ANY PENSION PLAN, (II) THE
FAILURE OF ANY MEMBER OF THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION ON
A TIMELY BASIS TO ANY ERISA PLAN OR TO ANY MULTIEMPLOYER PLAN WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (III) THE TAKING OR
OMISSION OF ANY ACTION WITH RESPECT TO A PENSION PLAN WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN THE REQUIREMENT THAT BORROWER OR ANY OTHER CREDIT PARTY
FURNISH A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION PLAN, (IV) THE
OCCURRENCE OF OR REASONABLY EXPECTED OCCURRENCE OF A REPORTABLE EVENT UNDER
SECTION 4043 OF ERISA (FOR WHICH A REPORTING REQUIREMENT IS NOT WAIVED) WITH
RESPECT TO ANY PENSION PLAN, (V) THE OCCURRENCE OF ANY EVENT WITH RESPECT TO ANY
PENSION PLAN OR MULTIEMPLOYER PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN THE INCURRENCE BY ANY MEMBER OF THE CONTROLLED GROUP OF ANY MATERIAL
LIABILITY, FINE OR PENALTY (INCLUDING ANY CLAIM OR DEMAND FOR WITHDRAWAL
LIABILITY OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN), OR


 

49

--------------------------------------------------------------------------------


 


(VI) THE RECEIPT BY BORROWER OR ANY OTHER CREDIT PARTY OF ANY NOTICE THAT ANY
MULTIEMPLOYER PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS MAY BE
REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF AN EXCISE
TAX, THAT ANY SUCH PLAN IS OR IS EXPECTED TO BE IN “AT RISK” STATUS (WITHIN THE
MEANING OF SECTION 430(I) OF THE CODE AND TITLE IV OF ERISA), THAT ANY SUCH PLAN
IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER SECTION 412 OF THE
CODE, THAT ANY SUCH PLAN IS BEING TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BE
EXPECTED TO BECOME INSOLVENT, A CERTIFICATE OF A RESPONSIBLE OFFICER SPECIFYING
THE NATURE AND PERIOD OF EXISTENCE OF ANY SUCH CONDITION OR EVENT, OR SPECIFYING
THE NOTICE GIVEN OR ACTION TAKEN BY SUCH HOLDER OR PERSON, AND WHAT ACTION THE
APPLICABLE CREDIT PARTY HAS TAKEN, IS TAKING OR PROPOSED TO TAKE WITH RESPECT
THERETO.


 


(J)            ENVIRONMENTAL NOTICES.  PROMPTLY UPON ANY OFFICER OF ANY CREDIT
PARTY OBTAINING KNOWLEDGE OF ANY COMPLAINT, ORDER, CITATION, NOTICE OR OTHER
WRITTEN COMMUNICATION FROM ANY PERSON DELIVERED TO ANY CREDIT PARTY WITH RESPECT
TO, OR IF ANY OFFICER OF ANY CREDIT PARTY BECOMES AWARE OF (I) THE EXISTENCE OR
ALLEGED EXISTENCE OF A MATERIAL VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAW,
(II) ANY RELEASE OF ANY HAZARDOUS MATERIALS INTO THE ENVIRONMENT REQUIRING THE
TAKING OF ANY ACTION UNDER ENVIRONMENTAL LAW, (III) THE COMMENCEMENT OF ANY
CLEANUP OF ANY HAZARDOUS MATERIALS, (IV) ANY PENDING OR THREATENED PROCEEDING
FOR THE TERMINATION, SUSPENSION OR NON-RENEWAL OF ANY PERMIT REQUIRED UNDER ANY
APPLICABLE ENVIRONMENTAL LAW, OR (V) ANY PROPERTY OF ANY CREDIT PARTY THAT IS OR
WILL BE SUBJECT TO A LIEN IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, A
CERTIFICATE OF A RESPONSIBLE OFFICER SPECIFYING THE NATURE AND PERIOD OF
EXISTENCE OF ANY SUCH CONDITION OR EVENT, OR SPECIFYING THE NOTICE GIVEN OR
ACTION TAKEN BY SUCH HOLDER OR PERSON, AND WHAT ACTION THE APPLICABLE CREDIT
PARTY HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO.


 


(K)           NEW INTELLECTUAL PROPERTY AND REAL PROPERTY.  PROMPTLY UPON ANY
OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE THAT ANY CREDIT PARTY HAS EITHER
(I) REGISTERED OR APPLIED TO REGISTER ANY INTELLECTUAL PROPERTY WITH ANY
GOVERNMENTAL AUTHORITY OR (II) ACQUIRED ANY INTEREST IN REAL PROPERTY
CONSTITUTING A PARK OR ANY OTHER MATERIAL REAL PROPERTY (INCLUDING LEASEHOLD
INTERESTS IN SUCH REAL PROPERTY), A CERTIFICATE OF A RESPONSIBLE OFFICER
DESCRIBING SUCH INTELLECTUAL PROPERTY AND/OR SUCH REAL PROPERTY IN SUCH DETAIL
AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE.


 


(L)            MATERIAL AND GOVERNMENTAL NOTICES.  PROMPTLY UPON RECEIPT OR
FILING THEREOF, COPIES OF ANY REPORTS OR NOTICES RELATED TO ANY MATERIAL TAXES
AND ANY OTHER MATERIAL REPORTS OR NOTICES RECEIVED BY ANY CREDIT PARTY FROM, OR
FILED BY ANY CREDIT PARTY WITH, ANY GOVERNMENTAL AUTHORITY.


 


(M)          PROJECTIONS.  WITHIN SIXTY (60) DAYS AFTER THE CONCLUSION OF EACH
FISCAL YEAR, BORROWER’S ANNUAL OPERATING PLANS, OPERATING AND CAPITAL
EXPENDITURE BUDGETS, AND FINANCIAL FORECASTS, INCLUDING CASH FLOW PROJECTIONS
COVERING PROPOSED FUNDINGS, REPAYMENTS, ADDITIONAL ADVANCES, INVESTMENTS AND
OTHER CASH RECEIPTS AND DISBURSEMENTS, EACH FOR THE FOLLOWING THREE (3) FISCAL
YEARS PRESENTED ON A MONTHLY BASIS FOR THE NEXT FISCAL YEAR AND ANNUALLY FOR THE
TWO (2) SUBSEQUENT FISCAL YEARS, ALL OF WHICH SHALL BE IN A FORMAT REASONABLY
CONSISTENT WITH PROJECTIONS, BUDGETS AND FORECASTS THERETOFORE PROVIDED TO
LENDERS, AND PROMPTLY FOLLOWING THE PREPARATION THEREOF, MATERIAL UPDATES TO ANY
OF THE FOREGOING FROM TIME TO TIME PREPARED BY MANAGEMENT OF BORROWER.


 

50

--------------------------------------------------------------------------------


 


(N)           [RESERVED.]


 


(O)           APPRAISALS.  FROM TIME TO TIME, IF ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES THAT OBTAINING APPRAISALS IS NECESSARY IN ORDER FOR
ADMINISTRATIVE AGENT OR SUCH LENDER TO COMPLY WITH APPLICABLE LAWS, APPRAISAL
REPORTS IN FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY TO ADMINISTRATIVE
AGENT WHICH REPORTS SHALL (I) STATE THE THEN CURRENT FAIR MARKET VALUES OF ALL
OR ANY PORTION OF THE REAL ESTATE OWNED BY BORROWER OR ANY SUBSIDIARIES AND
(II) BE ADDRESSED TO, OR OTHERWISE PROVIDE FOR EXPRESS RELIANCE BY,
ADMINISTRATIVE AGENT AND LENDERS.  IN ADDITION TO THE FOREGOING, AT ANY TIME OR
FROM TIME TO TIME DURING THE EXISTENCE OF AN EVENT OF DEFAULT, ADMINISTRATIVE
AGENT MAY REQUIRE BORROWER TO OBTAIN AND DELIVER TO ADMINISTRATIVE AGENT
APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM APPRAISERS REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT STATING THE THEN CURRENT MARKET VALUES OF
ALL OR ANY PORTION OF THE REAL ESTATE AND PERSONAL PROPERTY OWNED BY BORROWER OR
ANY SUBSIDIARIES.


 


(P)           CREDIT PARTY INFORMATION.  WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION AND DATA WITH RESPECT TO ANY CREDIT PARTY AS FROM TIME TO TIME MAY
BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ANY LENDER.


 


SECTION 4.2            PAYMENT AND PERFORMANCE OF OBLIGATIONS.


 

Borrower (i) will pay and discharge, and cause each Subsidiary to pay and
discharge, at or before maturity, all of their respective obligations and
liabilities, including tax liabilities, except for such obligations and/or
liabilities (A) that may be the subject of a Permitted Contest and (B) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect, (ii) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities and (iii) will not breach or
permit any Subsidiary to breach, or permit to exist any default under, the terms
of any lease, commitment, contract, instrument or obligation to which it is a
party, or by which its properties or assets are bound, except for such breaches
or defaults which could not reasonably be expected to have a Material Adverse
Effect.

 


SECTION 4.3            MAINTENANCE OF EXISTENCE.


 

Borrower will preserve, renew and keep in full force and effect, and will cause
each Subsidiary to preserve, renew and keep in full force and effect, their
respective existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business.

 


SECTION 4.4            MAINTENANCE OF PROPERTY; INSURANCE.


 


(A)           MAINTENANCE OF PROPERTY.  BORROWER WILL KEEP, AND WILL CAUSE EACH
SUBSIDIARY TO KEEP, ALL MATERIAL PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS
IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


(B)           REQUIRED INSURANCE COVERAGE.  BORROWER WILL MAINTAIN, AND WILL
CAUSE EACH SUBSIDIARY TO MAINTAIN, (I) CASUALTY INSURANCE ON ALL REAL AND
PERSONAL PROPERTY ON AN ALL RISKS BASIS (INCLUDING THE PERILS OF FLOOD AND
QUAKE), COVERING THE REPAIR AND REPLACEMENT COST OF ALL SUCH PROPERTY AND
COVERAGE FOR BUSINESS INTERRUPTION AND PUBLIC LIABILITY INSURANCE (INCLUDING
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE) IN EACH CASE OF THE KINDS
CUSTOMARILY CARRIED OR


 

51

--------------------------------------------------------------------------------


 


MAINTAINED BY PERSONS OF ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESSES
AND IN AMOUNTS ACCEPTABLE TO ADMINISTRATIVE AGENT AND (II) SUCH OTHER INSURANCE
COVERAGE IN SUCH AMOUNTS AND WITH RESPECT TO SUCH RISKS AS ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.  ALL SUCH INSURANCE SHALL BE PROVIDED BY INSURERS HAVING
AN A.M. BEST POLICYHOLDERS RATING REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT.  BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, BRING OR KEEP
ANY ARTICLE ON ANY BUSINESS LOCATION OF ANY CREDIT PARTY, OR CAUSE OR ALLOW ANY
CONDITION TO EXIST, IF THE PRESENCE OF SUCH ARTICLE OR THE OCCURRENCE OF SUCH
CONDITION COULD REASONABLY CAUSE THE INVALIDATION OF ANY INSURANCE REQUIRED BY
THIS SECTION 4.4(B), OR WOULD OTHERWISE BE PROHIBITED BY THE TERMS THEREOF.


 


(C)           EVIDENCE OF INSURANCE COVERAGE.  ON OR PRIOR TO THE CLOSING DATE,
AND AT ALL TIMES THEREAFTER, BORROWER WILL CAUSE ADMINISTRATIVE AGENT TO BE
NAMED AS AN ADDITIONAL INSURED, ASSIGNEE AND LOSS PAYEE (WHICH SHALL INCLUDE, AS
APPLICABLE, IDENTIFICATION AS MORTGAGEE), AS APPLICABLE, ON EACH INSURANCE
POLICY REQUIRED TO BE MAINTAINED PURSUANT TO THIS SECTION 4.4 PURSUANT TO
ENDORSEMENTS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT.  BORROWER WILL DELIVER TO ADMINISTRATIVE AGENT AND LENDERS (I) ON THE
CLOSING DATE, A CERTIFICATE FROM BORROWER’S INSURANCE BROKER DATED SUCH DATE
SHOWING THE AMOUNT OF COVERAGE AS OF SUCH DATE, AND THAT SUCH POLICIES WILL
INCLUDE EFFECTIVE WAIVERS (WHETHER UNDER THE TERMS OF ANY SUCH POLICY OR
OTHERWISE) BY THE INSURER OF ALL CLAIMS FOR INSURANCE PREMIUMS AGAINST ALL LOSS
PAYEES AND ADDITIONAL INSUREDS AND ALL RIGHTS OF SUBROGATION AGAINST ALL LOSS
PAYEES AND ADDITIONAL INSUREDS, AND THAT IF ALL OR ANY PART OF SUCH POLICY IS
CANCELED, TERMINATED OR EXPIRES, THE INSURER WILL FORTHWITH GIVE NOTICE THEREOF
TO EACH ADDITIONAL INSURED, ASSIGNEE AND LOSS PAYEE AND THAT NO CANCELLATION,
REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE EFFECTIVE
UNTIL AT LEAST TEN (10) DAYS AFTER RECEIPT BY EACH ADDITIONAL INSURED, ASSIGNEE
AND LOSS PAYEE OF WRITTEN NOTICE THEREOF, (II) ON AN ANNUAL BASIS, AND UPON THE
REASONABLE REQUEST OF ANY LENDER THROUGH ADMINISTRATIVE AGENT FROM TIME TO TIME
FULL INFORMATION AS TO THE INSURANCE CARRIED, (III) WITHIN FIVE (5) DAYS OF
RECEIPT OF NOTICE FROM ANY INSURER, A COPY OF ANY NOTICE OF CANCELLATION,
NONRENEWAL OR MATERIAL CHANGE IN COVERAGE FROM THAT EXISTING ON THE DATE OF THIS
AGREEMENT AND (IV) FORTHWITH, NOTICE OF ANY CANCELLATION OR NONRENEWAL OF
COVERAGE BY BORROWER.


 


(D)           [RESERVED.]


 


(E)           RIGHT TO PURCHASE INSURANCE.  IN THE EVENT BORROWER FAILS TO
PROVIDE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY
THIS AGREEMENT, ADMINISTRATIVE AGENT MAY, FOLLOWING NOT LESS THAN FIFTEEN (15)
DAYS’ PRIOR WRITTEN NOTICE TO BORROWER (OR SUCH SHORTER NOTICE AS MAY BE
NECESSARY TO PREVENT ANY LAPSE IN SUCH INSURANCE COVERAGE), PURCHASE INSURANCE
AT BORROWER’S EXPENSE TO PROTECT ADMINISTRATIVE AGENT’S INTERESTS IN THE
COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS. 
THE COVERAGE PURCHASED BY ADMINISTRATIVE AGENT MAY NOT PAY ANY CLAIM MADE BY
BORROWER OR ANY CLAIM THAT IS MADE AGAINST BORROWER IN CONNECTION WITH THE
COLLATERAL.  BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY ADMINISTRATIVE
AGENT, BUT ONLY AFTER PROVIDING ADMINISTRATIVE AGENT WITH EVIDENCE THAT BORROWER
HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF ADMINISTRATIVE AGENT
PURCHASES INSURANCE FOR THE COLLATERAL, BORROWER WILL BE RESPONSIBLE FOR THE
COSTS OF THAT INSURANCE TO THE FULLEST EXTENT PROVIDED BY LAW INCLUDING INTEREST
AND OTHER CHARGES IMPOSED BY ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE
OBLIGATIONS.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE
BORROWER IS ABLE TO OBTAIN ON ITS OWN.

 

52

--------------------------------------------------------------------------------


 


SECTION 4.5            COMPLIANCE WITH LAWS.

 

Borrower will comply, and cause each Subsidiary to comply, with the requirements
of all applicable Laws, except to the extent that failure to so comply could not
reasonably be expected to have a Material Adverse Effect or result in any Lien
(other than a Permitted Lien) upon a material portion of the assets of any such
Person in favor of any Governmental Authority.

 


SECTION 4.6            INSPECTION OF PROPERTY, BOOKS AND RECORDS.


 

Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities; and will permit, and will cause each Subsidiary to
permit, at the sole cost of Borrower or any applicable Subsidiary,
representatives of Administrative Agent (and of any Lender during and upon the
existence and continuance of an Event of Default) to visit and inspect any of
their respective properties (subject to the rights of third party tenants and
licensees), to examine and make abstracts or copies from any of their respective
books and records, to conduct a collateral audit and analysis of their
respective Inventory and Accounts and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be desired; provided, that,
following the Closing Date, Borrower and its Subsidiaries shall not be obligated
to reimburse Administrative Agent and Lenders for the cost of more than two
(2) inspection per Fiscal Year made in the absence of an Event of Default.  In
the absence of an Event of Default, Administrative Agent shall give Borrower or
any applicable Subsidiary commercially reasonable prior written notice of such
exercise.  No notice shall be required during the existence and continuance of
any Event of Default.

 


SECTION 4.7            USE OF PROCEEDS.


 

Borrower will use the proceeds of Term Loan B solely to fund a Restricted
Distribution of up to $9,000,000 for the purposes of permitting Purchaser to
repay a portion of the Existing RBS Debt, to fund the repayment of Debt under
the Existing Credit Agreement, to fund the Existing Notes Tender Offer and the
payment of related costs and expenses.  The proceeds of Revolving Loans shall be
used by Borrower solely for the purposes set forth in the preceding sentence,
for working capital needs of Borrower and its Subsidiaries and to provide
financing to consummate Permitted Acquisitions.

 


SECTION 4.8            LENDERS’ MEETINGS.


 

Borrower will, in each case to the extent requested by either Administrative
Agent or Required Lenders, conduct (a) a monthly conference call with
Administrative Agent and Lenders and (b) an annual meeting of Administrative
Agent and Lenders (or, at Administrative Agent’s election, an annual conference
call with Administrative Agent and Lenders), in each case to discuss the most
recently reported financial results and the financial condition of Borrower and
its Subsidiaries, at which shall be present a Responsible Officer and such other
officers of the Credit Parties as may be reasonably requested to attend by
Administrative Agent or Required Lenders, such request or requests to be made
within a reasonable time prior to the

 

53

--------------------------------------------------------------------------------


 

scheduled date of such conference call or such meeting, as applicable.  Such
meetings and conference calls shall be held at a time and place convenient to
Lenders and to Borrower.

 


SECTION 4.9            REQUIRED SWAP CONTRACTS.


 

Not later than ninety (90) days following the Closing Date, Borrower will, at
its sole cost and expense, enter into and thereafter maintain in full force and
effect Swap Contracts providing protection against fluctuations in interest
rates with respect to not less than fifty percent (50%) of the principal amount
of Term Loan B as of the Closing Date, which Swap Contracts shall provide for
not less than a three (3) year term and shall contain such protections and other
terms as are customary and are reasonably satisfactory to Administrative Agent.

 


SECTION 4.10         HAZARDOUS MATERIALS; REMEDIATION.


 


(A)           REMEDIATION.  IF ANY RELEASE OR DISPOSAL OF HAZARDOUS MATERIALS
SHALL OCCUR OR SHALL HAVE OCCURRED ON ANY REAL PROPERTY OR ANY OTHER ASSETS OF
BORROWER OR ANY OTHER CREDIT PARTY, BORROWER WILL CAUSE, OR DIRECT THE
APPLICABLE CREDIT PARTY TO CAUSE, THE PROMPT CONTAINMENT AND REMOVAL OF SUCH
HAZARDOUS MATERIALS AND THE REMEDIATION OF SUCH REAL PROPERTY OR OTHER ASSETS AS
IS NECESSARY TO COMPLY WITH ALL ENVIRONMENTAL LAWS AND TO PRESERVE THE VALUE OF
SUCH REAL PROPERTY OR OTHER ASSETS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BORROWER SHALL, AND SHALL CAUSE EACH OTHER CREDIT PARTY TO, COMPLY
WITH EACH ENVIRONMENTAL LAW REQUIRING THE PERFORMANCE AT ANY REAL PROPERTY BY
BORROWER OR ANY OTHER CREDIT PARTY OF ACTIVITIES IN RESPONSE TO THE RELEASE OR
THREATENED RELEASE OF A HAZARDOUS MATERIAL.


 


(B)           FINANCIAL ASSURANCE. BORROWER WILL PROVIDE ADMINISTRATIVE AGENT
WITHIN THIRTY (30) DAYS AFTER DEMAND THEREFOR WITH A BOND, LETTER OF CREDIT OR
SIMILAR FINANCIAL ASSURANCE EVIDENCING TO THE SATISFACTION OF ADMINISTRATIVE
AGENT THAT SUFFICIENT FUNDS ARE AVAILABLE TO PAY THE COST OF REMOVING, TREATING
AND DISPOSING OF ANY HAZARDOUS MATERIALS OR HAZARDOUS MATERIALS CONTAMINATION
AND DISCHARGING ANY ASSESSMENT WHICH MAY BE ESTABLISHED ON ANY PROPERTY AS A
RESULT THEREOF, SUCH DEMAND TO BE MADE, IF AT ALL, UPON ADMINISTRATIVE AGENT’S
REASONABLE BUSINESS DETERMINATION THAT THE FAILURE TO REMOVE, TREAT OR DISPOSE
OF ANY HAZARDOUS MATERIALS OR HAZARDOUS MATERIALS CONTAMINATION, OR THE FAILURE
TO DISCHARGE ANY SUCH ASSESSMENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 4.11         FURTHER ASSURANCES.


 


(A)           GENERAL.  BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY, AT ITS
OWN COST AND EXPENSE, TO PROMPTLY AND DULY TAKE, EXECUTE, ACKNOWLEDGE AND
DELIVER ALL SUCH FURTHER ACTS, DOCUMENTS AND ASSURANCES AS MAY FROM TIME TO TIME
BE NECESSARY OR AS ADMINISTRATIVE AGENT OR REQUIRED LENDERS MAY FROM TIME TO
TIME REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND PURPOSES OF THE
FINANCING DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING ALL
SUCH ACTIONS TO ESTABLISH, CREATE, PRESERVE, PROTECT AND PERFECT A FIRST
PRIORITY LIEN (SUBJECT ONLY TO PERMITTED LIENS) IN FAVOR OF ADMINISTRATIVE AGENT
FOR ITSELF AND FOR THE BENEFIT THE LENDERS ON THE COLLATERAL (INCLUDING
COLLATERAL ACQUIRED AFTER THE DATE HEREOF), INCLUDING ON ANY AND ALL ASSETS OF
EACH CREDIT PARTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED.


 


(B)           NEW SUBSIDIARIES.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN THE EVENT BORROWER OR ANY OF ITS SUBSIDIARIES SHALL ACQUIRE OR
FORM ANY NEW SUBSIDIARY AFTER THE DATE


 

54

--------------------------------------------------------------------------------


 


HEREOF, BORROWER OR THE RESPECTIVE SUBSIDIARY WILL CAUSE SUCH NEW SUBSIDIARY,
UPON SUCH ACQUISITION AND CONCURRENTLY WITH SUCH FORMATION (EXCLUDING ANY
FOREIGN SUBSIDIARY WHOSE GUARANTEE OR GRANT OF A LIEN WOULD RESULT IN MATERIAL
ADVERSE TAX CONSEQUENCES TO BORROWER UNDER SECTION 956 OF THE INTERNAL REVENUE
CODE AS DETERMINED BY ADMINISTRATIVE AGENT), (I) TO EXECUTE A GUARANTEE (IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT) GUARANTEEING
PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS AND TO TAKE SUCH OTHER ACTION
(INCLUDING, WITHOUT LIMITATION, AUTHORIZING THE FILING OF SUCH UCC FINANCING
STATEMENTS AND DELIVERING CERTIFICATES IN RESPECT OF THE CAPITAL STOCK OF SUCH
SUBSIDIARY) AS SHALL BE NECESSARY OR APPROPRIATE TO ESTABLISH, CREATE, PRESERVE,
PROTECT AND PERFECT A FIRST PRIORITY LIEN (SUBJECT ONLY TO PERMITTED LIENS) IN
FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND
LENDERS ON ALL ASSETS, BOTH REAL AND PERSONAL, IN WHICH SUCH NEW SUBSIDIARY HAS
OR MAY THEREAFTER ACQUIRE ANY INTEREST, (II) TO EXECUTE SUCH OTHER SECURITY
DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT,
AS MAY BE REQUIRED OR REQUESTED BY ADMINISTRATIVE AGENT IN CONNECTION WITH THE
ACTIONS CONTEMPLATED HEREBY AND (III) TO DELIVER SUCH PROOF OF CORPORATE (OR
COMPARABLE) ACTION, INCUMBENCY OF OFFICERS, OPINIONS OF COUNSEL AND OTHER
DOCUMENTS AS ADMINISTRATIVE AGENT SHALL HAVE REQUIRED OR REQUESTED.  UNTIL SUCH
TIME THAT ANY SUBSIDIARY SHALL HAVE FULLY COMPLIED WITH THE PROVISIONS OF THIS
PARAGRAPH, AND WITHOUT LIMITATION OF ANY RIGHTS AND REMEDIES AVAILABLE TO
ADMINISTRATIVE AGENT AND LENDERS AS A RESULT THEREOF, THE OPERATING RESULTS OF
SUCH SUBSIDIARY SHALL BE DISREGARDED IN THE CALCULATION OF EBITDA FOR ANY
MEASUREMENT PERIOD.


 


(C)           CAPITAL STOCK.  BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES, TO TAKE SUCH ACTION FROM TIME TO TIME AS SHALL BE NECESSARY TO
ENSURE THAT EACH OF ITS SUBSIDIARIES IS A WHOLLY-OWNED SUBSIDIARY AND THAT
ADMINISTRATIVE AGENT SHALL HAVE, FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND
LENDERS, A FIRST PRIORITY LIEN ON ALL CAPITAL STOCK OF EACH SUBSIDIARY, PROVIDED
THAT NEITHER BORROWER NOR ANY FOREIGN SUBSIDIARY SHALL BE REQUIRED TO PLEDGE
MORE THAN 65% OF THE CAPITAL STOCK OF ANY SUCH FOREIGN SUBSIDIARY TO THE EXTENT
SUCH GRANT AND/OR PLEDGE WOULD RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES TO
BORROWER UNDER SECTION 956 OF THE INTERNAL REVENUE CODE AS DETERMINED BY
ADMINISTRATIVE AGENT).  IN THE EVENT THAT ANY ADDITIONAL CAPITAL STOCK SHALL BE
ISSUED BY ANY SUBSIDIARY, BORROWER SHALL OR SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO, CONCURRENTLY WITH SUCH ISSUANCE, DELIVER TO ADMINISTRATIVE AGENT TO THE
EXTENT REQUIRED BY THE APPLICABLE FINANCING DOCUMENTS THE CERTIFICATES
EVIDENCING SUCH CAPITAL STOCK, ACCOMPANIED BY UNDATED POWERS EXECUTED IN BLANK
AND TO TAKE SUCH OTHER ACTION AS ADMINISTRATIVE AGENT SHALL REQUEST TO PERFECT
THE SECURITY INTEREST CREATED THEREIN PURSUANT TO SUCH FINANCING DOCUMENTS.


 


(D)           REAL PROPERTY.  (1) CONCURRENTLY WITH THE ACQUISITION BY BORROWER
OR ANY OF ITS SUBSIDIARIES FOLLOWING THE DATE HEREOF OF ANY REAL ESTATE OR REAL
PROPERTY LEASEHOLD INTERESTS, BORROWER WILL, WITHIN SIXTY (60) DAYS FOLLOWING
WRITTEN REQUEST BY ADMINISTRATIVE AGENT, DELIVER OR CAUSE TO BE DELIVERED TO
ADMINISTRATIVE AGENT, WITH RESPECT TO SUCH REAL ESTATE, (I) A MORTGAGE OR DEED
OF TRUST, AS APPLICABLE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, EXECUTED BY THE TITLE HOLDER THEREOF, (II) AN ALTA
LENDER’S TITLE INSURANCE POLICY ISSUED BY A TITLE INSURER REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT IN FORM AND SUBSTANCE AND IN AMOUNTS
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT INSURING ADMINISTRATIVE AGENT’S
FIRST PRIORITY LIEN ON SUCH REAL ESTATE, FREE AND CLEAR OF ALL DEFECTS AND
ENCUMBRANCES EXCEPT PERMITTED LIENS, (III) A CURRENT ALTA SURVEY, CERTIFIED TO
ADMINISTRATIVE AGENT BY A LICENSED SURVEYOR, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT, (IV) A CERTIFICATE, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT, TO ADMINISTRATIVE AGENT FROM A
NATIONAL CERTIFICATION AGENCY ACCEPTABLE TO ADMINISTRATIVE AGENT, INDICATING
WHETHER SUCH REAL


 

55

--------------------------------------------------------------------------------


 


ESTATE IS LOCATED IN A SPECIAL FLOOD HAZARD AREA AND (V) IN THE CASE OF REAL
ESTATE THAT CONSISTS OF A LEASEHOLD ESTATE, SUCH ESTOPPEL LETTERS, CONSENTS AND
WAIVERS FROM THE LANDLORDS AND NON-DISTURBANCE AGREEMENTS FROM ANY HOLDERS OF
MORTGAGES OR DEEDS OF TRUST ON SUCH REAL ESTATE AS MAY BE REQUESTED REASONABLY
BY ADMINISTRATIVE AGENT, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT.


 

(2)           With respect to any Designated Leased Facility which has not been
sold or otherwise disposed of by the applicable Credit Party to a third party
purchaser within ninety (90) days following the Closing Date, Borrower will,
within sixty (60) days following written request by Administrative Agent,
deliver or cause to be delivered to Administrative Agent, with respect to such
Designated Leased Facility, each of the items specified in clause (1) above (if
requested by Administrative Agent) to the extent not otherwise delivered by
Administrative Agent on the Closing Date; provided, that Borrower shall only be
required to use its best efforts to deliver or cause to be delivered the items
specified in subclause (v) of clause (1) above.

 

Section 4.12         Clean Down.  Borrower will reduce the sum of Revolving Loan
Outstandings and Swingline Loan Outstandings to zero for a period of at least 30
consecutive days during the twelve (12) month period ending on the last day of
each month, commencing with the twelve (12) month period ending January 31,
2009.

 


ARTICLE 5.
NEGATIVE COVENANTS


 

Borrower agrees that, so long as any Credit Exposure exists:

 


SECTION 5.1            DEBT.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for:

 


(A)           DEBT UNDER THE FINANCING DOCUMENTS AND LETTER OF CREDIT
LIABILITIES;


 


(B)           DEBT OUTSTANDING ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 5.1
AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF TO THE EXTENT
THAT THE AMOUNT OF SUCH DEBT IS NOT INCREASED AT THE TIME OF SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO FEES AND EXPENSES
REASONABLY INCURRED IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING UNUTILIZED COMMITMENTS THEREUNDER;


 


(C)           SUBORDINATED DEBT;


 


(D)           DEBT INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY
PART OF THE COST OF ACQUIRING ANY FIXED ASSET (INCLUDING THROUGH CAPITAL
LEASES), IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT GREATER
THAN $3,000,000;


 


(E)           DEBT, IF ANY, ARISING UNDER SWAP CONTRACTS;


 


(F)            INTERCOMPANY DEBT ARISING FROM LOANS MADE BY (I) BORROWER TO ITS
WHOLLY-OWNED DOMESTIC SUBSIDIARIES TO FUND WORKING CAPITAL REQUIREMENTS OF SUCH
SUBSIDIARIES


 

56

--------------------------------------------------------------------------------


 


IN THE ORDINARY COURSE OF BUSINESS, OR (II) ANY WHOLLY-OWNED SUBSIDIARY OF
BORROWER TO BORROWER; PROVIDED, HOWEVER, THAT UPON THE REQUEST OF ADMINISTRATIVE
AGENT AT ANY TIME, ANY SUCH DEBT SHALL BE EVIDENCED BY PROMISSORY NOTES HAVING
TERMS REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, THE SOLE ORIGINALLY
EXECUTED COUNTERPARTS OF WHICH SHALL BE PLEDGED AND DELIVERED TO ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND LENDERS, AS SECURITY FOR THE
OBLIGATIONS; AND


 


(G)           UNSECURED DEBT NOT TO EXCEED $3,000,000 IN THE AGGREGATE AT ANY
TIME OUTSTANDING.


 


SECTION 5.2            LIENS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 


(A)           LIENS CREATED BY THE SECURITY DOCUMENTS;


 


(B)           LIENS EXISTING ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 5.2
AND ANY EXTENSIONS OR RENEWALS THEREOF, PROVIDED THAT (I) THE DEBT SECURED IS
NOT INCREASED EXCEPT AS PERMITTED BY SECTION 5.1(B) AND (II) SUCH LIEN IS NOT
EXTENDED TO ANY OTHER PROPERTY;


 


(C)           ANY LIEN ON ANY ASSET SECURING DEBT PERMITTED UNDER
SECTION 5.1(D), PROVIDED THAT SUCH LIEN ATTACHES ONLY TO THE ASSETS FINANCED BY
SUCH DEBT, AND SUCH LIEN ATTACHES CONCURRENTLY WITH OR WITHIN NINETY (90) DAYS
AFTER THE ACQUISITION THEREOF;


 


(D)           LIENS FOR TAXES OR OTHER GOVERNMENTAL OR QUASI-GOVERNMENTAL
CHARGES NOT AT THE TIME DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR THE
SUBJECT OF A PERMITTED CONTEST;


 


(E)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (I) IN FAVOR OF
CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN, AND OTHER SIMILAR LIENS
IMPOSED BY LAW AND (II) IN CONNECTION WITH WORKER’S COMPENSATION, UNEMPLOYMENT
COMPENSATION AND OTHER TYPES OF SOCIAL SECURITY (EXCLUDING LIENS ARISING UNDER
ERISA) OR IN CONNECTION WITH SURETY BONDS, BIDS, PERFORMANCE BONDS AND SIMILAR
OBLIGATIONS FOR SUMS NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR THE
SUBJECT OF A PERMITTED CONTEST AND NOT INVOLVING ANY DEPOSITS OR ADVANCES OR
BORROWED MONEY OR THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES AND, IN
EACH CASE, FOR WHICH IT MAINTAINS ADEQUATE RESERVES;


 


(F)            ATTACHMENTS, APPEAL BONDS, JUDGMENTS AND OTHER SIMILAR LIENS, FOR
SUMS NOT EXCEEDING $2,000,000 IN THE AGGREGATE ARISING IN CONNECTION WITH COURT
PROCEEDINGS; PROVIDED THAT THE EXECUTION OR OTHER ENFORCEMENT OF SUCH LIENS IS
EFFECTIVELY STAYED AND THE CLAIMS SECURED THEREBY ARE THE SUBJECT OF A PERMITTED
CONTEST; AND


 


(G)           EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR LIENS NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF BORROWER OR ANY SUBSIDIARY.

 

57

--------------------------------------------------------------------------------



 


SECTION 5.3            CONTINGENT OBLIGATIONS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, create, assume, incur or suffer to exist any Contingent Obligations,
except for:

 


(A)           CONTINGENT OBLIGATIONS ARISING IN RESPECT OF THE DEBT UNDER THE
FINANCING DOCUMENTS AND LETTER OF CREDIT LIABILITIES;


 


(B)           CONTINGENT OBLIGATIONS RESULTING FROM ENDORSEMENTS FOR COLLECTION
OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           CONTINGENT OBLIGATIONS ARISING UNDER REQUIRED SWAP CONTRACTS, AND
SO LONG AS THERE EXISTS NO EVENT OF DEFAULT BOTH IMMEDIATELY BEFORE AND
IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH TRANSACTION, CONTINGENT OBLIGATIONS
EXISTING OR ARISING UNDER ANY OTHER SWAP CONTRACT, PROVIDED THAT SUCH
OBLIGATIONS ARE (OR WERE) ENTERED INTO BY BORROWER OR A SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS
ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY HELD
OR REASONABLY ANTICIPATED BY SUCH PERSON AND NOT FOR PURPOSES OF SPECULATION;


 


(D)           CONTINGENT OBLIGATIONS OUTSTANDING ON THE CLOSING DATE AND SET
FORTH ON SCHEDULE 5.3 AND CONTINGENT OBLIGATIONS IN RESPECT OF ANY REFINANCINGS,
REFUNDINGS, RENEWALS OR EXTENSIONS OF THE DEBT UNDERLYING SUCH CONTINGENT
OBLIGATIONS TO THE EXTENT SUCH DEBT IS PERMITTED BY SECTION 5.1(B);;


 


(E)           CONTINGENT OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
WITH RESPECT TO SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER SIMILAR
OBLIGATIONS NOT TO EXCEED $2,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


 


(F)            CONTINGENT OBLIGATIONS ARISING UNDER INDEMNITY AGREEMENTS WITH
TITLE INSURERS TO CAUSE SUCH TITLE INSURERS TO ISSUE TO ADMINISTRATIVE AGENT
MORTGAGEE TITLE INSURANCE POLICIES;


 


(G)           CONTINGENT OBLIGATIONS ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS IN FAVOR OF PURCHASERS IN CONNECTION WITH
DISPOSITIONS PERMITTED UNDER SECTION 5.7; AND


 


(H)           OTHER CONTINGENT OBLIGATIONS NOT PERMITTED BY CLAUSES (A) THROUGH
(G) ABOVE, NOT TO EXCEED $3,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING.


 


SECTION 5.4            RESTRICTED DISTRIBUTIONS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Distribution; provided that the foregoing shall not restrict or prohibit any
Subsidiary from making dividends or distributions, directly or indirectly, to
Borrower or to any Wholly-Owned Domestic Subsidiary of Borrower; provided,
further, that the foregoing shall not restrict or prohibit Borrower from making
a Restricted Distribution to Holdings on the Closing Date (or within 10 days
thereafter) in an amount not to exceed $9,000,000 in order to permit Holdings to
contemporaneously make a Restricted Distribution of like amount to Purchaser to
permit Purchaser to repay a portion of the

 

58

--------------------------------------------------------------------------------


 

Existing RBS Debt on the Closing Date (or within 10 days thereafter) (with
evidence of such repayment to be provided to Administrative Agent promptly
thereafter) (the “RBS Restricted Distribution”); provided, further, that the
foregoing shall not restrict or prohibit dividends or distributions, directly or
indirectly, to Holdings at such times and in such amounts as are necessary to
permit:

 


(A)           PURCHASES OF HOLDINGS STOCK.  PURCHASES OF SHARES OF (OR OPTIONS
TO PURCHASE SHARES OF) CAPITAL STOCK IN PARENT OR OPTIONS THEREFOR FROM
EMPLOYEES OF ANY CREDIT PARTY UPON THEIR DEATH, TERMINATION OF THEIR EMPLOYMENT
OR RETIREMENT, SO LONG AS BEFORE AND AFTER GIVING EFFECT TO ANY SUCH DIVIDEND OR
DISTRIBUTION FOR SUCH PURPOSE, (I) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, (II) BORROWER IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE
COVENANTS SET FORTH IN ARTICLE 7 RECOMPUTED FOR THE MOST RECENTLY ENDED QUARTER
FOR WHICH INFORMATION IS AVAILABLE AND IS IN COMPLIANCE WITH ALL OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT AND (III) IF SUCH DIVIDEND OR DISTRIBUTION IS MADE
PRIOR TO THE COMMITMENT EXPIRY DATE, THE REVOLVING LOAN LIMIT MINUS THE
REVOLVING LOAN OUTSTANDINGS IS EQUAL TO OR GREATER THAN $20,000,000 AND
(IV) SUCH PURCHASES OR PAYMENTS AFTER THE CLOSING DATE DO NOT EXCEED $2,000,000
IN ANY FISCAL YEAR AND DO NOT EXCEED $4,000,000 IN THE AGGREGATE FROM AND AFTER
THE CLOSING DATE;


 


(B)           TAXES AND ADMINISTRATIVE EXPENSES PAYMENTS.  PAYMENT OF TAXES BY
HOLDINGS AND, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH DIVIDEND OR
DISTRIBUTION, PAYMENT OF OUT-OF-POCKET ADMINISTRATIVE EXPENSES (INCLUDING
WITHOUT LIMITATION THE PAYMENT OF REASONABLE DIRECTOR FEES BUT EXCLUDING THE
PAYMENT OF MANAGEMENT FEES TO THE INVESTORS) PAYABLE BY HOLDINGS IN AN AGGREGATE
AMOUNT, WITH RESPECT TO ALL SUCH ADMINISTRATIVE EXPENSES, NOT TO EXCEED $500,000
IN ANY FISCAL YEAR.


 


SECTION 5.5            RESTRICTIVE AGREEMENTS.


 

Borrower will not, and will not permit any Subsidiary to, directly or indirectly
(i) enter into or assume any agreement (other than the Financing Documents and
the Subordinated Debt Documents) prohibiting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired or
(ii) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay or make Restricted Distributions to Borrower or any
Subsidiary, to pay any Debt owed to Borrower or any Subsidiary, to make loans or
advances to Borrower or any Subsidiary or to transfer any of its property or
assets to Borrower or any Subsidiary.

 


SECTION 5.6            PAYMENTS AND MODIFICATIONS OF SUBORDINATED DEBT.


 


(A)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY
OR INDIRECTLY (I) DECLARE, PAY, MAKE OR SET ASIDE ANY AMOUNT FOR PAYMENT IN
RESPECT OF THE SUBORDINATED DEBT, EXCEPT FOR REGULARLY SCHEDULED PAYMENTS OF
INTEREST (BUT NO VOLUNTARY PREPAYMENTS) AND OTHER AMOUNTS IN RESPECT OF THE
SUBORDINATED DEBT  MADE IN FULL COMPLIANCE WITH THE SUBORDINATION AGREEMENT; OR
(II) AMEND OR OTHERWISE MODIFY THE TERMS OF THE SUBORDINATED DEBT EXCEPT AS
EXPRESSLY PERMITTED BY THE SUBORDINATION AGREEMENT.  BORROWER SHALL, PRIOR TO
ENTERING INTO ANY SUCH AMENDMENT OR MODIFICATION, DELIVER TO ADMINISTRATIVE
AGENT REASONABLY IN ADVANCE OF THE EXECUTION THEREOF, ANY FINAL OR EXECUTION
FORM COPY THEREOF.


 

59

--------------------------------------------------------------------------------


 


(B)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY
OR INDIRECTLY DECLARE, PAY, MAKE OR SET ASIDE ANY AMOUNT FOR PAYMENT IN RESPECT
OF ANY DEBT HEREINAFTER INCURRED (OTHER THAN THE SUBORDINATED DEBT) THAT, BY ITS
TERMS, OR BY SEPARATE AGREEMENT, IS SUBORDINATED TO THE OBLIGATIONS, EXCEPT FOR
REGULARLY SCHEDULED PAYMENTS OF INTEREST IN RESPECT OF SUCH DEBT MADE IN FULL
COMPLIANCE WITH THE SUBORDINATION PROVISIONS APPLICABLE THERETO, OR AMEND OR
OTHERWISE MODIFY THE TERMS OF ANY SUCH DEBT IF THE EFFECT OF SUCH AMENDMENT OR
MODIFICATION IS TO (A) INCREASE THE INTEREST RATE OR FEES ON, OR CHANGE THE
MANNER OR TIMING OF PAYMENT OF, SUCH DEBT, (B) ACCELERATE OR SHORTEN THE DATES
UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE ON, OR THE PRINCIPAL AMOUNT
OF, SUCH DEBT, (C) CHANGE IN A MANNER ADVERSE TO ANY CREDIT PARTY OR
ADMINISTRATIVE AGENT ANY EVENT OF DEFAULT OR ADD OR MAKE MORE RESTRICTIVE ANY
COVENANT WITH RESPECT TO SUCH DEBT, (D) CHANGE THE PREPAYMENT PROVISIONS OF SUCH
DEBT OR ANY OF THE DEFINED TERMS RELATED THERETO, (E) CHANGE THE SUBORDINATION
PROVISIONS THEREOF (OR THE SUBORDINATION TERMS OF ANY GUARANTY THEREOF), OR
(F) CHANGE OR AMEND ANY OTHER TERM IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY
INCREASE THE OBLIGATIONS OF THE OBLIGOR OR CONFER ADDITIONAL MATERIAL RIGHTS ON
THE HOLDER OF SUCH DEBT IN A MANNER ADVERSE TO BORROWER, ANY SUBSIDIARIES,
ADMINISTRATIVE AGENT OR LENDERS.  BORROWER SHALL, PRIOR TO ENTERING INTO ANY
SUCH AMENDMENT OR MODIFICATION, DELIVER TO ADMINISTRATIVE AGENT REASONABLY IN
ADVANCE OF THE EXECUTION THEREOF, ANY FINAL OR EXECUTION FORM COPY THEREOF.


 


SECTION 5.7            CONSOLIDATIONS, MERGERS AND SALES OF ASSETS.


 

Borrower will not, and will not permit any Subsidiary to, directly or indirectly
(i) consolidate or merge with or into any other Person other than (A) mergers
consummated to effect the consummation of a Permitted Acquisition and (B) in
each case with not less than twenty (20) Business Days’ prior written notice to
Administrative Agent (or such lesser amount of notice as Administrative Agent,
in its sole discretion, may from time to time permit) mergers of any
Wholly-Owned Subsidiary with and into Borrower (with Borrower as the surviving
entity of such merger) or with and into any other Wholly-Owned Subsidiary of
Borrower or (ii) consummate any Asset Dispositions other than dispositions of
fixed assets for cash and fair value if all of the following conditions are
met:  (A) the market value of assets sold or otherwise disposed of in any single
transaction or series of related transactions does not exceed $5,000,000 (except
in the case of dispositions of Designated Leased Facilites) and the aggregate
market value of assets sold or otherwise disposed of during the term of this
Agreement does not exceed $35,000,000, (B) the Net Cash Proceeds of any such
disposition are applied as required by Section 2.3(d), (C) after giving effect
to any such disposition and the repayment of Debt with the proceeds thereof,
Borrower is in compliance on a pro forma basis with the covenants set forth in
Article 6 recomputed for the most recently ended quarter for which information
is available and is in compliance with all other terms and conditions of this
Agreement, and (D) no Default or Event of Default then exists or would result
from any such disposition.  Administrative Agent shall, with reasonable
promptness following Borrower’s request and at Borrower’s expense, release any
Lien granted to Administrative Agent under any Security Document upon property
sold or otherwise disposed of as part of an Asset Disposition permitted under
clause (ii) of the preceding sentence.

 


SECTION 5.8            PURCHASE OF ASSETS, INVESTMENTS.


 


(A)           GENERAL PROVISIONS. BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, DIRECTLY OR INDIRECTLY:


 

60

--------------------------------------------------------------------------------


 

(I)            ACQUIRE OR ENTER INTO ANY AGREEMENT TO ACQUIRE ANY ASSETS OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS, CONSTITUTING CAPITAL EXPENDITURES TO
THE EXTENT PERMITTED PURSUANT TO SECTION 6.1 OR CONSTITUTING REPLACEMENT ASSETS
PURCHASED WITH PROCEEDS OF PROPERTY INSURANCE POLICIES, AWARDS OR OTHER
COMPENSATION WITH RESPECT TO ANY EMINENT DOMAIN, CONDEMNATION OR SIMILAR
PROCEEDING OR WITH THE PROCEEDS OF ASSET DISPOSITIONS AS PERMITTED IN
SECTION 2.3(D);

 

(II)           CREATE, ACQUIRE OR ENTER INTO ANY AGREEMENT TO CREATE OR ACQUIRE
ANY SUBSIDIARY OTHER THAN WHOLLY-OWNED DOMESTIC SUBSIDIARIES ACQUIRED OR CREATED
IN CONNECTION WITH THE CONSUMMATION OF PERMITTED ACQUISITIONS AND FOR WHICH THE
REQUIREMENTS SET FORTH IN SECTION 4.11 HAVE BEEN SATISFIED;

 

(III)          ENGAGE OR ENTER INTO ANY AGREEMENT TO ENGAGE IN ANY JOINT VENTURE
OR PARTNERSHIP WITH ANY OTHER PERSON; OR

 

(IV)          ACQUIRE OR OWN OR ENTER INTO ANY AGREEMENT TO ACQUIRE OR OWN ANY
INVESTMENT IN ANY PERSON OTHER THAN:

 

(A)          INVESTMENTS EXISTING ON THE DATE OF THIS AGREEMENT AND SET FORTH ON
SCHEDULE 5.8;

 

(B)           CASH EQUIVALENTS;

 

(C)           INVESTMENTS IN THE CAPITAL STOCK OF ANY WHOLLY-OWNED DOMESTIC
SUBSIDIARY EXISTING AS OF THE DATE HEREOF OR OTHERWISE FORMED OR ORGANIZED IN
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND SO LONG AS (X) BORROWER HAS
PLEDGED TO ADMINISTRATIVE AGENT ALL OF THE OUTSTANDING CAPITAL STOCK OF ANY SUCH
DOMESTIC SUBSIDIARY, (Y) ANY SUCH SUBSIDIARY HAS GUARANTEED THE OBLIGATIONS AND
SECURED SUCH GUARANTEE BY GRANTING IN FAVOR OF ADMINISTRATIVE AGENT, FOR ITS
BENEFIT AND THE BENEFIT OF LENDERS, A LIEN ON ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO THE EXTENT REQUIRED BY THE PROVISIONS OF SECTION 4.11 AND (Z) BORROWER
HAS OTHERWISE COMPLIED WITH THE PROVISIONS OF SECTION 4.11;

 

(D)          BANK DEPOSITS ESTABLISHED IN ACCORDANCE WITH SECTION 5.17;

 

(E)           INVESTMENTS IN SECURITIES OF ACCOUNT DEBTORS RECEIVED PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH ACCOUNT DEBTORS;

 

(F)           INVESTMENTS IN THE FORM OF SWAP CONTRACTS PERMITTED UNDER
SECTION 5.3(C); AND

 

(G)           LOANS TO OFFICERS AND EMPLOYEES IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $1,000,000 AT ANY TIME OUTSTANDING; AND

 


(B)           PERMITTED ACQUISITIONS.  NOTWITHSTANDING THE FOREGOING, BORROWER
MAY ACQUIRE, OR MAY CAUSE A WHOLLY-OWNED DOMESTIC SUBSIDIARY TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE ASSETS, OR ALL (BUT NOT LESS THAN ALL) OF THE CAPITAL
STOCK, OF ANY PERSON (THE “TARGET”) (IN EACH CASE, A “PERMITTED ACQUISITION”)
WITH THE PRIOR WRITTEN APPROVAL OF REQUIRED LENDERS OR SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


 

61

--------------------------------------------------------------------------------


 

(I)            UNLESS ADMINISTRATIVE AGENT AGREES OTHERWISE, ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOT LESS THAN 20 DAYS’ PRIOR NOTICE OF SUCH PROPOSED
PERMITTED ACQUISITION, WHICH NOTICE SHALL INCLUDE A DUE DILIGENCE PACKAGE
INCLUDING THE FOLLOWING MATERIALS, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT:

 

(A)          COPIES OF THE TARGET’S TWO MOST RECENT ANNUAL INCOME STATEMENTS AND
BALANCE SHEETS, TOGETHER WITH THE AUDIT OPINIONS THEREON, IF ANY, OF THE
TARGET’S INDEPENDENT ACCOUNTANTS, TOGETHER WITH AVAILABLE INTERIM FINANCIAL
STATEMENTS, (B) A GENERAL DESCRIPTION OF THE BUSINESS TO BE ACQUIRED, (C) A
SUMMARY OF PENDING AND KNOWN THREATENED LITIGATION ADVERSELY AFFECTING THE
BUSINESS OR ASSETS TO BE ACQUIRED, (D) A DESCRIPTION OF THE METHOD OF FINANCING
SUCH ACQUISITION, INCLUDING SOURCES AND USES, (E) A LISTING OF LOCATIONS OF ALL
PERSONAL AND REAL PROPERTY TO BE ACQUIRED, (F) ALL MATERIAL AGREEMENTS TO BE
ASSUMED OR ACQUIRED, (G) IF THE TARGET OWNS OR LEASES, OR IF THE ASSETS TO BE
ACQUIRED INCLUDES, ANY REAL PROPERTY AND IF REQUESTED BY ADMINISTRATIVE AGENT IN
ITS COMMERCIALLY REASONABLE DISCRETION, ENVIRONMENTAL REPORTS AND RELATED
INFORMATION REGARDING ANY SUCH PROPERTY OWNED, LEASED OR OTHERWISE USED (OTHER
THAN LEASED PROPERTY USED SOLELY AS OFFICE SPACE), AND (H) FINAL COPIES OF ALL
ACQUISITION AGREEMENTS AND ALL MATERIAL RELATED TRANSACTION DOCUMENTS FOR SUCH
ACQUISITION, TOGETHER WITH ALL SCHEDULES THERETO (FOLLOWED BY FULLY EXECUTED
COPIES THEREOF WITHIN FIVE (5) BUSINESS DAYS AFTER THE CLOSING OF SUCH
ACQUISITION).

 

(II)           UNLESS ADMINISTRATIVE AGENT AGREES OTHERWISE, CONCURRENTLY WITH
DELIVERY OF THE NOTICE AND DUE DILIGENCE MATERIALS REFERRED TO IN CLAUSE
(I) ABOVE, BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT:

 

(A)          A PRO FORMA CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME
STATEMENT AND CASH FLOW STATEMENT OF HOLDINGS AND ITS SUBSIDIARIES (THE
“ACQUISITION PRO FORMA”), BASED ON MOST RECENTLY AVAILABLE FINANCIAL STATEMENTS,
WHICH SHALL BE COMPLETE AND SHALL FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
ASSETS, LIABILITIES, FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS
AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, BUT TAKING
INTO ACCOUNT SUCH PERMITTED ACQUISITION, THE FUNDING OF ALL LOANS AND THE
INCURRENCE OR ASSUMPTION OF ALL OTHER DEBT AND REPAYMENT OF DEBT IN CONNECTION
THEREWITH, AND SUCH ACQUISITION PRO FORMA SHALL REFLECT THAT, ON A PRO FORMA
BASIS, BORROWER IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET
FORTH IN ARTICLE 6 RECOMPUTED FOR THE FOUR QUARTER PERIOD REFLECTED IN THE
COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED TO ADMINISTRATIVE AGENT PURSUANT
TO SECTION 4.1(C) PRIOR TO THE CONSUMMATION OF SUCH PERMITTED ACQUISITION;
PROVIDED THAT FOR PURPOSES OF THIS CLAUSE (A), (1) THE FULL AMOUNT OF CASH
ACQUISITION CONSIDERATION PAID IN CONNECTION WITH SUCH PERMITTED ACQUISITION
SHALL BE INCLUDED IN TOTAL DEBT FOR PURPOSES OF CALCULATING THE RATIO OF TOTAL
DEBT TO ADJUSTED EBITDA ON A PRO FORMA BASIS, EXCEPT TO THE EXTENT FUNDED WITH
THE PROCEEDS OF AN EQUITY CONTRIBUTION MADE TO HOLDINGS SUBSTANTIALLY
CONTEMPORANEOUSLY WITH SUCH PERMITTED ACQUISITION AND (2) THE MAXIMUM RATIO OF
TOTAL DEBT TO ADJUSTED EBITDA AT SUCH TIME PURSUANT TO SECTION 6.3 SHALL BE
DEEMED TO BE THE MAXIMUM RATIO AT SUCH TIME MINUS 0.25.

 

(B)           IF REQUESTED BY ADMINISTRATIVE AGENT WITH RESPECT TO ANY PERMITTED
ACQUISITION FOR WHICH THE ACQUISITION CONSIDERATION EXCEEDS $10,000,000, UPDATED
VERSIONS OF THE OPERATING PLANS, BUDGETS AND FORECASTS MOST RECENTLY DELIVERED
TO ADMINISTRATIVE AGENT PURSUANT TO SECTION 4.1(M) COVERING THE THREE (3) YEAR
PERIOD COMMENCING ON THE DATE OF

 

62

--------------------------------------------------------------------------------


 

SUCH PERMITTED ACQUISITION AND OTHERWISE PREPARED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 4.1(M) (THE “ACQUISITION PROJECTIONS”) AND BASED UPON
HISTORICAL FINANCIAL DATA OF A RECENT DATE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, TAKING INTO ACCOUNT SUCH PERMITTED ACQUISITION, THE
FUNDING OF ALL LOANS AND THE INCURRENCE OR ASSUMPTION OF ALL OTHER DEBT AND
REPAYMENT OF DEBT IN CONNECTION THEREWITH; AND

 

(C)           A CERTIFICATE OF A RESPONSIBLE OFFICER OF BORROWER TO THE EFFECT
THAT (W) HOLDINGS AND EACH SUBSIDIARY WILL BE SOLVENT UPON THE CONSUMMATION OF
THE PERMITTED ACQUISITION, (X) THE ACQUISITION PRO FORMA FAIRLY PRESENTS IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES (ON A
CONSOLIDATED BASIS) AS OF THE DATE THEREOF AND THE PERIODS COVERED THEREBY, IN
EACH CASE AFTER GIVING EFFECT TO THE PERMITTED ACQUISITION AND RELATED
TRANSACTIONS, (Y) THE ACQUISITION PROJECTIONS (IF ANY) REPRESENT BORROWER’S BEST
ESTIMATE OF HOLDINGS’ CONSOLIDATED FUTURE FINANCIAL PERFORMANCE AS OF THE DATE
THEREOF AND AFTER GIVING EFFECT TO THE PERMITTED ACQUISITION, THE ASSUMPTIONS
CONTAINED THEREIN ARE BELIEVED BY BORROWER TO BE FAIR AND REASONABLE IN LIGHT OF
CURRENT BUSINESS CONDITIONS AND THE ACQUISITION PROJECTIONS DEMONSTRATE
BORROWER’S PROJECTED COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLE 6 FOR
THE ONE-YEAR PERIOD IMMEDIATELY FOLLOWING THE CONSUMMATION OF SUCH PERMITTED
ACQUISITION; PROVIDED, THAT BORROWER CAN GIVE NO ASSURANCE THAT THE RESULTS
REFLECTED IN THE ACQUISITION PROJECTIONS WILL BE ATTAINED; AND (Z) HOLDINGS AND
ITS SUBSIDIARIES HAVE COMPLETED THEIR DUE DILIGENCE INVESTIGATION WITH RESPECT
TO THE TARGET AND SUCH PERMITTED ACQUISITION, WHICH INVESTIGATION WAS CONDUCTED
IN A MANNER SIMILAR TO THAT WHICH WOULD HAVE BEEN CONDUCTED BY A PRUDENT
PURCHASER OF A COMPARABLE BUSINESS AND THE RESULTS OF WHICH INVESTIGATION, TO
THE EXTENT REQUESTED, WERE DELIVERED TO ADMINISTRATIVE AGENT;

 

(III)          SUCH PERMITTED ACQUISITION SHALL ONLY INVOLVE ASSETS LOCATED IN
THE UNITED STATES OR CANADA (AND, IN CONNECTION WITH THE ACQUISITION OF THE
CAPITAL STOCK OF A TARGET, SUCH TARGET SHALL BE FORMED, INCORPORATED OR
OTHERWISE ORGANIZED UNDER THE LAWS OF A STATE WITHIN THE UNITED STATES OR
CANADA) AND COMPRISING A BUSINESS, OR THOSE ASSETS OF A BUSINESS, OF THE TYPE
ENGAGED IN BY BORROWER AS OF THE DATE HEREOF AND BUSINESSES REASONABLY RELATED
THERETO, AND WHICH BUSINESS WOULD NOT SUBJECT ADMINISTRATIVE AGENT OR ANY LENDER
TO REGULATORY OR THIRD PARTY APPROVALS IN CONNECTION WITH THE EXERCISE OF ITS
RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENTS OTHER
THAN APPROVALS APPLICABLE TO THE EXERCISE OF SUCH RIGHTS AND REMEDIES WITH
RESPECT TO BORROWER PRIOR TO SUCH PERMITTED ACQUISITION;

 

(IV)          SUCH PERMITTED ACQUISITION SHALL BE CONSENSUAL, SHALL HAVE BEEN
APPROVED BY THE TARGET’S BOARD OF DIRECTORS (OR COMPARABLE GOVERNING BOARD) AND
SHALL BE CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE AGREEMENTS AND
DOCUMENTS RELATED THERETO, AND IN COMPLIANCE WITH ALL APPLICABLE LAWS;

 

(V)           NO ASSETS OR LIABILITIES (INCLUDING, WITHOUT LIMITATION,
INVESTMENTS, DEBT AND CONTINGENT OBLIGATIONS) SHALL BE ACQUIRED, INCURRED,
ASSUMED OR OTHERWISE BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF HOLDINGS
AND ITS SUBSIDIARIES AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, EXCEPT
(A) LOANS MADE HEREUNDER AND (B) THOSE ASSETS AND LIABILITIES WHICH MAY BE
ACQUIRED, INCURRED OR ASSUMED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF SECTION 5.1, 5.3 AND
5.8(A));

 

(VI)          THE BUSINESS AND ASSETS ACQUIRED IN SUCH PERMITTED ACQUISITION
SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED LIENS);

 

63

--------------------------------------------------------------------------------


 

(VII)         AT OR PRIOR TO THE CLOSING OF ANY PERMITTED ACQUISITION,
ADMINISTRATIVE AGENT WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (SUBJECT TO
PERMITTED LIENS) IN ALL ASSETS ACQUIRED PURSUANT THERETO OR, AS CONTEMPLATED BY
SECTION 4.11, IN THE ASSETS AND CAPITAL STOCK OF THE TARGET, AND HOLDINGS, ITS
SUBSIDIARIES AND THE TARGET SHALL HAVE EXECUTED SUCH DOCUMENTS AND TAKEN SUCH
ACTIONS AS MAY BE REQUIRED BY ADMINISTRATIVE AGENT IN CONNECTION THEREWITH
(INCLUDING THE DELIVERY OF (A) CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARD
OF DIRECTORS (OR COMPARABLE GOVERNING BOARD) OF HOLDINGS, ITS SUBSIDIARIES AND
THE TARGET AUTHORIZING SUCH PERMITTED ACQUISITION AND THE GRANTING OF LIENS
DESCRIBED HEREIN, (B) LEGAL OPINIONS, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT, WITH RESPECT TO THE TRANSACTIONS DESCRIBED
HEREIN AND (C) EVIDENCE OF INSURANCE OF THE BUSINESS TO BE ACQUIRED CONSISTENT
WITH THE REQUIREMENTS OF SECTION 4.4; ALL AMOUNTS PAYABLE IN CONNECTION WITH ANY
PERMITTED ACQUISITION (INCLUDING ALL TRANSACTION COSTS, ALL DEBT, LIABILITIES
AND CONTINGENT OBLIGATIONS INCURRED OR ASSUMED AND THE MAXIMUM AMOUNT OF ANY
EARN-OUT OR COMPARABLE PAYMENT OBLIGATION IN CONNECTION THEREWITH, WHETHER OR
NOT REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER AND TARGET) (SUCH
AMOUNTS BEING REFERRED TO COLLECTIVELY AS “ACQUISITION CONSIDERATION”) SHALL NOT
EXCEED $10,000,000, SHALL NOT EXCEED $10,000,000 WITH RESPECT TO ALL PERMITTED
ACQUISITIONS CONSUMMATED DURING ANY TWELVE-MONTH PERIOD AND SHALL NOT EXCEED
$30,000,000 WITH RESPECT TO ALL PERMITTED ACQUISITIONS CONSUMMATED DURING THE
TERM HEREOF;

 

(VIII)        ON OR PRIOR TO THE DATE OF SUCH PERMITTED ACQUISITION,
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT AND IF REQUESTED BY ADMINISTRATIVE AGENT,
(A) ALL OPINIONS, CERTIFICATES, LIEN SEARCH RESULTS AND OTHER DOCUMENTS
REASONABLY REQUESTED BY ADMINISTRATIVE AGENT AND (B) AMENDMENTS TO THE
SCHEDULES, TO THE EXTENT NECESSARY TO MAKE THE REPRESENTATIONS AND WARRANTIES IN
THIS AGREEMENT TRUE AND CORRECT AFTER GIVING EFFECT TO THE CONSUMMATION OF SUCH
PERMITTED ACQUISITION; AND

 

(IX)           AT THE TIME OF SUCH PERMITTED ACQUISITION AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


SECTION 5.9            TRANSACTIONS WITH AFFILIATES.


 

Except (i) as expressly permitted by this Agreement, (ii) as otherwise disclosed
on Schedule 5.9, and (iii) for transactions that contain terms that are no less
favorable to Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party,
Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower.

 


SECTION 5.10         MODIFICATION OF ORGANIZATIONAL DOCUMENTS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Organizational Documents of such
Person, except for such amendments or other modifications required by Law or
which are not adverse to the interests of Administrative Agent or any Lender and
which, in each instance, are fully disclosed to Administrative Agent.

 

64

--------------------------------------------------------------------------------


 


SECTION 5.11         MODIFICATION OF CERTAIN AGREEMENTS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Acquisition Document, any Equity
Document, the Management Agreement which in any case: (i) is contrary to the
terms of this Agreement or any other Financing Document; (ii) could reasonably
be expected to be adverse in any material respect to the rights, interests or
privileges of the Administrative Agent or Lenders or their ability to enforce
the same; (iii) results in the imposition or expansion in any material respect
of any restriction or burden on Borrower or any Subsidiary; (iv) or reduces in
any material respect any rights or benefits of Borrower or any Subsidiary. 
Borrower shall, prior to entering into any amendment or other modification of
any of the foregoing documents, deliver to Administrative Agent reasonably in
advance of the execution thereof, any final or execution form copy of amendments
or other modifications to such documents.

 


SECTION 5.12         FISCAL YEAR.


 

Borrower will not, and will not permit any Subsidiary to, change its Fiscal
Year; provided, that, prior to September 30, 2008, Borrower shall change its
fiscal year from a fiscal year ending on December 31 to a fiscal year ending on
September 30.

 


SECTION 5.13         CONDUCT OF BUSINESS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, engage in any line of business other than those businesses engaged
in on the date hereof and described on Schedule 5.13 and businesses reasonably
related thereto as determined by Administrative Agent in its reasonable
discretion.

 


SECTION 5.14         INVESTOR FEES.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, pay or become obligated to pay any management, consulting or similar
advisory fees or other amounts to or for the account of Investor or any
Affiliate of Investor.

 


SECTION 5.15         [RESERVED]


 


SECTION 5.16         LIMITATION ON SALE AND LEASEBACK TRANSACTIONS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction Borrower or any Subsidiary sells or
transfers all or substantially all of its right, title and interest in an asset
and, in connection therewith, acquires or leases back the right to use such
asset.

 


SECTION 5.17         BANK ACCOUNTS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, establish any new bank account (excluding any account established
after notice to Administrative Agent exclusively for payroll or petty cash and
other bank accounts in which the amount on deposit in any such account following
the Closing Date does not exceed $50,000 at any time and

 

65

--------------------------------------------------------------------------------


 

in which the aggregate amount on deposit in all such bank accounts following the
Closing Date does not at any time exceed $200,000) without the prior written
consent of Administrative Agent, and provided that in each case (unless
otherwise agreed to by Administrative Agent), Administrative Agent, Borrower or
such Subsidiary and the bank at which the account is to be opened enter into a
control agreement regarding such bank account pursuant to which such bank
acknowledges the security interest of Administrative Agent in such bank account,
agrees to comply with instructions originated by Administrative Agent directing
disposition of the funds in such bank account without further consent from
Borrower, and agrees to subordinate and limit any security interest such bank
may have in such bank account on terms satisfactory to Administrative Agent.

 


SECTION 5.18         COMPLIANCE WITH ANTI-TERRORISM LAWS.


 

Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, knowingly enter into any Operative Documents or Material Contracts
with any Person listed on the OFAC Lists.  Borrower shall immediately notify
Administrative Agent if Borrower has knowledge that Borrower, any additional
Credit Party or any of their respective Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (i) is convicted on,
(ii) pleads nolo contendere to, (iii) is indicted on or (iv) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering.  Borrower will not, and will not permit any Subsidiary to, directly
or indirectly, (i) knowingly conduct any business or engage in any transaction
or dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 


ARTICLE 6.
FINANCIAL COVENANTS


 

Borrower agrees that, so long as any Credit Exposure exists:

 


SECTION 6.1            CAPITAL EXPENDITURES.


 

Borrower will not permit the aggregate amount of Capital Expenditures for any
period set forth below to exceed the amount set forth below for such period:

 

Period

 

Amount

 

12 month period ending September 30, 2008

 

$

14,500,000

 

2009 Fiscal Year and each Fiscal Year thereafter

 

$

14,000,000

 

 

If Borrower does not utilize the entire amount of Capital Expenditures permitted
in any period set forth above, Borrower may carry forward to the immediately
succeeding period only,

 

66

--------------------------------------------------------------------------------


 

seventy-five percent (75%) of such unutilized amount (with Capital Expenditures
made by Borrower in such succeeding period applied last to such carried forward
amount).

 


SECTION 6.2            FIXED CHARGE COVERAGE RATIO.


 

Borrower will not permit the Fixed Charge Coverage Ratio for the twelve (12)
month period ending on any date set forth below to be less than the ratio set
forth below for such date.

 

Date

 

Ratio

 

 

 

 

 

September 30, 2008

 

1.00x

 

December 31, 2008

 

1.00x

 

March 31, 2009

 

1.10x

 

June 30, 2009

 

1.10x

 

September 30, 2009

 

1.10x

 

December 31, 2009

 

1.10x

 

March 31, 2010

 

1.10x

 

June 30, 2010

 

1.10x

 

September 30, 2010

 

1.10x

 

December 31, 2010 and the last day of each
fiscal quarter thereafter

 

1.15x

 


 


SECTION 6.3            TOTAL DEBT TO EBITDA RATIO.


 

Borrower will not permit the ratio of (i) Total Debt on any date set forth below
to (ii) Adjusted EBITDA for the twelve (12) month period ending on such date to
exceed the ratio set forth below opposite such date:

 

Date

 

Ratio

 

 

 

 

 

June 30, 2008

 

5.50x

 

September 30, 2008

 

5.50x

 

December 31, 2008

 

5.50x

 

March 31, 2009

 

5.00x

 

June 30, 2009

 

5.00x

 

September 30, 2009

 

4.75x

 

December 31, 2009

 

4.75x

 

March 31, 2010

 

4.75x

 

June 30, 2010

 

4.75x

 

September 30, 2010

 

4.25x

 

December 31, 2010

 

4.25x

 

March 31, 2011

 

4.25x

 

June 30, 2011

 

4.25x

 

September 30, 2011

 

4.00x

 

December 31, 2011 and the last day of
each fiscal quarter thereafter

 

3.75x

 

 

67

--------------------------------------------------------------------------------


ARTICLE 7.
CONDITIONS


 


SECTION 7.1            CONDITIONS TO CLOSING.


 

The obligation of each Lender to make the initial Loans, of Administrative Agent
to issue any Support Agreements on the Closing Date and of any LC Issuer to
issue any Lender Letter of Credit on the Closing Date shall be subject to the
receipt by Administrative Agent of each agreement, document and instrument set
forth on the Closing Checklist (unless waived by Required Lenders), each in form
and substance reasonably satisfactory to Administrative Agent, and to the
satisfaction of the following conditions precedent, each to the satisfaction of
Administrative Agent and Required Lenders in their sole discretion:

 


(A)           EVIDENCE THAT BORROWER SHALL HAVE REPURCHASED 100% OF THE EXISTING
NOTES ON OR PRIOR TO THE CLOSING DATE PURSUANT TO THE EXISTING NOTES TENDER
OFFER AND THAT SUCH EXISTING NOTES HAVE BEEN CANCELLED;


 


(B)           EVIDENCE OF THE CONSUMMATION OF THE TRANSACTIONS (OTHER THAN THE
EXISTING NOTES TENDER OFFER AND THE FUNDING OF THE LOANS) CONTEMPLATED BY THE
OPERATIVE DOCUMENTS, INCLUDING WITHOUT LIMITATION THE FUNDING OF ANY AND ALL
INVESTMENTS CONTEMPLATED BY THE SUBORDINATED DEBT DOCUMENTS;


 


(C)           THE PAYMENT OF ALL FEES, EXPENSES AND OTHER AMOUNTS DUE AND
PAYABLE UNDER EACH FINANCING DOCUMENT;


 


(D)           THE ABSENCE, SINCE DECEMBER 31, 2006 OF ANY MATERIAL ADVERSE
CHANGE IN ANY ASPECT OF THE BUSINESS, OPERATIONS, PROPERTIES, PROSPECTS OR
FINANCIAL CONDITION OF ANY CREDIT PARTY, OR ANY EVENT OR CONDITION WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A MATERIAL ADVERSE CHANGE;


 


(E)           AFTER GIVING EFFECT TO THE INITIAL FUNDING OF LOANS AND ISSUANCE
OF ANY SUPPORT AGREEMENTS AND LENDER LETTERS OF CREDIT ON THE CLOSING DATE
(ASSUMING FOR PURPOSES HEREOF, THE PAYMENT OF THE RBS RESTRICTED PAYMENT ON THE
CLOSING DATE) AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
OPERATIVE DOCUMENTS, THE AGGREGATE OUTSTANDING REVOLVING LOANS AND SWINGLINE
LOANS SHALL NOT EXCEED $17,000,000 AND LETTER OF CREDIT LIABILITIES SHALL NOT
EXCEED $4,000,000;


 


(F)            THE RECEIPT OF PRO FORMA FINANCIAL STATEMENTS OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES WHICH EVIDENCE, IN EACH CASE FOR THE TWELVE (12) MONTH
PERIOD FOR WHICH FINANCIAL STATEMENTS ARE MOST RECENTLY AVAILABLE, PREPARED TO
GIVE EFFECT TO THE INITIAL FUNDING OF LOANS, ISSUANCE OF ANY LETTERS OF CREDIT
ON THE CLOSING DATE AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
OPERATIVE DOCUMENTS, AND SUBJECT TO SUCH ADJUSTMENTS AS ARE DEEMED REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT, (I) A TOTAL DEBT TO EBITDA RATIO OF NOT MORE
THAN 4.85 TO 1.0, AND (II) A SENIOR DEBT TO EBITDA RATIO OF NOT MORE THAN 3.07
TO 1.0;


 


(G)           RECEIPT BY ADMINISTRATIVE AGENT OF SUCH OTHER DOCUMENTS,
INSTRUMENTS AND/OR AGREEMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;
AND


 

68

--------------------------------------------------------------------------------


 


(H)           BORROWER SHALL HAVE PAID TO ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF LENDERS, AN AMOUNT WITH RESPECT TO EACH LENDER EQUAL TO (I) THE SUM OF SUCH
LENDER’S REVOLVING LOAN COMMITMENT AMOUNT PLUS SUCH LENDER’S TERM LOAN B
COMMITMENT PERCENTAGE OF THE TERM LOAN B MULTIPLIED BY (II) ONE-HALF OF ONE
PERCENT (0.50%) PER ANNUM FOR THE PERIOD FROM THE DATE HEREOF TO THE CLOSING
DATE.


 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Administrative Agent, Required
Lenders or Lenders, as applicable, on the Closing Date.

 

If the Closing Date shall not have occurred on or prior to February 22, 2008,
this Agreement shall terminate on such date except that the provisions of
Articles 9, 10 and 11 shall survive such termination.

 


SECTION 7.2            CONDITIONS TO EACH LOAN, SUPPORT AGREEMENT AND LENDER
LETTER OF CREDIT.


 

The obligation of Lenders to make a Loan (other than Revolving Loans made
pursuant to either of Section 2.11(b) and/or Section 2.14(c)), of Administrative
Agent to issue any Support Agreement or of any LC Issuer to issue any Lender
Letter of Credit (including, in each case, on the Closing Date) is subject to
the satisfaction of the following additional conditions:

 


(A)           IN THE CASE OF A REVOLVING LOAN BORROWING, RECEIPT BY
ADMINISTRATIVE AGENT OF A NOTICE OF BORROWING (OR TELEPHONIC OR ELECTRONIC
NOTICE, AS PERMITTED BY SECTION 2.8(B)(II)) IN ACCORDANCE WITH
SECTION 2.8(B) AND, IN THE CASE OF ANY SUPPORT AGREEMENT OR LENDER LETTER OF
CREDIT, RECEIPT BY ADMINISTRATIVE AGENT OF A NOTICE OF LC CREDIT EVENT IN
ACCORDANCE WITH SECTION 2.14(B);


 


(B)           THE FACT THAT, IMMEDIATELY AFTER SUCH BORROWING AND AFTER
APPLICATION OF THE PROCEEDS THEREOF OR AFTER SUCH ISSUANCE, THE REVOLVING LOAN
OUTSTANDINGS WILL NOT EXCEED THE REVOLVING LOAN LIMIT;


 


(C)           THE FACT THAT, IMMEDIATELY BEFORE AND AFTER SUCH BORROWING OR
ISSUANCE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;
AND


 


(D)           THE FACT THAT THE REPRESENTATIONS AND WARRANTIES OF EACH CREDIT
PARTY CONTAINED IN THE FINANCING DOCUMENTS SHALL BE TRUE, CORRECT AND COMPLETE
ON AND AS OF THE DATE OF SUCH BORROWING OR ISSUANCE, EXCEPT TO THE EXTENT THAT
ANY SUCH REPRESENTATION OR WARRANTY RELATES TO A SPECIFIC DATE IN WHICH CASE
SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE.


 

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by Borrower of the proceeds of any Loan
made hereunder shall, except as set forth in the Notice of LC Credit Event or
Notice of Borrowing, be deemed to be a representation and warranty by Borrower
on the date of such notice or acceptance as to the facts specified in
Sections 7.2(b), 7.2(c) and 7.2(d).

 

69

--------------------------------------------------------------------------------


 


ARTICLE 8.
EVENTS OF DEFAULT


 


SECTION 8.1            EVENTS OF DEFAULT.


 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of Law
or otherwise, shall constitute an “Event of Default”:

 


(A)           BORROWER SHALL FAIL TO PAY WHEN DUE ANY PRINCIPAL, INTEREST,
PREMIUM OR FEE UNDER ANY FINANCING DOCUMENT OR ANY OTHER AMOUNT PAYABLE UNDER
ANY FINANCING DOCUMENT;


 


(B)           BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT CONTAINED
IN SECTION 4.1, SECTION 4.4(B), SECTION 4.6, SECTION 4.7, SECTION 4.12,
ARTICLE 5 (EXCLUDING SECTIONS 5.2 (SOLELY WITH RESPECT TO NON-CONSENSUAL LIENS
PROHIBITED THEREUNDER) AND 5.17), OR ARTICLE 6; OR BORROWER SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT CONTAINED IN SECTION 4.9, 4.10, 4.11, 5.2
(SOLELY WITH RESPECT TO NON-CONSENSUAL LIENS PROHIBITED THEREUNDER) OR 5.17 AND
SUCH DEFAULT IS NOT REMEDIED WITHIN FIFTEEN (15) DAYS AFTER THE EARLIER OF
(I) RECEIPT BY BORROWER OF NOTICE FROM ADMINISTRATIVE AGENT OR REQUIRED LENDERS
OF SUCH DEFAULT OR (II) ACTUAL KNOWLEDGE OF BORROWER OR ANY OTHER CREDIT PARTY
OF SUCH DEFAULT;


 


(C)           ANY CREDIT PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH
ANY TERM CONTAINED IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT (OTHER
THAN OCCURRENCES DESCRIBED IN OTHER PROVISIONS OF THIS SECTION 8.1 FOR WHICH A
DIFFERENT GRACE OR CURE PERIOD IS SPECIFIED OR FOR WHICH NO GRACE OR CURE PERIOD
IS SPECIFIED AND THEREBY CONSTITUTE IMMEDIATE EVENTS OF DEFAULT) AND SUCH
DEFAULT IS NOT REMEDIED OR WAIVED WITHIN THIRTY (30) DAYS AFTER THE EARLIER OF
(I) RECEIPT BY BORROWER OF NOTICE FROM ADMINISTRATIVE AGENT OR REQUIRED LENDERS
OF SUCH DEFAULT OR (II) ACTUAL KNOWLEDGE OF BORROWER OR ANY OTHER CREDIT PARTY
OF SUCH DEFAULT;


 


(D)           ANY REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT MADE BY
ANY CREDIT PARTY OR ANY OTHER PERSON IN ANY FINANCING DOCUMENT OR IN ANY
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO ANY
FINANCING DOCUMENT IS INCORRECT IN ANY RESPECT (OR IN ANY MATERIAL RESPECT IF
SUCH REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT IS NOT BY ITS TERMS
ALREADY QUALIFIED AS TO MATERIALITY) WHEN MADE (OR DEEMED MADE);


 


(E)           (I) FAILURE OF ANY CREDIT PARTY TO PAY WHEN DUE OR WITHIN ANY
APPLICABLE GRACE PERIOD ANY PRINCIPAL, INTEREST OR OTHER AMOUNT ON DEBT (OTHER
THAN THE LOANS) OR IN RESPECT OF ANY SWAP CONTRACT, OR THE OCCURRENCE OF ANY
BREACH, DEFAULT, CONDITION OR EVENT WITH RESPECT TO ANY DEBT (OTHER THAN THE
LOANS) OR IN RESPECT OF ANY SWAP CONTRACT, IF THE EFFECT OF SUCH FAILURE OR
OCCURRENCE IS TO CAUSE OR TO PERMIT THE HOLDER OR HOLDERS OF ANY SUCH DEBT, OR
THE COUNTERPARTY UNDER ANY SUCH SWAP CONTRACT, TO CAUSE DEBT OR OTHER
LIABILITIES HAVING AN INDIVIDUAL PRINCIPAL AMOUNT IN EXCESS OF $2,500,000 (OR
ANY AMOUNT, SOLELY WITH RESPECT TO SWAP CONTRACTS) OR HAVING AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF $2,500,000 (OR ANY AMOUNT, SOLELY WITH RESPECT TO
SWAP CONTRACTS) TO BECOME OR BE DECLARED IMMEDIATELY DUE AND PAYABLE; OR
(II) THE OCCURRENCE OF ANY BREACH OR DEFAULT UNDER ANY TERMS OR PROVISIONS OF
ANY SUBORDINATED DEBT DOCUMENT OR UNDER ANY AGREEMENT SUBORDINATING THE
SUBORDINATED DEBT TO ALL OR ANY PORTION OF THE OBLIGATIONS OR THE OCCURRENCE OF
ANY EVENT REQUIRING THE PREPAYMENT OF ANY SUBORDINATED DEBT;

 

70

--------------------------------------------------------------------------------


 


(F)            ANY CREDIT PARTY SHALL COMMENCE A VOLUNTARY CASE OR OTHER
PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO
ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR
TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE OR OTHER
PROCEEDING COMMENCED AGAINST IT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE, OR SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE FOREGOING;


 


(G)           AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
ANY CREDIT PARTY SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO IT OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW
NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, AND SUCH INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN
UNDISMISSED AND UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS; OR AN ORDER FOR RELIEF
SHALL BE ENTERED AGAINST ANY CREDIT PARTY UNDER THE FEDERAL BANKRUPTCY LAWS AS
NOW OR HEREAFTER IN EFFECT;


 


(H)           (I) INSTITUTION OF ANY STEPS BY ANY PERSON TO TERMINATE A PENSION
PLAN IF AS A RESULT OF SUCH TERMINATION ANY CREDIT PARTY OR ANY MEMBER OF THE
CONTROLLED GROUP COULD REASONABLY BE EXPECTED TO BE REQUIRED TO MAKE A
CONTRIBUTION TO SUCH PENSION PLAN, OR COULD INCUR A LIABILITY OR OBLIGATION TO
SUCH PENSION PLAN, IN EXCESS OF $2,500,000, (II) A CONTRIBUTION FAILURE OCCURS
WITH RESPECT TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN UNDER
SECTION 302(F) OF ERISA, OR (III) THERE SHALL OCCUR ANY WITHDRAWAL OR PARTIAL
WITHDRAWAL FROM A MULTIEMPLOYER PLAN AND THE WITHDRAWAL LIABILITY (WITHOUT
UNACCRUED INTEREST) TO MULTIEMPLOYER PLANS AS A RESULT OF SUCH WITHDRAWAL
(INCLUDING ANY OUTSTANDING WITHDRAWAL LIABILITY THAT ANY CREDIT PARTY OR ANY
MEMBER OF THE CONTROLLED GROUP HAVE INCURRED ON THE DATE OF SUCH WITHDRAWAL)
EXCEEDS $2,500,000;


 


(I)            ONE OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY (NOT
PAID OR FULLY COVERED BY INSURANCE MAINTAINED IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT AND AS TO WHICH THE RELEVANT INSURANCE COMPANY
HAS ACKNOWLEDGED COVERAGE) AGGREGATING IN EXCESS OF $2,500,000 SHALL BE RENDERED
AGAINST ANY OR ALL CREDIT PARTIES AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL
HAVE BEEN COMMENCED BY ANY CREDITOR UPON ANY SUCH JUDGMENTS OR ORDERS OR
(II) THERE SHALL BE ANY PERIOD OF TWENTY (20) CONSECUTIVE DAYS DURING WHICH A
STAY OF ENFORCEMENT OF ANY SUCH JUDGMENTS OR ORDERS, BY REASON OF A PENDING
APPEAL, BOND OR OTHERWISE, SHALL NOT BE IN EFFECT;


 


(J)            (I) INVESTORS SHALL COLLECTIVELY CEASE TO, DIRECTLY OR
INDIRECTLY, OWN AND CONTROL AT LEAST (A) 90% OF THE OUTSTANDING CAPITAL STOCK OF
PARENT OWNED BY THEM ON THE CLOSING DATE (AFTER GIVING EFFECT TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS) OR
(B) THAT PERCENTAGE OF THE OUTSTANDING VOTING CAPITAL STOCK OF PARENT NECESSARY
AT ALL TIMES TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING
BODY) OF PARENT AND TO DIRECT THE MANAGEMENT POLICIES AND DECISIONS OF PARENT,
(II) PARENT SHALL CEASE TO, DIRECTLY OR INDIRECTLY, OWN AND CONTROL ONE HUNDRED
PERCENT (100%) OF EACH CLASS OF THE OUTSTANDING CAPITAL STOCK OF HOLDINGS,
(III) HOLDINGS SHALL CEASE TO DIRECTLY OWN AND CONTROL ONE HUNDRED PERCENT
(100%) OF EACH CLASS OF THE OUTSTANDING CAPITAL STOCK OF BORROWER, (IV) EXCEPT
AS A RESULT OF ANY MERGER PERMITTED BY SECTION 5.7, BORROWER SHALL CEASE TO,
DIRECTLY OR INDIRECTLY,

 

71

--------------------------------------------------------------------------------


 

own and control one hundred percent (100%) of each class of the outstanding
Capital Stock of each Subsidiary or (v) any “Change of Control”, “Change in
Control”, or terms of similar import occurs under any Subordinated Debt
Document;


 


(K)           ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL AT ANY
TIME FAIL TO CONSTITUTE A VALID AND PERFECTED LIEN ON A MATERIAL PORTION OF THE
COLLATERAL PURPORTED TO BE SECURED THEREBY, SUBJECT TO NO PRIOR OR EQUAL LIEN
EXCEPT PERMITTED LIENS, OR ANY CREDIT PARTY SHALL SO ASSERT;


 


(L)            ANY CREDIT PARTY SHALL BE PROHIBITED OR OTHERWISE MATERIALLY
RESTRAINED FROM CONDUCTING THE BUSINESS THERETOFORE CONDUCTED BY IT BY VIRTUE OF
ANY CASUALTY, ANY LABOR STRIKE, ANY DETERMINATION, RULING, DECISION, DECREE OR
ORDER OF ANY COURT OR REGULATORY AUTHORITY OF COMPETENT JURISDICTION OR ANY
OTHER EVENT AND SUCH CASUALTY, LABOR STRIKE, DETERMINATION, RULING, DECISION,
DECREE, ORDER OR OTHER EVENT REMAINS UNSTAYED AND IN EFFECT FOR ANY PERIOD OF
TEN (10) DAYS, AND SUCH EVENT, IN THE OPINION OF ADMINISTRATIVE AGENT, SHALL
HAVE A MATERIAL ADVERSE EFFECT;


 


(M)          ANY OF THE OPERATIVE DOCUMENTS SHALL FOR ANY REASON FAIL TO
CONSTITUTE THE VALID AND BINDING AGREEMENT OF ANY PARTY THERETO, OR ANY SUCH
PARTY SHALL SO ASSERT; OR


 


(N)           EITHER OF HOLDINGS OR PALACE FINANCE ENGAGES IN ANY TYPE OF
BUSINESS ACTIVITY OTHER THAN THE OWNERSHIP OF THE CAPITAL STOCK OF BORROWER BY
HOLDINGS, AND PERFORMANCE BY EACH OF ITS OBLIGATIONS UNDER OPERATIVE DOCUMENTS
TO WHICH IT IS A PARTY, OR HOLDINGS TAKES ANY ACTION WHICH WOULD VIOLATE ANY OF
THE PROVISIONS OF ARTICLES 4 OR 5 HEREOF (ASSUMING FOR PURPOSES HEREOF THAT EACH
SUCH PROVISION IS EXPRESSLY BINDING ON HOLDINGS).


 


SECTION 8.2            ACCELERATION AND SUSPENSION OR TERMINATION OF REVOLVING
LOAN COMMITMENT.


 

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and shall, if so requested by Required Lenders, (i) by
notice to Borrower suspend or terminate the Revolving Loan Commitment and the
obligations of Administrative Agent and Lenders with respect thereto, in whole
or in part (and, if in part, such reduction shall be pro rata among Lenders
having a Revolving Loan Commitment Percentage) and/or (ii) by notice to Borrower
declare all or any portion of the Obligations to be, and such Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Borrower and Borrower will pay the same; provided that in
the case of any of the Events of Default specified in Section 8.1(f) or
8.1(g) above, without any notice to Borrower or any other act by Administrative
Agent or Lenders, the Revolving Loan Commitment and the obligations of
Administrative Agent and Lenders with respect thereto shall thereupon terminate
and all of the Obligations shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower and Borrower will pay the same.

 

72

--------------------------------------------------------------------------------


 


SECTION 8.3            CASH COLLATERAL.


 

If an Acceleration Event shall have occurred, and so long as it continues, then
without any request or the taking of any other action by Administrative Agent or
Lenders, Borrower shall immediately comply with the provisions of
Section 2.14(e) with respect to the deposit of cash collateral to secure the
existing Letter of Credit Liabilities and future payment of related fees.

 


SECTION 8.4            DEFAULT RATE OF INTEREST AND SUSPENSION OF LIBOR RATE
OPTIONS.


 

At the election of Administrative Agent or Required Lenders, after the
occurrence of an Event of Default and for so long as it continues, (i) the Loans
and other Obligations shall bear interest at rates that are two percent (2.0%)
in excess of the rates otherwise payable under this Agreement, (ii) the fee
described in Section 2.14(b) shall increase by a rate that is two percent (2.0%)
in excess of the rate otherwise payable under such Section, (iii) as the
Interest Periods for LIBOR Loans then in effect expire, such Loans shall be
converted into Base Rate Loans and (iv) the LIBOR election will not be available
to Borrower and (v) no Interest Period commencing during such period shall have
a term of nine (9) or twelve (12) months.

 


SECTION 8.5            SETOFF RIGHTS.


 

During the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (i) balances held
by such Lender or any of such Lender’s Affiliates at any of its offices for the
account of Borrower or any of its Subsidiaries (regardless of whether such
balances are then due to Borrower or its Subsidiaries), and (ii) other property
at any time held or owing by such Lender to or for the credit or for the account
of Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Administrative Agent.  Any Lender exercising a right to
set off shall purchase for cash (and the other Lenders shall sell) interests in
each of such other Lender’s Pro Rata Share of the Obligations as would be
necessary to cause all Lenders to share the amount so set off with each other
Lender in accordance with their respective Pro Rata Share of the Obligations. 
Borrower agrees, to the fullest extent permitted by Law, that any Lender or any
of such Lender’s Affiliates may exercise its right to set off with respect to
the Obligations as provided in this Section 8.5.

 


SECTION 8.6            APPLICATION OF PROCEEDS.


 


(A)           AS TO BORROWER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, BORROWER IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE
APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES THEREAFTER RECEIVED BY
ADMINISTRATIVE AGENT FROM OR ON BEHALF OF BORROWER OR ANY GUARANTOR OF ALL OR
ANY PART OF THE OBLIGATIONS, AND, AS BETWEEN BORROWER ON THE ONE HAND AND
ADMINISTRATIVE AGENT AND LENDERS ON THE OTHER, ADMINISTRATIVE AGENT SHALL HAVE
THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL PAYMENTS
RECEIVED AGAINST THE OBLIGATIONS IN SUCH MANNER AS ADMINISTRATIVE AGENT MAY DEEM
ADVISABLE NOTWITHSTANDING ANY PREVIOUS APPLICATION BY ADMINISTRATIVE AGENT.

 

73

--------------------------------------------------------------------------------


 


(B)           AFTER EVENT OF DEFAULT.  FOLLOWING THE OCCURRENCE AND CONTINUANCE
OF AN EVENT OF DEFAULT, BUT ABSENT THE OCCURRENCE AND CONTINUANCE OF AN
ACCELERATION EVENT, ADMINISTRATIVE AGENT SHALL APPLY ANY AND ALL PAYMENTS
RECEIVED BY ADMINISTRATIVE AGENT IN RESPECT OF THE OBLIGATIONS, AND ANY AND ALL
PROCEEDS OF COLLATERAL RECEIVED BY ADMINISTRATIVE AGENT, IN SUCH ORDER AS
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME ELECT.  IN THE ABSENCE OF ANY
SPECIFIC ELECTION MADE BY ADMINISTRATIVE AGENT PURSUANT TO THIS CLAUSE (B),
PAYMENTS AND PROCEEDS RECEIVED BY ADMINISTRATIVE AGENT PURSUANT TO THIS
CLAUSE (B) SHALL BE APPLIED IN THE FOLLOWING ORDER: FIRST, TO ALL FEES, COSTS,
INDEMNITIES, LIABILITIES, OBLIGATIONS AND EXPENSES INCURRED BY OR OWING TO
ADMINISTRATIVE AGENT WITH RESPECT TO THIS AGREEMENT, THE OTHER FINANCING
DOCUMENTS OR THE COLLATERAL, SECOND, TO ALL FEES, COSTS, INDEMNITIES,
LIABILITIES, OBLIGATIONS AND EXPENSES INCURRED BY OR OWING TO ANY LENDER WITH
RESPECT TO THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS OR THE COLLATERAL,
THIRD, TO ACCRUED AND UNPAID INTEREST ON THE OBLIGATIONS, FOURTH, TO THE
PRINCIPAL AMOUNT OF THE OBLIGATIONS THEN DUE AND OWING, FIFTH, TO PAYMENT OF
OBLIGATIONS THEN DUE AND OWING TO ANY ELIGIBLE SWAP COUNTERPARTY IN RESPECT OF
ANY REQUIRED SWAP CONTRACT, SIXTH, TO PROVIDE CASH COLLATERAL TO SECURE ANY THEN
OUTSTANDING LETTER OF CREDIT LIABILITIES AND PAYMENT OF RELATED FEES; SEVENTH,
TO PROVIDE CASH COLLATERAL TO SECURE ANY OTHER THEN OUTSTANDING OBLIGATIONS,
INCLUDING OBLIGATIONS IN RESPECT OF REQUIRED SWAP CONTRACTS; EIGHTH, TO ANY
OTHER INDEBTEDNESS OR OBLIGATIONS OF BORROWER OWING TO ADMINISTRATIVE AGENT OR
ANY LENDER UNDER THE FINANCING DOCUMENTS AND NINTH, TO PROVIDE CASH COLLATERAL
TO SECURE OBLIGATIONS OWING TO ANY ELIGIBLE SWAP COUNTERPARTY IN RESPECT OF SWAP
CONTRACTS OTHER THAN A REQUIRED SWAP CONTRACT.


 


(C)           AFTER ACCELERATION EVENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, IF AN ACCELERATION EVENT SHALL HAVE
OCCURRED, AND SO LONG AS IT CONTINUES, ADMINISTRATIVE AGENT SHALL APPLY ANY AND
ALL PAYMENTS RECEIVED BY ADMINISTRATIVE AGENT IN RESPECT OF THE OBLIGATIONS, AND
ANY AND ALL PROCEEDS OF COLLATERAL RECEIVED BY ADMINISTRATIVE AGENT, IN THE
FOLLOWING ORDER: FIRST, TO ALL FEES, COSTS, INDEMNITIES, LIABILITIES,
OBLIGATIONS AND EXPENSES INCURRED BY OR OWING TO ADMINISTRATIVE AGENT WITH
RESPECT TO THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS OR THE COLLATERAL;
SECOND, TO ALL FEES, COSTS, INDEMNITIES, LIABILITIES, OBLIGATIONS AND EXPENSES
INCURRED BY OR OWING TO ANY LENDER WITH RESPECT TO THIS AGREEMENT, THE OTHER
FINANCING DOCUMENTS OR THE COLLATERAL; THIRD, TO ACCRUED AND UNPAID INTEREST ON
THE OBLIGATIONS (INCLUDING ANY INTEREST WHICH, BUT FOR THE PROVISIONS OF THE
BANKRUPTCY CODE, WOULD HAVE ACCRUED ON SUCH AMOUNTS); FOURTH, TO THE PRINCIPAL
AMOUNT OF THE OBLIGATIONS OUTSTANDING, TO PROVIDE CASH COLLATERAL TO SECURE ANY
AND ALL LETTER OF CREDIT LIABILITIES AND FUTURE PAYMENT OF RELATED FEES, AS
PROVIDED FOR IN SECTION 2.13(E), AND TO THE OBLIGATIONS OWING TO ANY ELIGIBLE
SWAP COUNTERPARTY IN RESPECT OF ANY REQUIRED SWAP CONTRACT; FIFTH, TO
OBLIGATIONS OWING TO ANY ELIGIBLE SWAP COUNTERPARTY IN RESPECT OF ANY SWAP
CONTRACTS OTHER THAN A REQUIRED SWAP CONTRACT; AND SIXTH, TO ANY OTHER
INDEBTEDNESS OR OBLIGATIONS OF BORROWER OWING TO ADMINISTRATIVE AGENT OR ANY
LENDER UNDER THE FINANCING DOCUMENTS.


 


(D)           RESIDUARY.  ANY BALANCE REMAINING AFTER GIVING EFFECT TO THE
APPLICATIONS SET FORTH IN THIS SECTION 8.6 SHALL BE DELIVERED TO BORROWER OR TO
WHOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH BALANCE OR AS A COURT OF
COMPETENT JURISDICTION MAY DIRECT.  IN CARRYING OUT ANY OF THE APPLICATIONS SET
FORTH IN THIS SECTION 8.6, (I) AMOUNTS RECEIVED SHALL BE APPLIED IN THE
NUMERICAL ORDER PROVIDED UNTIL EXHAUSTED PRIOR TO THE APPLICATION TO THE NEXT
SUCCEEDING CATEGORY AND (II) EACH OF THE PERSONS ENTITLED TO RECEIVE A PAYMENT
OR CASH COLLATERAL IN ANY PARTICULAR CATEGORY SHALL RECEIVE AN AMOUNT EQUAL TO
ITS PRO RATA SHARE OF AMOUNTS AVAILABLE TO BE APPLIED PURSUANT THERETO FOR SUCH
CATEGORY.

 

74

--------------------------------------------------------------------------------


 


ARTICLE 9.
EXPENSES AND INDEMNITY


 


SECTION 9.1            EXPENSES.


 

Borrower hereby agrees to promptly pay (i) all reasonable costs and expenses of
Administrative Agent (including without limitation the fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by
Administrative Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, in connection with the
performance by Administrative Agent of its rights and remedies under the
Financing Documents and in connection with the continued administration of the
Financing Documents including (A) any amendments, modifications, consents and
waivers to and/or under any and all Financing Documents and (B) any periodic
public record searches conducted by or at the request of Administrative Agent
(including, without limitation, title investigations, UCC searches, fixture
filing searches, judgment, pending litigation and tax lien searches and searches
of applicable corporate, limited liability, partnership and related records
concerning the continued existence, organization and good standing of certain
Persons), (ii) without limitation of the preceding clause (i), all costs and
expenses of Administrative Agent in connection with the creation, perfection and
maintenance of Liens pursuant to the Financing Documents, (iii) without
limitation of the preceding clause (i), all costs and expenses of Administrative
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents, (iv) without limitation of the preceding clause (i),
all costs and expenses of Administrative Agent in connection with Administrative
Agent’s reservation of funds in anticipation of the funding of the initial Loans
to be made hereunder, provided that Borrower or any Affiliate has requested or
consented to such reservation of funds, and (v) all costs and expenses incurred
by Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, provided, that to the extent that the costs and
expenses referred to in this clause (v) consist of fees, costs and expenses of
counsel, Borrower shall be obligated to pay such fees, costs and expenses for
one counsel to Administrative Agent (and one local counsel to Administrative
Agent in each jurisdiction) and for only one counsel acting for all Lenders
(other than Administrative Agent).

 


SECTION 9.2            INDEMNITY.


 

Borrower hereby agrees to indemnify, pay and hold harmless Administrative Agent
and Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Administrative Agent
and Lenders (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of one counsel to the Indemnitees, taken
as a whole, and one local counsel to the Indemnitees taken as a whole in each
jurisdiction; provided that if (i) one or more Indemnitees shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to one or

 

75

--------------------------------------------------------------------------------


 

more other Indemnitees or (ii) the representation of the Indemnitees (or any
portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
fees and disbursements of one separate counsel to such Indemnitees, taken as a
whole, in each relevant jurisdiction), in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnitee shall be designated a party thereto and including any such
proceeding initiated by or on behalf of a Credit Party, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Administrative Agent or Lenders)
asserting any right to payment for the transactions contemplated hereby, which
may be imposed on, incurred by or asserted against such Indemnitee as a result
of or in connection with the transactions contemplated hereby or by the other
Operative Documents (including (i)(A) as a direct or indirect result of the
presence on or under, or escape, seepage, leakage, spillage, discharge, emission
or release from, any property now or previously owned, leased or operated by a
Credit Party or any other Person of any Hazardous Materials or any Hazardous
Materials Contamination, (B) arising out of or relating to the offsite disposal
of any materials generated or present on any such property or (C) arising out of
or resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of any Credit Party, and (ii) proposed and actual
extensions of credit under this Agreement) and the use or intended use of the
proceeds of the Loans and Letters of Credit, except that Borrower shall have no
obligation hereunder to an Indemnitee with respect to any liability resulting
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable Law to the
payment and satisfaction of all such indemnified liabilities incurred by the
Indemnitees or any of them.

 


ARTICLE 10.
ADMINISTRATIVE AGENT


 


SECTION 10.1         APPOINTMENT AND AUTHORIZATION.


 

Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
enter into each of the Financing Documents to which it is a party (other than
this Agreement) on its behalf and to take such actions as Administrative Agent
on its behalf and to exercise such powers under the Financing Documents as are
delegated to Administrative Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.5 and to the terms of the other Financing Documents, Administrative
Agent is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the other Financing Documents on behalf of Lenders.  The
provisions of this Article 10 are solely for the benefit of Administrative Agent
and Lenders and neither Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for Borrower or any other Credit Party.  Administrative

 

76

--------------------------------------------------------------------------------


 

Agent may perform any of its duties hereunder, or under the Financing Documents,
by or through its own agents or employees.

 


SECTION 10.2         ADMINISTRATIVE AGENT AND AFFILIATES.


 

Administrative Agent shall have the same rights and powers under the Financing
Documents as any other Lender and may exercise or refrain from exercising the
same as though it were not Administrative Agent, and Administrative Agent and
its Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Administrative Agent hereunder.

 


SECTION 10.3         ACTION BY ADMINISTRATIVE AGENT.


 

The duties of Administrative Agent shall be mechanical and administrative in
nature.  Administrative Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Administrative Agent any obligations in respect of this Agreement or any of
the Financing Documents except as expressly set forth herein or therein.

 


SECTION 10.4         CONSULTATION WITH EXPERTS.


 

Administrative Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 


SECTION 10.5         LIABILITY OF ADMINISTRATIVE AGENT.


 

Neither Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender for any action taken or not taken by it
in connection with the Financing Documents, except that Administrative Agent
shall be liable with respect to its specific duties set forth hereunder, but
only to the extent of its own gross negligence or willful misconduct in the
discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Neither Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with any Financing Document or any borrowing hereunder,
(ii) the performance or observance of any of the covenants or agreements
specified in any Financing Document, (iii) the satisfaction of any condition
specified in any Financing Document, (iv) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith, (v) the existence or non-existence of any Default or Event
of Default; or (vi) the financial condition of any Credit Party.  Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties.  Administrative
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith and if any such apportionment or distribution is
subsequently determined to

 

77

--------------------------------------------------------------------------------


 

have been made in error the sole recourse of any Lender to whom payment was due
but not made, shall be to recover from other Lenders any payment in excess of
the amount to which they are determined to be entitled (and such other Lenders
hereby agree to return to such Lender any such erroneous payments received by
them).

 


SECTION 10.6         INDEMNIFICATION.


 

Each Lender shall, in accordance with its Pro Rata Share, indemnify
Administrative Agent (to the extent not reimbursed by Borrower) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Administrative
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Administrative Agent hereunder or
thereunder.  If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.

 


SECTION 10.7         RIGHT TO REQUEST AND ACT ON INSTRUCTIONS.


 

Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Financing Documents Administrative Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of Lenders as
shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders or Required Revolving Lenders (or all or such
other portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders or Required Revolving
Lenders (or such other applicable portion of Lenders), Administrative Agent
shall have no obligation to take any action if it believes, in good faith, that
such action would violate applicable Law or exposes Administrative Agent to any
liability for which it has not received satisfactory indemnification in
accordance with the provisions of Section 10.6.

 


SECTION 10.8         CREDIT DECISION.


 

Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Financing Documents.

 

78

--------------------------------------------------------------------------------



 


SECTION 10.9         COLLATERAL MATTERS.


 

Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion, to (i) release any Lien granted to or held by Administrative Agent
under any Security Document (A) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations, the expiration, termination
or cash collateralization (to the satisfaction of Administrative Agent) of all
Letters of Credit and, to the extent required by Administrative Agent in its
sole discretion, the expiration, termination or cash collateralization (to the
satisfaction of Administrative Agent) of all Swap Contracts secured, in whole or
in part, by any Collateral, or (B) constituting property sold or disposed of as
part of or in connection with any disposition permitted under any Financing
Document (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents) and (ii) release or
subordinate any Lien granted to or held by Administrative Agent under any
Security Document constituting property described in Section 5.2(c) (it being
understood and agreed that Administrative Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the
identification of any property described in Section 5.2(c)).  Upon request by
Administrative Agent at any time, Lenders will confirm Administrative Agent’s
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 10.9.

 


SECTION 10.10       AGENCY FOR PERFECTION.


 

Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such assets to
Administrative Agent or in accordance with Administrative Agent’s instructions
or transfer control to Administrative Agent in accordance with Administrative
Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by Administrative
Agent (or consented to by Administrative Agent, as provided in Section 8.5), it
being understood and agreed that such rights and remedies may be exercised only
by Administrative Agent.

 


SECTION 10.11       NOTICE OF DEFAULT.


 

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of Lenders, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  Administrative Agent will notify each Lender
of its receipt of any such notice.  Administrative Agent shall take such action
with respect to such Default or Event of Default as may be requested by Required
Lenders, or Required Revolving Lenders (or all or such other portion of Lenders
as shall be prescribed by this Agreement) in

 

79

--------------------------------------------------------------------------------


 

accordance with the terms hereof.  Unless and until Administrative Agent has
received any such request, Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.

 


SECTION 10.12       SUCCESSOR ADMINISTRATIVE AGENT.


 

Administrative Agent may at any time give notice of its resignation to Lenders,
Swingline Lender and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor Administrative Agent.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder and notice of such acceptance to
the retiring Administrative Agent, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, the retiring Administrative Agent’s resignation
shall become immediately effective and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder and under the
other Financing Documents (if such resignation was not already effective and
such duties and obligations not already discharged, as provided below in this
paragraph).  The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lenders and
Swingline Lender (but without any obligation) appoint a successor Administrative
Agent.  From and following the expiration of such thirty (30) day period,
Administrative Agent shall have the exclusive right, upon one (1) Business Days’
notice to Borrower and Lenders, to make its resignation effective immediately. 
From and following the effectiveness of such notice, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Financing Documents and (ii) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and Swingline
Lender directly, until such time as Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  The provisions of
this Agreement shall continue in effect for the benefit of any retiring
Administrative Agent and its sub-agents after the effectiveness of its
resignation hereunder and under the other Financing Documents in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting or was continuing to act as Administrative
Agent.

 


SECTION 10.13       DISBURSEMENTS OF REVOLVING LOANS; PAYMENT AND SHARING OF
PAYMENT.


 


(A)           REVOLVING LOAN ADVANCES, PAYMENTS AND SETTLEMENTS; INTEREST AND
FEE PAYMENTS.


 

(I)            ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, ON BEHALF OF REVOLVING
LENDERS TO DISBURSE FUNDS TO BORROWER FOR ALL REVOLVING LOANS REQUESTED OR
DEEMED REQUESTED BY BORROWER PURSUANT TO THE TERMS OF THIS AGREEMENT REGARDLESS
OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 ARE THEN SATISFIED,
INCLUDING THE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT EITHER BEFORE OR
AFTER GIVING EFFECT TO THE MAKING OF SUCH REVOLVING LOANS; PROVIDED, THAT
ADMINISTRATIVE AGENT SHALL NOT ADVANCE ANY REVOLVING LOAN PURSUANT TO THIS

 

80

--------------------------------------------------------------------------------


 

clause (i) if, to the knowledge of Administrative Agent, the Revolving Loan
Outstandings exceed the Revolving Loan Limit, either before or after giving
effect to the making of any proposed Revolving Loan.  Administrative Agent shall
be conclusively entitled to assume, for purposes of the preceding sentence, that
each Revolving Lender will fund its Pro Rata Share of all Revolving Loans
requested by Borrower.  Each Revolving Lender shall reimburse Administrative
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Administrative Agent
pursuant to the first sentence of this clause (i), or if Administrative Agent so
requests, each Revolving Lender will remit to Administrative Agent its Pro Rata
Share of any Revolving Loan before Administrative Agent disburses the same to
Borrower.  If Administrative Agent elects to require that each Revolving Lender
make funds available to Administrative Agent, prior to a disbursement by
Administrative Agent to Borrower, Administrative Agent shall advise each
Revolving Lender by telephone, facsimile or e-mail of the amount of such
Revolving Lender’s Pro Rata Share of the Revolving Loan requested by Borrower no
later than noon (Chicago time) on the date of funding of such Revolving Loan,
and each such Revolving Lender shall pay Administrative Agent on such date such
Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Administrative Agent to Revolving Lenders from time to time.  If
any Lender fails to pay the amount of its Pro Rata Share within one (1) Business
Day after Administrative Agent’s demand, Administrative Agent shall promptly
notify Borrower, and Borrower shall immediately repay such amount to
Administrative Agent.  Any repayment required by Borrower pursuant to this
Section 10.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving Loans
which are Base Rate Loans.  Nothing in this Section 10.13 or elsewhere in this
Agreement or the other Financing Documents shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

 

(II)           ON A BUSINESS DAY OF EACH WEEK AS SELECTED FROM TIME TO TIME BY
ADMINISTRATIVE AGENT, OR MORE FREQUENTLY (INCLUDING DAILY), IF ADMINISTRATIVE
AGENT SO ELECTS (EACH SUCH DAY BEING A “SETTLEMENT DATE”), ADMINISTRATIVE AGENT
WILL ADVISE EACH REVOLVING LENDER BY TELEPHONE, FACSIMILE OR E-MAIL OF THE
AMOUNT OF EACH SUCH REVOLVING LENDER’S PERCENTAGE INTEREST OF THE REVOLVING LOAN
BALANCE AS OF THE CLOSE OF BUSINESS OF THE BUSINESS DAY IMMEDIATELY PRECEDING
THE SETTLEMENT DATE.  IN THE EVENT THAT PAYMENTS ARE NECESSARY TO ADJUST THE
AMOUNT OF SUCH REVOLVING LENDER’S ACTUAL PERCENTAGE INTEREST OF THE REVOLVING
LOAN BALANCE TO SUCH LENDER’S REQUIRED PERCENTAGE INTEREST OF THE REVOLVING LOAN
BALANCE AS OF ANY SETTLEMENT DATE, THE PARTY FROM WHICH SUCH PAYMENT IS DUE
SHALL PAY ADMINISTRATIVE AGENT, WITHOUT SETOFF OR DISCOUNT, TO THE PAYMENT
ACCOUNT NOT LATER THAN NOON (CHICAGO TIME) ON THE BUSINESS DAY FOLLOWING THE
SETTLEMENT DATE THE FULL AMOUNT NECESSARY TO MAKE SUCH ADJUSTMENT.  ANY
OBLIGATION ARISING PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER.  IN THE EVENT SETTLEMENT SHALL NOT HAVE OCCURRED BY THE DATE AND
TIME SPECIFIED IN THE SECOND PRECEDING SENTENCE, INTEREST SHALL ACCRUE ON THE
UNSETTLED AMOUNT AT THE FEDERAL FUNDS RATE, FOR THE FIRST THREE (3) DAYS
FOLLOWING THE SCHEDULED DATE OF SETTLEMENT, AND THEREAFTER AT THE BASE RATE PLUS
THE BASE RATE MARGIN APPLICABLE TO REVOLVING LOANS.

 

81

--------------------------------------------------------------------------------


 

(III)          ON EACH SETTLEMENT DATE, ADMINISTRATIVE AGENT SHALL ADVISE EACH
REVOLVING LENDER BY TELEPHONE, FACSIMILE OR E-MAIL OF THE AMOUNT OF SUCH
REVOLVING LENDER’S PERCENTAGE INTEREST OF PRINCIPAL, INTEREST AND FEES PAID FOR
THE BENEFIT OF REVOLVING LENDERS WITH RESPECT TO EACH APPLICABLE REVOLVING LOAN,
TO THE EXTENT OF SUCH REVOLVING LENDER’S REVOLVING LOAN EXPOSURE WITH RESPECT
THERETO, AND SHALL MAKE PAYMENT TO SUCH REVOLVING LENDER NOT LATER THAN NOON
(CHICAGO TIME) ON THE BUSINESS DAY FOLLOWING THE SETTLEMENT DATE OF SUCH AMOUNTS
IN ACCORDANCE WITH WIRE INSTRUCTIONS DELIVERED BY SUCH REVOLVING LENDER TO
ADMINISTRATIVE AGENT, AS THE SAME MAY BE MODIFIED FROM TIME TO TIME BY WRITTEN
NOTICE TO ADMINISTRATIVE AGENT; PROVIDED, THAT, IN THE CASE SUCH REVOLVING
LENDER IS A DEFAULTED LENDER, ADMINISTRATIVE AGENT SHALL BE ENTITLED TO SET OFF
THE FUNDING SHORT-FALL AGAINST THAT DEFAULTED LENDER’S RESPECTIVE SHARE OF ALL
PAYMENTS RECEIVED FROM BORROWER.

 

(IV)          ON THE CLOSING DATE, ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS,
MAY ELECT TO ADVANCE TO BORROWER THE FULL AMOUNT OF THE INITIAL LOANS TO BE MADE
ON THE CLOSING DATE PRIOR TO RECEIVING FUNDS FROM LENDERS, IN RELIANCE UPON EACH
LENDER’S COMMITMENT TO MAKE ITS PRO RATA SHARE OF SUCH LOANS TO BORROWER IN A
TIMELY MANNER ON SUCH DATE.  IF ADMINISTRATIVE AGENT ELECTS TO ADVANCE THE
INITIAL LOANS TO BORROWER IN SUCH MANNER, ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RECEIVE ALL INTEREST THAT ACCRUES ON THE CLOSING DATE ON EACH LENDER’S PRO
RATA SHARE OF SUCH LOANS UNLESS ADMINISTRATIVE AGENT RECEIVES SUCH LENDER’S PRO
RATA SHARE OF SUCH LOANS BY 3:00 P.M. (CHICAGO TIME) ON THE CLOSING DATE.

 

(V)           THE PROVISIONS OF THIS SECTION 10.13(A) SHALL BE DEEMED TO BE
BINDING UPON ADMINISTRATIVE AGENT AND LENDERS NOTWITHSTANDING THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT, OR ANY INSOLVENCY OR BANKRUPTCY PROCEEDING
PERTAINING TO BORROWER OR ANY OTHER CREDIT PARTY.

 


(B)           TERM LOAN B PAYMENTS.  PAYMENTS OF PRINCIPAL, INTEREST AND FEES IN
RESPECT OF TERM LOAN B WILL BE SETTLED ON THE DATE OF RECEIPT IF RECEIVED BY
ADMINISTRATIVE AGENT ON THE LAST BUSINESS DAY OF A MONTH OR ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE OF RECEIPT IF RECEIVED ON ANY DAY OTHER THAN THE
LAST BUSINESS DAY OF A MONTH.


 


(C)           RETURN OF PAYMENTS.


 

(I)            IF ADMINISTRATIVE AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS
AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL
BE RECEIVED BY ADMINISTRATIVE AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS
NOT RECEIVED BY ADMINISTRATIVE AGENT, THEN ADMINISTRATIVE AGENT WILL BE ENTITLED
TO RECOVER SUCH AMOUNT FROM SUCH LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM
OR DEDUCTION OF ANY KIND, TOGETHER WITH INTEREST ACCRUING ON A DAILY BASIS AT
THE FEDERAL FUNDS RATE.

 

(II)           IF ADMINISTRATIVE AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT
RECEIVED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO
BORROWER OR PAID TO ANY OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR
OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT, ADMINISTRATIVE AGENT WILL NOT BE REQUIRED TO
DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION, EACH LENDER WILL
REPAY TO ADMINISTRATIVE AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT
ADMINISTRATIVE AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT
SUCH RATE, IF ANY, AS ADMINISTRATIVE AGENT

 

82

--------------------------------------------------------------------------------


 

is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 


(D)           DEFAULTED LENDERS.  THE FAILURE OF ANY DEFAULTED LENDER TO MAKE
ANY REVOLVING LOAN OR ANY PAYMENT REQUIRED BY IT HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATIONS TO MAKE SUCH REVOLVING LOAN OR PAYMENT, BUT
NEITHER ANY OTHER LENDER NOR ADMINISTRATIVE AGENT SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY DEFAULTED LENDER TO MAKE A REVOLVING LOAN OR MAKE ANY OTHER
PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE
CONTRARY, A DEFAULTED LENDER SHALL NOT HAVE ANY VOTING OR CONSENT RIGHTS UNDER
OR WITH RESPECT TO ANY FINANCING DOCUMENT OR CONSTITUTE A “LENDER” (OR BE
INCLUDED IN THE CALCULATION OF “REQUIRED LENDERS” OR “REQUIRED REVOLVING
LENDERS” HEREUNDER) FOR ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO
ANY FINANCING DOCUMENT.


 


(E)           SHARING OF PAYMENTS.  IF ANY LENDER SHALL OBTAIN ANY PAYMENT OR
OTHER RECOVERY (WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF SETOFF OR
OTHERWISE) ON ACCOUNT OF ANY LOAN (OTHER THAN PURSUANT TO THE TERMS OF SECTIONS
2.12(F)(V) OR SECTION 2.19) IN EXCESS OF ITS PRO RATA SHARE OF PAYMENTS ENTITLED
PURSUANT TO THE OTHER PROVISIONS OF THIS SECTION 10.13, SUCH LENDER SHALL
PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN EXTENSIONS OF CREDIT MADE
BY SUCH OTHER LENDERS (WITHOUT RECOURSE, REPRESENTATION OR WARRANTY) AS SHALL BE
NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT OR OTHER
RECOVERY RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY
PORTION OF THE EXCESS PAYMENT OR OTHER RECOVERY IS THEREAFTER REQUIRED TO BE
RETURNED OR OTHERWISE RECOVERED FROM SUCH PURCHASING LENDER, SUCH PORTION OF
SUCH PURCHASE SHALL BE RESCINDED AND EACH LENDER WHICH HAS SOLD A PARTICIPATION
TO THE PURCHASING LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE
TO THE RATABLE EXTENT OF SUCH RETURN OR RECOVERY, WITHOUT INTEREST.  BORROWER
AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER
PURSUANT TO THIS CLAUSE (E) MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING PURSUANT TO SECTION 8.5) WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
CREDITOR OF BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.  IF UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, ANY LENDER RECEIVES A
SECURED CLAIM IN LIEU OF A SETOFF TO WHICH THIS CLAUSE (E) APPLIES, SUCH LENDER
SHALL, TO THE EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED
CLAIM IN A MANNER CONSISTENT WITH THE RIGHTS OF LENDERS ENTITLED UNDER THIS
CLAUSE (E) TO SHARE IN THE BENEFITS OF ANY RECOVERY ON SUCH SECURED CLAIM.


 


SECTION 10.14       RIGHT TO PERFORM, PRESERVE AND PROTECT.


 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Administrative Agent itself may, but shall not be obligated
to, cause such obligation to be performed at Borrower’s expense.  Administrative
Agent is further authorized by Borrower and Lenders to make expenditures from
time to time which Administrative Agent, in its reasonable business judgment,
deems necessary or desirable to (i) preserve or protect the business conducted
by Borrower, the Collateral, or any portion thereof and/or (ii) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations.  Borrower hereby agrees to reimburse Administrative Agent on demand
for any and all costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section 10.14.  Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section 10.14, in
accordance with the provisions of Section 10.6.

 

83

--------------------------------------------------------------------------------


 


SECTION 10.15       ADDITIONAL TITLED AGENTS.


 

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Administrative Agent (collectively, the “Additional Titled
Agents”), and except for obligations, liabilities, duties and responsibilities,
if any, expressly assumed under this Agreement by any Additional Titled Agent,
no Additional Titled Agent, in such capacity, has any rights, powers,
liabilities, duties or responsibilities hereunder or under any of the other
Financing Documents.  Without limiting the foregoing, no Additional Titled Agent
shall have nor be deemed to have a fiduciary relationship with any Lender.  At
any time that any Lender serving (or whose Affiliate is serving) as an
Additional Titled Agent shall have transferred to any other Person (other than
any Affiliates) all of its interests in the Loans and in the Revolving Loan
Commitment, such Person shall be deemed to have concurrently resigned as such
Additional Titled Agent.

 


SECTION 10.16       FUNDING AND SETTLEMENT PROVISIONS APPLICABLE WHEN
NON-FUNDING REVOLVING LENDERS EXIST.


 

So long as Required Revolving Lenders have not waived the conditions to the
funding of Revolving Loans set forth in Section 7.2 (nor waived an Event of
Default for purposes of satisfying such conditions), any Revolving Lender may
deliver a notice to each of Administrative Agent and Swingline Lender stating
that such Revolving Lender shall cease making Revolving Loans due to the
non-satisfaction of one or more conditions to funding Revolving Loans set forth
in Section 7.2, and specifying any such non-satisfied conditions.  Any Revolving
Lender delivering any such notice shall become a non-funding Revolving Lender (a
“Non-Funding Revolving Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Administrative Agent and Swingline Lender of
such notice, and shall cease to be a Non-Funding Revolving Lender on the date on
which (i) such Revolving Lender has either revoked the effectiveness of such
notice or acknowledged in writing to each of Administrative Agent and Swingline
Lender the satisfaction of the condition(s) specified in such notice, or
(ii) Required Revolving Lenders waive the conditions to the funding of such
Revolving Loans set forth in Section 7.2 giving rise to such notice by
Non-Funding Revolving Lender.  Each Non-Funding Revolving Lender shall remain a
Revolving Lender for purposes of this Agreement to the extent that such
Non-Funding Revolving Lender has Revolving Loans Outstanding in excess of zero;
provided, that during any period of time that any Non-Funding Revolving Lender
exists, and notwithstanding any provision to the contrary set forth herein, the
following provisions shall apply:

 


(A)           FOR PURPOSES OF DETERMINING THE PRO RATA SHARE OF EACH REVOLVING
LENDER UNDER CLAUSE (V) OF THE DEFINITION OF SUCH TERM, EACH NON-FUNDING
REVOLVING LENDER SHALL BE DEEMED TO HAVE A REVOLVING LOAN COMMITMENT AMOUNT AS
IN EFFECT IMMEDIATELY BEFORE SUCH REVOLVING LENDER BECAME A NON-FUNDING
REVOLVING LENDER.


 


(B)           EXCEPT AS PROVIDED IN CLAUSE (A) ABOVE, THE REVOLVING LOAN
COMMITMENT AMOUNT OF EACH NON-FUNDING REVOLVING LENDER SHALL BE DEEMED TO BE
ZERO.


 


(C)           THE REVOLVING LOAN COMMITMENT AT ANY DATE OF DETERMINATION DURING
SUCH PERIOD SHALL BE DEEMED TO BE EQUAL TO THE SUM OF (I) THE AGGREGATE
REVOLVING LOAN

 

84

--------------------------------------------------------------------------------


 


COMMITMENT AMOUNTS OF ALL REVOLVING LENDERS, OTHER THAN THE NON-FUNDING
REVOLVING LENDERS AS OF SUCH DATE, PLUS (II) THE AGGREGATE REVOLVING LOAN
OUTSTANDINGS OF ALL NON-FUNDING REVOLVING LENDERS AS OF SUCH DATE.


 


(D)           ADMINISTRATIVE AGENT SHALL HAVE NO RIGHT TO MAKE OR DISBURSE
REVOLVING LOANS FOR THE ACCOUNT OF ANY NON-FUNDING REVOLVING LENDER PURSUANT TO
SECTION 10.13, OR TO ASSUME THAT ANY NON-FUNDING REVOLVING LENDER WILL FUND ITS
PRO RATA SHARE OF ANY REVOLVING LOANS REQUESTED BY BORROWER DURING SUCH PERIOD.


 


(E)           ADMINISTRATIVE AGENT SHALL HAVE NO RIGHT TO MAKE OR DISBURSE
REVOLVING LOANS FOR THE ACCOUNT OF ANY NON-FUNDING REVOLVING LENDER PURSUANT TO
SECTION 2.8(C) TO PAY INTEREST, FEES, EXPENSES AND OTHER CHARGES OF ANY CREDIT
PARTY, OTHER THAN REIMBURSEMENT OBLIGATIONS THAT HAVE ARISEN PURSUANT TO EITHER
SECTION 2.11 AND/OR SECTION 2.14(C) IN RESPECT OF LETTERS OF CREDIT ISSUED AT
THE TIME SUCH NON-FUNDING REVOLVING LENDER WAS NOT THEN A NON-FUNDING REVOLVING
LENDER.


 


(F)            ADMINISTRATIVE AGENT SHALL HAVE NO RIGHT TO MAKE OR DISBURSE
REVOLVING LOANS AS PROVIDED IN SECTION 2.8(C) FOR THE ACCOUNT OF ANY REVOLVING
LENDER THAT WAS A NON-FUNDING REVOLVING LENDER AT THE TIME THAT SWINGLINE LENDER
ADVANCED A SWINGLINE LOAN, AND SWINGLINE LENDER SHALL HAVE NO RIGHT TO ASSUME
THAT ANY REVOLVING LENDER THAT WAS A NON-FUNDING REVOLVING LENDER AT THE TIME
THAT THE SWINGLINE LENDER ADVANCED A SWINGLINE LOAN WILL FUND ANY PORTION OF
SUCH SWINGLINE LOAN PURSUANT TO SECTION 2.11(B).  IN ADDITION, NO REVOLVING
LENDER THAT WAS A NON-FUNDING REVOLVING LENDER AT THE TIME THAT THE SWINGLINE
LENDER ADVANCED A SWINGLINE LOAN SHALL HAVE AN OBLIGATION TO FUND THE PAYMENT
ACCOUNT FOR THE BENEFIT OF THE SWINGLINE LENDER IN RESPECT OF SUCH SWINGLINE
LOAN OR PURCHASE ANY INTEREST OR PARTICIPATION IN RESPECT OF SUCH SWINGLINE LOAN
PURSUANT TO SECTION 2.11(C).


 


(G)           ADMINISTRATIVE AGENT SHALL HAVE NO RIGHT TO (I) MAKE OR DISBURSE
REVOLVING LOANS AS PROVIDED IN SECTION 2.8(C) FOR THE ACCOUNT OF ANY REVOLVING
LENDER THAT WAS A NON-FUNDING REVOLVING LENDER AT THE TIME OF ISSUANCE OF ANY
LETTER OF CREDIT FOR WHICH FUNDING OR REIMBURSEMENT OBLIGATIONS HAVE ARISEN
PURSUANT TO SECTION 2.14(C), OR (II) ASSUME THAT ANY REVOLVING LENDER THAT WAS A
NON-FUNDING REVOLVING LENDER AT THE TIME OF ISSUANCE OF SUCH LETTER OF CREDIT
WILL FUND ANY PORTION OF THE REVOLVING LOANS TO BE FUNDED PURSUANT TO
SECTION 2.14(C) IN RESPECT OF SUCH LETTER OF CREDIT.  IN ADDITION, NO REVOLVING
LENDER THAT WAS A NON-FUNDING REVOLVING LENDER AT THE TIME OF ISSUANCE OF ANY
LETTER OF CREDIT FOR WHICH FUNDING OR REIMBURSEMENT OBLIGATIONS HAVE ARISEN
PURSUANT TO SECTION 2.14(C), SHALL HAVE AN OBLIGATION TO FUND ANY PORTION OF THE
REVOLVING LOANS TO BE FUNDED PURSUANT TO SECTION 2.14(C) IN RESPECT TO SUCH
LETTER OF CREDIT, OR TO MAKE ANY PAYMENT TO ADMINISTRATIVE AGENT OR THE L/C
ISSUER, AS APPLICABLE, UNDER SECTION 2.14(F)(II) IN RESPECT OF SUCH LETTER OF
CREDIT, OR BE DEEMED TO HAVE PURCHASED ANY INTEREST OR PARTICIPATION IN SUCH
LETTER OF CREDIT FROM ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS APPLICABLE,
UNDER SECTION 2.14(F)(I).


 


(H)           TO THE EXTENT THAT ADMINISTRATIVE AGENT APPLIES PROCEEDS OF
COLLATERAL OR OTHER PAYMENTS RECEIVED BY ADMINISTRATIVE AGENT TO REPAYMENT OF
REVOLVING LOANS PURSUANT TO SECTION 8.6, SUCH PAYMENTS AND PROCEEDS SHALL BE
APPLIED FIRST IN RESPECT OF REVOLVING LOANS MADE AT THE TIME ANY NON-FUNDING
REVOLVING LENDERS EXIST, AND SECOND IN RESPECT OF ALL OTHER OUTSTANDING
REVOLVING LOANS.

 

85

--------------------------------------------------------------------------------


 


ARTICLE 11.
MISCELLANEOUS


 


SECTION 11.1         SURVIVAL.


 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Operative Documents.  The
provisions of Sections 2.18 and 2.19 and Articles 9, 10 and 11 shall survive the
payment of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement.

 


SECTION 11.2         NO WAIVERS.


 

No failure or delay by Administrative Agent or any Lender in exercising any
right, power or privilege under any Financing Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.  Any
reference in any Financing Document to the “continuing” nature of any Event of
Default shall not be construed as establishing or otherwise indicating that
Borrower or any other Credit Party has the independent right to cure any such
Event of Default, but is rather presented merely for convenience should such
Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

 


SECTION 11.3         NOTICES.


 


(A)           ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO ANY PARTY
HEREUNDER SHALL BE IN WRITING (INCLUDING PREPAID OVERNIGHT COURIER, FACSIMILE
TRANSMISSION, E-MAIL, ELECTRONIC SUBMISSIONS OR SIMILAR WRITING) AND SHALL BE
GIVEN TO SUCH PARTY AT ITS ADDRESS, FACSIMILE NUMBER OR E-MAIL ADDRESS SET FORTH
ON THE SIGNATURE PAGES HEREOF (OR, IN THE CASE OF ANY SUCH LENDER WHO BECOMES A
LENDER AFTER THE DATE HEREOF, IN AN ASSIGNMENT AGREEMENT OR IN A NOTICE
DELIVERED TO BORROWER AND ADMINISTRATIVE AGENT BY THE ASSIGNEE LENDER FORTHWITH
UPON SUCH ASSIGNMENT) OR AT SUCH OTHER ADDRESS, FACSIMILE NUMBER OR E-MAIL
ADDRESS AS SUCH PARTY MAY HEREAFTER SPECIFY FOR THE PURPOSE BY NOTICE TO
ADMINISTRATIVE AGENT AND BORROWER; PROVIDED, THAT NOTICES, REQUESTS OR OTHER
COMMUNICATIONS SHALL BE PERMITTED BY E-MAIL OR OTHER ELECTRONIC SUBMISSIONS ONLY
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.3(B).  EACH SUCH NOTICE, REQUEST
OR OTHER COMMUNICATION SHALL BE EFFECTIVE (I) IF GIVEN BY FACSIMILE, WHEN SUCH
NOTICE IS TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED BY THIS SECTION AND THE
SENDER RECEIVES A CONFIRMATION OF TRANSMISSION FROM THE SENDING FACSIMILE
MACHINE, (II) IF GIVEN BY E-MAIL OR OTHER ELECTRONIC SUBMISSIONS, AS SET FORTH
IN SECTION 11.3(C) OR (III) IF GIVEN BY MAIL, PREPAID OVERNIGHT COURIER OR ANY
OTHER MEANS, WHEN RECEIVED AT THE APPLICABLE ADDRESS SPECIFIED BY THIS SECTION.


 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE PARTIES HERETO MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PROVIDED, THAT (I) THE FOREGOING SHALL NOT APPLY
TO NOTICES SENT DIRECTLY TO ANY PARTY HERETO IF SUCH PARTY HAS NOTIFIED
ADMINISTRATIVE AGENT THAT IT HAS ELECTED NOT TO RECEIVE NOTICES BY ELECTRONIC
COMMUNICATION (WHICH ELECTION MAY BE LIMITED TO PARTICULAR NOTICES) AND (II) NO
NOTICES OF BORROWING, NOTICES OF LC CREDIT EVENT OR ANY NOTICES REGARDING
REQUEST FOR ADVANCES HEREUNDER

 

86

--------------------------------------------------------------------------------


 


SHALL BE PERMITTED TO BE DELIVERED OR FURNISHED BY BORROWER BY ELECTRONIC
COMMUNICATION UNLESS MADE IN ACCORDANCE WITH SPECIFIC PROCEDURES APPROVED FROM
TIME TO TIME BY ADMINISTRATIVE AGENT.


 


(C)           UNLESS THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES
AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON
THE SENDER’S RECEIPT OF AN ACKNOWLEDGMENT FROM THE INTENDED RECIPIENT (SUCH AS
BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGMENT), AND (II) NOTICES OR COMMUNICATIONS POSTED TO AN
INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY
THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING
CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR, PROVIDED, THAT IF ANY SUCH NOTICE OR
OTHER COMMUNICATION IS NOT SENT OR POSTED DURING NORMAL BUSINESS HOURS, SUCH
NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF
BUSINESS ON THE NEXT BUSINESS DAY.


 


SECTION 11.4         SEVERABILITY.


 

In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 


SECTION 11.5         AMENDMENTS AND WAIVERS.


 


(A)           GENERAL PROVISIONS.  NO PROVISION OF THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT MAY BE AMENDED, WAIVED OR OTHERWISE MODIFIED UNLESS SUCH
AMENDMENT, WAIVER OR OTHER MODIFICATION IS IN WRITING AND IS SIGNED OR OTHERWISE
APPROVED BY BORROWER AND REQUIRED LENDERS (AND, IF (I) ANY AMENDMENT, WAIVER OR
OTHER MODIFICATION WOULD EITHER INCREASE A LENDER’S REVOLVING LOAN COMMITMENT
AMOUNT OR INCREASE A LENDER’S FUNDING OBLIGATIONS IN RESPECT OF TERM LOAN B BY
SUCH LENDER, AND (II) THE RIGHTS OR DUTIES OF ADMINISTRATIVE AGENT, LC ISSUER
AND/OR SWINGLINE LENDER ARE AFFECTED THEREBY, BY ADMINISTRATIVE AGENT, LC ISSUER
AND/OR SWINGLINE LENDER, AS THE CASE MAY BE); PROVIDED THAT NO SUCH AMENDMENT,
WAIVER OR OTHER MODIFICATION SHALL, UNLESS SIGNED OR OTHERWISE APPROVED IN
WRITING BY ALL LENDERS DIRECTLY AFFECTED THEREBY (A) REDUCE THE PRINCIPAL OF,
RATE OF INTEREST ON OR ANY FEES WITH RESPECT TO ANY LOAN OR REIMBURSEMENT
OBLIGATION OR FORGIVE ANY PRINCIPAL, INTEREST OR FEES WITH RESPECT TO ANY LOAN
OR REIMBURSEMENT OBLIGATION; (B) POSTPONE THE DATE FIXED FOR, OR WAIVE, ANY
PAYMENT (OTHER THAN A PAYMENT PURSUANT TO SECTION 2.3) OF PRINCIPAL OF ANY LOAN,
OR OF ANY REIMBURSEMENT OBLIGATION OR OF INTEREST ON ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION OR ANY FEES HEREUNDER OR POSTPONE THE DATE OF
TERMINATION OF THE COMMITMENT OF ANY LENDER HEREUNDER; (C) CHANGE THE DEFINITION
OF THE TERM REQUIRED LENDERS OR THE PERCENTAGE OF LENDERS WHICH SHALL BE
REQUIRED FOR LENDERS TO TAKE ANY ACTION HEREUNDER; (D) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL, AUTHORIZE BORROWER OR ANY OTHER CREDIT
PARTY TO SELL OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
OR RELEASE ANY GUARANTOR OF ALL OR ANY PORTION OF THE OBLIGATIONS OF ITS
GUARANTEE OBLIGATIONS WITH RESPECT THERETO, EXCEPT, IN EACH CASE WITH RESPECT TO
THIS CLAUSE (D), AS OTHERWISE MAY BE PROVIDED IN THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS (INCLUDING IN CONNECTION WITH ANY DISPOSITION PERMITTED
HEREUNDER); (E) AMEND, WAIVE OR OTHERWISE MODIFY THIS SECTION 11.5(A) OR THE
DEFINITIONS OF THE TERMS USED IN THIS SECTION 11.5(A) INSOFAR AS THE DEFINITIONS
AFFECT THE SUBSTANCE OF THIS SECTION 11.5(A); (F) CONSENT TO THE

 

87

--------------------------------------------------------------------------------


 

assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release Borrower or any
other Credit Party of its payment obligations under any Financing Document,
except, in each case with respect to this clause (F), pursuant to a merger or
consolidation permitted pursuant to this Agreement; or (G) amend, waive or
otherwise modify Section 8.6(b).  It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E) and
(F) of the preceding sentence (excluding, in the case of any amendment, waiver
or other modification of the type described in the preceding clauses (D) and
(F), any Lender which is also a holder of Subordinated Debt if such Lender’s
then outstanding principal amount of Subordinated Debt exceeds 25% of the sum of
(1) such Lender’s then outstanding  principal amount of Subordinated Debt plus
(2) the sum of such Lender’s Revolving Commitment Amount (or, if the Revolving
Commitments have been terminated, such Lender’s then existing Revolving Loan
Outstandings) plus such Lenders then outstanding principal amount of Term Loan
B).  Notwithstanding anything to the contrary set forth in this Section 11.5(a),
Required Revolving Lenders are authorized, in their sole and absolute
discretion, and without the consent of Required Lenders, to waive (x) any and
all conditions to the funding of Revolving Loans set forth in Section 7.2 and/or
(y) any Event of Default solely for the purpose of satisfying one or more
conditions to the funding of Revolving Loans set forth in Section 7.2.


 


(B)           REQUIRED REVOLVING LENDER CONSENT RIGHTS.  WITHOUT LIMITATION OF
THE PROVISIONS OF THE PRECEDING CLAUSE SECTION 11.5(A), NO AMENDMENT, WAIVER OR
OTHER MODIFICATION TO THIS AGREEMENT SHALL, UNLESS SIGNED BY REQUIRED REVOLVING
LENDERS, (I) AMEND, WAIVE OR OTHERWISE MODIFY SECTION 2.6 OR THE DEFINITIONS OF
THE TERMS USED IN SECTION 2.6 INSOFAR AS THE DEFINITIONS AFFECT THE SUBSTANCE OF
SUCH SECTION, (II) CHANGE THE DEFINITION OF THE TERM REQUIRED REVOLVING LENDERS
OR THE PERCENTAGE OF LENDERS WHICH SHALL BE REQUIRED FOR REQUIRED REVOLVING
LENDERS TO TAKE ANY ACTION HEREUNDER OR (III) AMEND, WAIVE OR OTHERWISE MODIFY
THIS SECTION 11.5(B) OR THE DEFINITIONS OF THE TERMS USED IN THIS
SECTION 11.5(B) INSOFAR AS THE DEFINITIONS AFFECT THE SUBSTANCE OF THIS
SECTION 11.5(B).


 


(C)           TERM LOAN B LENDER CONSENT RIGHTS.  WITHOUT LIMITATION OF THE
PROVISIONS OF THE PRECEDING CLAUSE (A), NO AMENDMENT, WAIVER OR OTHER
MODIFICATION TO THIS AGREEMENT SHALL, UNLESS SIGNED BY LENDERS HOLDING MORE THAN
SIXTY-SIX AND TWO-THIRDS PERCENT (66-2/3%) OR MORE OF THE OUTSTANDING PRINCIPAL
BALANCE OF TERM LOAN B (PROVIDED, THAT SUCH PERCENTAGE SHALL BE REDUCED FROM
“SIXTY-SIX AND TWO-THIRDS PERCENT (66-2/3%)” TO “FIFTY PERCENT (50%)” AT ANY
TIME IF, AT SUCH TIME, NO LENDER, TOGETHER WITH ITS AFFILIATES AND APPROVED
FUNDS, HOLDS MORE THAN THIRTY-EIGHT PERCENT (38%) OF THE OUTSTANDING PRINCIPAL
BALANCE OF TERM LOAN B), (I) MODIFY THE THIRD SENTENCE OF SECTION 2.5(A) OR
(II) AMEND, WAIVE OR OTHERWISE MODIFY THIS SECTION 11.5(C) OR THE DEFINITIONS OF
THE TERMS USED IN THIS SECTION 11.5(C) INSOFAR AS THE DEFINITIONS AFFECT THE
SUBSTANCE OF THIS SECTION 11.5(C).


 


(D)           ELIGIBLE SWAP COUNTERPARTY CONSENT RIGHTS.  WITHOUT LIMITATION OF
THE PROVISIONS OF THE PRECEDING CLAUSE (A), NO WAIVER, AMENDMENT OR OTHER
MODIFICATION TO THIS AGREEMENT SHALL, UNLESS SIGNED BY EACH ELIGIBLE SWAP
COUNTERPARTY THEN IN EXISTENCE, MODIFY THE PROVISIONS OF SECTION 8.6 IN ANY
MANNER ADVERSE TO THE INTERESTS OF EACH SUCH ELIGIBLE SWAP COUNTERPARTY.

 

88

--------------------------------------------------------------------------------


 

Section 11.6         Assignments; Participations; Replacement of Lenders.

 


(A)           ASSIGNMENTS.


 

(I)            ANY LENDER MAY AT ANY TIME FOLLOWING THE CLOSING DATE, ASSIGN TO
ONE OR MORE ELIGIBLE ASSIGNEES ALL OR ANY PORTION OF SUCH LENDER’S LOANS AND
INTEREST IN THE REVOLVING LOAN COMMITMENT, TOGETHER WITH ALL RELATED OBLIGATIONS
OF SUCH LENDER HEREUNDER.  EXCEPT AS ADMINISTRATIVE AGENT MAY OTHERWISE AGREE,
THE AMOUNT OF ANY SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE APPLICABLE
ASSIGNMENT AGREEMENT OR, IF A “TRADE DATE” IS SPECIFIED IN SUCH ASSIGNMENT
AGREEMENT, AS OF SUCH TRADE DATE) SHALL BE IN A MINIMUM AGGREGATE AMOUNT EQUAL
TO $1,000,000 OR, IF LESS, THE ASSIGNOR’S ENTIRE INTERESTS IN THE REVOLVING LOAN
COMMITMENT AND OUTSTANDING LOANS; PROVIDED, THAT, IN CONNECTION WITH
SIMULTANEOUS ASSIGNMENTS TO TWO OR MORE RELATED APPROVED FUNDS, SUCH APPROVED
FUNDS SHALL BE TREATED AS ONE ASSIGNEE FOR PURPOSES OF DETERMINING COMPLIANCE
WITH THE MINIMUM ASSIGNMENT SIZE REFERRED TO ABOVE.  BORROWER AND ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH THE INTERESTS SO ASSIGNED TO AN ELIGIBLE ASSIGNEE UNTIL
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND ACCEPTED AN EFFECTIVE ASSIGNMENT
AGREEMENT EXECUTED, DELIVERED AND FULLY COMPLETED BY THE APPLICABLE PARTIES
THERETO, SUCH OTHER INFORMATION REGARDING SUCH ELIGIBLE ASSIGNEE AS
ADMINISTRATIVE AGENT REASONABLY SHALL REQUIRE AND A PROCESSING FEE OF $3,500 (AT
WHICH TIME ADMINISTRATIVE AGENT SHALL RECORD SUCH ASSIGNMENT IN ACCORDANCE WITH
CLAUSE (III) BELOW); PROVIDED, NO PROCESSING FEE SHALL BE PAYABLE IN CONNECTION
WITH AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;
PROVIDED, FURTHER, ONLY ONE PROCESSING FEE SHALL BE PAYABLE IN CONNECTION WITH
SIMULTANEOUS ASSIGNMENTS TO TWO OR MORE RELATED APPROVED FUNDS.

 

(II)           FROM AND AFTER THE DATE ON WHICH THE CONDITIONS DESCRIBED ABOVE
HAVE BEEN MET, (A) SUCH ELIGIBLE ASSIGNEE SHALL BE DEEMED AUTOMATICALLY TO HAVE
BECOME A PARTY HERETO AND, TO THE EXTENT OF THE INTERESTS ASSIGNED TO SUCH
ELIGIBLE ASSIGNEE PURSUANT TO SUCH ASSIGNMENT AGREEMENT, SHALL HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER HEREUNDER AND (B) THE ASSIGNING LENDER, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AGREEMENT, SHALL BE RELEASED FROM ITS RIGHTS AND OBLIGATIONS
HEREUNDER (OTHER THAN THOSE THAT SURVIVE TERMINATION PURSUANT TO SECTION 11.1). 
UPON THE REQUEST OF THE ELIGIBLE ASSIGNEE (AND, AS APPLICABLE, THE ASSIGNING
LENDER) PURSUANT TO AN EFFECTIVE ASSIGNMENT AGREEMENT, BORROWER SHALL EXECUTE
AND DELIVER TO ADMINISTRATIVE AGENT FOR DELIVERY TO THE ELIGIBLE ASSIGNEE (AND,
AS APPLICABLE, THE ASSIGNING LENDER) NOTES IN THE AGGREGATE PRINCIPAL AMOUNT OF
THE ELIGIBLE ASSIGNEE’S PERCENTAGE INTEREST IN THE REVOLVING LOAN COMMITMENT
PLUS THE PRINCIPAL AMOUNT OF THE ELIGIBLE ASSIGNEE’S TERM LOAN B (AND, AS
APPLICABLE, NOTES IN THE PRINCIPAL AMOUNT OF THAT PORTION OF THE REVOLVING LOAN
COMMITMENT RETAINED BY THE ASSIGNING LENDER PLUS THE PRINCIPAL AMOUNT OF TERM
LOAN B RETAINED BY THE ASSIGNING LENDER).  UPON RECEIPT BY THE ASSIGNING LENDER
OF SUCH NOTE, THE ASSIGNING LENDER SHALL RETURN TO BORROWER ANY PRIOR NOTE HELD
BY IT.

 

(III)          ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT
OF BORROWER, SHALL MAINTAIN AT ITS OFFICES LOCATED IN CHICAGO, ILLINOIS A COPY
OF EACH ASSIGNMENT AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION
OF THE NAMES AND ADDRESSES OF EACH LENDER, AND THE COMMITMENTS OF, AND PRINCIPAL
AMOUNT OF THE LOANS OWING TO, SUCH LENDER PURSUANT TO THE TERMS HEREOF.  THE
ENTRIES IN SUCH REGISTER SHALL BE CONCLUSIVE, AND BORROWER, ADMINISTRATIVE AGENT
AND LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED THEREIN

 

89

--------------------------------------------------------------------------------


 

pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Administrative Agent.

 

(IV)          NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 11.6(A) OR ANY OTHER PROVISION OF THIS AGREEMENT, ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

(V)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 11.6(A) OR ANY OTHER PROVISION OF THIS AGREEMENT, ADMINISTRATIVE AGENT
HAS THE RIGHT, BUT NOT THE OBLIGATION, TO EFFECTUATE ASSIGNMENTS OF LOANS AND
REVOLVING LOAN COMMITMENTS VIA AN ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO
ADMINISTRATIVE AGENT AS DESIGNATED IN WRITING FROM TIME TO TIME TO LENDERS BY
ADMINISTRATIVE AGENT (THE “SETTLEMENT SERVICE”).  AT ANY TIME WHEN
ADMINISTRATIVE AGENT ELECTS, IN ITS SOLE DISCRETION, TO IMPLEMENT SUCH
SETTLEMENT SERVICE, EACH SUCH ASSIGNMENT SHALL BE EFFECTED BY THE ASSIGNING
LENDER AND PROPOSED ASSIGNEE PURSUANT TO THE PROCEDURES THEN IN EFFECT UNDER THE
SETTLEMENT SERVICE, WHICH PROCEDURES SHALL BE CONSISTENT WITH THE OTHER
PROVISIONS OF THIS SECTION 11.6(A).  EACH ASSIGNING LENDER AND PROPOSED ELIGIBLE
ASSIGNEE SHALL COMPLY WITH THE REQUIREMENTS OF THE SETTLEMENT SERVICE IN
CONNECTION WITH EFFECTING ANY ASSIGNMENT OF LOANS AND REVOLVING LOAN COMMITMENTS
PURSUANT TO THE SETTLEMENT SERVICE.  WITH THE PRIOR APPROVAL OF EACH OF
ADMINISTRATIVE AGENT AND BORROWER, AS APPLICABLE, ADMINISTRATIVE AGENT’S AND
BORROWER’S APPROVAL OF SUCH ELIGIBLE ASSIGNEE SHALL BE DEEMED TO HAVE BEEN
AUTOMATICALLY GRANTED WITH RESPECT TO ANY TRANSFER EFFECTED THROUGH THE
SETTLEMENT SERVICE.  ASSIGNMENTS AND ASSUMPTIONS OF THE LOANS AND REVOLVING LOAN
COMMITMENTS SHALL BE EFFECTED BY THE PROVISIONS OTHERWISE SET FORTH HEREIN UNTIL
ADMINISTRATIVE AGENT NOTIFIES LENDERS OF THE SETTLEMENT SERVICE AS SET FORTH
HEREIN.

 


(B)           PARTICIPATIONS.


 

Any Lender may at any time following the Closing Date, without the consent of,
or notice to, Borrower or Administrative Agent, sell to one or more Persons
participating interests in its Loans, commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (i) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (ii) Borrower and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations hereunder and (iii) all amounts payable by
Borrower shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender.  No Participant shall have any direct
or indirect voting rights hereunder except with respect to any event described
in Section 11.5 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders.  Borrower agrees that if amounts outstanding
under this Agreement are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement and
with respect to any Letter of Credit to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under

 

90

--------------------------------------------------------------------------------


 

this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 8.5.

 


(C)           REPLACEMENT OF LENDERS.


 

Within thirty (30) days after (i) receipt by Administrative Agent of notice and
demand from any Lender for payment of additional costs as provided in Sections
2.12(f)(v) or Section 2.19, which demand shall not have been revoked,
(ii) Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto, (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
and Administrative Agent may, at its option, notify such Affected Lender and, in
the case of Borrower election, the Administrative Agent, of such Person’s
intention to obtain, at Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Lender, which Replacement Lender shall be an Eligible Assignee
and, in the event the Replacement Lender is to replace an Affected Lender
described in the preceding clause (iv), such Replacement Lender consents to the
requested amendment, waiver or modification making the replaced Lender an
Affected Lender.  In the event Borrower or Administrative Agent, as applicable,
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, the Affected Lender shall sell, at par, and assign all of
its Loans and funding commitments hereunder to such Replacement Lender in
accordance with the procedures set forth in Section 11.6(a); provided, that
(A) Borrower shall have, as applicable, reimbursed such Lender for its increased
costs and additional payments for which it is entitled to reimbursement under
any of Sections 2.12(f)(v), 2.18 or Section 2.19, as applicable, of this
Agreement through the date of such sale and assignment and (B) Borrower shall
pay to Administrative Agent the $3,500 processing fee in respect of such
assignment.  In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.6(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.6(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.6(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by
Administrative Agent, the Replacement Lender and, to the extent required
pursuant to Section 11.6(a), Borrower, shall be effective for purposes of this
Section 11.6(c) and Section 11.6(a). Upon any such assignment and payment, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof, other
than with respect to such rights and obligations that survive termination as set
forth in Section 11.1.

 


(D)           CREDIT PARTY ASSIGNMENTS.


 

No Credit Party may assign, delegate or otherwise transfer any of its rights or
other obligations hereunder or under any other Financing Document without the
prior written consent of Administrative Agent and each Lender.

 

91

--------------------------------------------------------------------------------


 


SECTION 11.7         HEADINGS.


 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 


SECTION 11.8         CONFIDENTIALITY.


 

Administrative Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses identified as such
by Borrower and obtained by Administrative Agent or any Lender pursuant to the
requirements hereof in accordance with such Person’s customary procedures for
handling information of such nature, except that disclosure of such information
may be made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, (ii) to prospective
transferees or purchasers of any interest in the Loans, and to prospective
contractual counterparties (or the professional advisors thereto) in Swap
Contracts permitted hereby, provided that any such Persons shall have agreed to
be bound by the provisions of this Section 11.8, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person and (v) to a Person that is a trustee, investment
advisor, collateral manager, servicer, noteholder or secured party in a
Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean a
public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of Capital Stock or Debt securities which
represent an interest in, or which are collateralized, in whole or in party, by
the Loans.  Confidential information shall include only such information
identified as such at the time provided to Administrative Agent and shall not
include information that either (A) is in the public domain, or becomes part of
the public domain after disclosure to such Person through no fault of such
Person, or (B) is disclosed to such Person by a Person other than a Credit
Party, provided Administrative Agent does not have actual knowledge that such
Person is prohibited from disclosing such information.  The obligations of
Administrative Agent and Lenders under this Section 11.8 shall supersede and
replace the obligations of Administrative Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Administrative Agent or any Lender prior to the date hereof.

 


SECTION 11.9         WAIVER OF CONSEQUENTIAL AND OTHER DAMAGES.


 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE

 

92

--------------------------------------------------------------------------------


 

BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 


SECTION 11.10       MARSHALING; PAYMENTS SET ASIDE.


 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  To the extent
that Borrower makes any payment or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.

 


SECTION 11.11       GOVERNING LAW; SUBMISSION TO JURISDICTION.


 

THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS
RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT
LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF
NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS.  BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 


SECTION 11.12       WAIVER OF JURY TRIAL.


 

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED

 

93

--------------------------------------------------------------------------------


 

BEFORE A COURT AND NOT BEFORE A JURY.  EACH OF BORROWER, ADMINISTRATIVE AGENT
AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 


SECTION 11.13       PUBLICATION; ADVERTISEMENT.


 


(A)           PUBLICATION.  NO CREDIT PARTY WILL DIRECTLY OR INDIRECTLY PUBLISH,
DISCLOSE OR OTHERWISE USE IN ANY PUBLIC DISCLOSURE, ADVERTISING MATERIAL,
PROMOTIONAL MATERIAL, PRESS RELEASE OR INTERVIEW, ANY REFERENCE TO THE NAME,
LOGO OR ANY TRADEMARK OF MERRILL LYNCH OR BANK OF IRELAND OR ANY OF THEIR
RESPECTIVE AFFILIATES OR ANY REFERENCE TO THIS AGREEMENT OR THE FINANCING
EVIDENCED HEREBY, IN ANY CASE EXCEPT (I) AS REQUIRED BY LAW, SUBPOENA OR
JUDICIAL OR SIMILAR ORDER, IN WHICH CASE THE APPLICABLE CREDIT PARTY SHALL GIVE
ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE OF SUCH PUBLICATION OR OTHER
DISCLOSURE OR (II) WITH MERRILL LYNCH’S OR BANK OF IRELAND’S PRIOR WRITTEN
CONSENT, AS APPLICABLE.


 


(B)           ADVERTISEMENT.  EACH LENDER AND EACH CREDIT PARTY HEREBY
AUTHORIZES MERRILL LYNCH (WITH BANK OF IRELAND’S CONSENT, NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) TO PUBLISH THE NAME OF SUCH LENDER AND CREDIT PARTY, THE
EXISTENCE OF THE FINANCING ARRANGEMENTS REFERENCED UNDER THIS AGREEMENT, THE
PRIMARY PURPOSE AND/OR STRUCTURE OF THOSE ARRANGEMENTS, THE AMOUNT OF CREDIT
EXTENDED UNDER EACH FACILITY, THE TITLE AND ROLE OF EACH PARTY TO THIS
AGREEMENT, AND THE TOTAL AMOUNT OF THE FINANCING EVIDENCED HEREBY IN ANY
“TOMBSTONE”, COMPARABLE ADVERTISEMENT OR PRESS RELEASE WHICH MERRILL LYNCH
ELECTS TO SUBMIT FOR PUBLICATION.  IN ADDITION, EACH LENDER AND EACH CREDIT
PARTY AGREES THAT MERRILL LYNCH (WITH BANK OF IRELAND’S CONSENT, NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) MAY PROVIDE LENDING INDUSTRY TRADE
ORGANIZATIONS WITH INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE
TABLE MEASUREMENTS AFTER THE CLOSING DATE.  WITH RESPECT TO ANY OF THE
FOREGOING, MERRILL LYNCH SHALL PROVIDE BORROWER WITH AN OPPORTUNITY TO REVIEW
AND CONFER WITH MERRILL LYNCH REGARDING THE CONTENTS OF ANY SUCH TOMBSTONE,
ADVERTISEMENT OR INFORMATION, AS APPLICABLE, PRIOR TO ITS SUBMISSION FOR
PUBLICATION AND, FOLLOWING SUCH REVIEW PERIOD, MERRILL LYNCH MAY, FROM TIME TO
TIME, PUBLISH SUCH INFORMATION IN ANY MEDIA FORM DESIRED BY MERRILL LYNCH, UNTIL
SUCH TIME THAT BORROWER SHALL HAVE REQUESTED MERRILL LYNCH CEASE ANY SUCH
FURTHER PUBLICATION.


 


SECTION 11.14       COUNTERPARTS; INTEGRATION.


 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile shall bind the parties hereto.  This Agreement and the other Financing
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

94

--------------------------------------------------------------------------------


 


SECTION 11.15       NO STRICT CONSTRUCTION.


 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 


SECTION 11.16       USA PATRIOT ACT NOTIFICATION.


 

Administrative Agent (for itself and not on behalf of any Lender) and each
Lender hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrower, which information includes the name and
address of Borrower and such other information that will allow Administrative
Agent or such Lender, as applicable, to identify Borrower in accordance with the
USA PATRIOT Act.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FESTIVAL FUN PARKS, LLC

 

 

 

 

 

By:

 

 

 

Name: Russell D. Owens

 

 

Title: CFO

 

 

 

 

 

Address: 4590 MacArthur Boulevard

 

 

 

Suite 400

 

 

 

Newport Bach, California 92660

 

 

 

 

 

Facsimile number: (949) 797-9809

 

 

E-mail Address:ROwens@PalaceEnterainment.com

 

 

Taxpayer Identification Number: 77-0486724

 

 

 

 

Borrower’s Account Designation:

 

 

 

 

 

Bank of America

 

 

ABA No.:

 

 

 

Account No.:

 

 

 

Account Name:

 

 

 

Reference:

 

 

S-1

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BUSINESS FINANCIAL
SERVICES INC., as Administrative Agent and a
Lender

 

 

 

 

 

By:

 

 

 

Name:  Jason J. Swanson

 

 

Title:  Director

 

 

 

 

 

Address:  222 N. LaSalle Street, 16th Floor

 

 

                Chicago, Illinois  60601

 

 

                Attn:  Account Manager for Festival
         Fun Parks transaction

 

 

Facsimile number: (312) 750-6147

 

 

 

 

 

 

 

 

Facsimile number: (949) 797-9809

 

 

E-mail Address:ROwens@PalaceEnterainment.com

 

 

Taxpayer Identification Number: 77-0486724

 

 

E-Mail Address:garett.gilles@ge.com

 

 

 

 

 

 

With a copy to:

 

 

 

Merrill Lynch Capital

222 N. LaSalle Street, 16th Floor

Chicago, Illinois  60601

Attn:  Group Senior Transaction Attorney,
Corporate Finance, for Festival Fun Parks
transaction

Facsimile number:  (312) 499-3126

 

 

 

With an additional copy to:

 

 

 

General Electric Capital Corporation
201 Merritt Seven
Norwalk, CT 06851
Attention:              Sobia Khaliq
E-Mail Address:  sobia.khaliq@ge.com
Telephone:            203-956-4775

 

 

 

And with an additional copy to:

 

 

 

LATHAM & WATKINS, LLP

 

 

 

 

Address: 233 South Wacker Drive

 

 

 

5800 Sears Tower

 

 

 

Chicago, IL 60606

 

 

 

 

 

Facsimile number:  (312) 993-9767

 

 

E-Mail Address:  james.doran@lw.com

 

S-2

--------------------------------------------------------------------------------


 

 

Payment Account Designation:

 

 

 

 

 

 

 

 

 

 

 

 

 

ABA No.:

 

 

 

Account No.:

 

 

 

Account Name:

 

 

S-3

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND, as a Lender

 

 

 

By:

 

 

 

Name: Deirdre Reddan

 

 

Title: Authorized Signatory

 

 

 

 

 

Address: 3A Head Office

 

 

 

Baggot Street

 

 

 

Dublin 2

 

 

 

Facsimile number:

 

 

E-Mail Address:

 

 

 

 

 

 

By:

 

 

 

Name: Geraldine Hannon

 

 

Title: Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

 

 

 

 

NATIXIS, as a Lender

 

 

 

By:

 

 

 

Name:  Patric Lager

 

 

Title:  Managing Director

 

 

 

 

 

Address: 1251 Avenue of the Americas

 

 

 

New York, NY 10020

 

 

Facsimile number:  (212)354-9106

 

 

E-Mail Address:  patric.lager@nativis.com

 

 

 

 

 

 

 

By:

 

 

 

Name:  Gerardo Canet

 

 

Title:  Director

 

 

 

 

 

Address: 1251 Avenue of the Americas

 

 

 

New York, NY 10020

 

 

Facsimile number:  (212)354-9106

 

 

E-Mail Address:  gerry.canet@nativis.com

 

S-5

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

 

By:

 

 

 

Name:  John C. Bambach

 

 

Title:  Duly Authorized Signatory

 

 

 

 

 

Address: 201 Merritt Seven

 

 

 

Norwalk, CT 06851

 

 

Facsimile number:  203-956-4543

 

 

E-Mail Address:john.bambach@ge.com

 

--------------------------------------------------------------------------------


 

Annex A

 

Commitment Annex
(as of the Closing Date)

 

Lender

 

Revolving Loan
Commitment
Amount

 

Revolving Loan
Commitment
Percentage

 

Term Loan B
Commitment
Amount

 

Term Loan B
Commitment
Percentage

 

Merrill Lynch Business Financial Services Inc.

 

$

15,050,000

 

37.625

%

$

28,200,000

 

27.783251232

%

The Governor and Company of the Bank of Ireland

 

$

15,050,000

 

37.625

%

$

28,200,000

 

27.783251232

%

Natixis

 

$

0

 

0

%

$

20,000,000

 

19.704433497

%

General Electric Capital Corporation

 

$

9,900,000

 

24.75

%

$

25,100,000

 

24.729064039

%

TOTALS

 

$

40,000,000

 

100

%

$

101,500,000

 

100

%

 

Annex A-1

--------------------------------------------------------------------------------


 

Annex B

 

Closing Checklist

 

Annex B-1

--------------------------------------------------------------------------------


 

[g59381ka19i001.gif]

Exhibit A to Credit Agreement (Assignment Agreement)

 

This Assignment Agreement (this “Assignment Agreement”) is entered into as of
                     by and between the Assignor named on the signature
page hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”).  Reference is made to the Credit Agreement dated as of
February     , 2008 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Festival Fun Parks, LLC (“Borrower”), the financial
institutions party thereto from time to time, as Lenders, and Merrill Lynch
Business Financial Services Inc., as Administrative Agent.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to them
in the Credit Agreement.

 

Assignor and Assignee hereby agree as follows:

 

1.             Assignor hereby sells and assigns to Assignee, and Assignee
hereby purchases and assumes from Assignor, the interests set forth on the
schedule attached hereto (the “Schedule”), in and to Assignor’s rights and
obligations under the Credit Agreement as of the effective date set forth on the
Schedule (the “Effective Date”).  Such purchase and sale is made without
recourse, representation or warranty except as expressly set forth herein.  On
the Effective Date, Assignee shall pay to Assignor an amount equal to the
aggregate amounts assigned pursuant to the Schedule (exclusive of unfunded
portions of the Revolving Loan Commitment) and Assignor shall pay to Assignee a
closing fee in respect of the transactions contemplated hereby in the amount
specified on the Schedule.

 

2.             Assignor (i) represents that as of the Effective Date, that it is
the legal and beneficial owner of the interests assigned hereunder free and
clear of any adverse claim, (ii) makes no other representation or warranty and
assumes no responsibility with respect to any statement, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Financing Documents or any other instrument
or document furnished pursuant thereto, and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any other Credit Party or any other Person or the performance or observance
by any Credit Party of its Obligations under the Credit Agreement or any other
Financing Documents or any other instrument or document furnished pursuant
thereto.

 

3.             Assignee (i) confirms that it has received a copy of the Credit
Agreement and the other Financing Documents, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon Administrative Agent, Assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iii) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Financing Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in

 

Exhibit A-1

--------------------------------------------------------------------------------


 

accordance with their terms all obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender, (v) represents that on
the date of this Assignment Agreement it is not presently aware of any facts
that would cause it to make a claim under the Credit Agreement, (vi) represents
and warrants that Assignee is not a Foreign Lender or, if it is a Foreign
Lender, (A) that it has delivered to Administrative Agent the documentation
required to be delivered to Administrative Agent by Section 13 below and
(B) that if it is claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, (w) it is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (x) it is not a 10-percent shareholder of any Credit Party within the
meaning of Section 881(c)(3)(B) or Section 871(h)(3)(B) of the Code, (y) it is
not a controlled foreign corporation related to any Credit Party within the
meaning of Section  881(c)(3)(C) of the Code and (z) it is not a conduit entity
participating in a conduit financing arrangement (as defined in Section 1.881-3
of the Code Treasury Regulations), (vii) represents and warrants that Assignee
is (or, upon receipt of the required consents hereto by Administrative Agent,
Swingline Lender and Borrower will become) an Eligible Assignee and
(viii) represents and warrants that it has experience and expertise in the
making or the purchasing of loans such as the Loans, and that it has acquired
the interests described herein for its own account and without any present
intention of selling all or any portion of such interests.

 

4.             Each of Assignor and Assignee represents and warrants to the
other party hereto that it has full power and authority to enter into this
Assignment Agreement and to perform its obligations hereunder in accordance with
the provisions hereof, that this Assignment Agreement has been duly authorized,
executed and delivered by such party and that this Assignment Agreement
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.

 

5.             Upon the effectiveness of this Assignment Agreement pursuant to
Section 13 below, (i) Administrative Agent shall register Assignee as a Lender,
pursuant to the terms of the Credit Agreement, (ii) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment Agreement,
have the rights and obligations of a Lender thereunder, (iii) Assignor shall, to
the extent provided in this Assignment Agreement, relinquish its rights and be
released from its obligations under the Credit Agreement and (iv) Administrative
Agent shall thereafter make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
Assignee.  Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by Administrative Agent or with
respect to the making of this assignment directly between themselves.

 

6.             Each of Assignor and Assignee hereby agrees from time to time,
upon request of the other such party hereto, to take such additional actions and
to execute and deliver such additional documents and instruments as such other
party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Assignment Agreement.

 

7.             Neither this Assignment Agreement nor any term hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party (including, if applicable, any party required to evidence
its consent to or acceptance of this

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Assignment Agreement) against whom enforcement of such change, waiver, discharge
or termination is sought.

 

8.             For the purposes hereof and for purposes of the Credit Agreement,
the notice address of Assignee shall be as set forth on the Schedule.  Any
notice or other communication herein required or permitted to be given shall be
in writing and delivered in accordance with the notice provisions of the Credit
Agreement.

 

9.             In case any provision in or obligation under this Assignment
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

11.           This Assignment Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 

12.           This Assignment Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures hereto were upon the same agreement.

 

13.           This Assignment Agreement shall become effective as of the
Effective Date upon the satisfaction of each of the following conditions: 
(i) the execution of a counterpart hereof by each of Assignor and Assignee,
(ii) the execution of a counterpart hereof by each of Administrative Agent and
Borrower as evidence of its consent hereto to the extent required pursuant to
Section 11.6(a) of the Credit Agreement, (iii) the receipt by Administrative
Agent of the processing fee referred to in Section 11.6(a) of the Credit
Agreement, (iv) in the event Assignee is a Foreign Lender, the receipt by
Administrative Agent of United States Internal Revenue Service Forms W-8ECI,
W-8BEN or W-8IMY (as applicable), and such other forms, certificates or
documents, including those prescribed by the United States Internal Revenue
Service, properly completed and executed by Assignee, certifying as to
Assignee’s entitlement to exemption from withholding or deduction of Taxes, and
(v) the receipt by Administrative Agent of originals or telecopies of the
counterparts described above.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

The parties hereto have caused this Assignment Agreement to be executed and
delivered as of the date first written above.

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

Consented to:

 

 

 

Merrill Lynch Business Financial Services Inc., as Administrative Agent and
Swingline Lender

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

[Festival Fun Parks, LLC

 

 

 

 

 

By:

 

 

Title:

]

 

Exhibit A-4

--------------------------------------------------------------------------------


 

Schedule to Assignment Agreement

 

Assignor:

 

 

 

Assignee:

 

 

 

Effective Date:

 

 

 

Credit Agreement dated as of February     , 2008 among Festival Fun Parks, LLC,
as Borrower, the financial institutions party thereto from time to time, as
Lenders, and Merrill Lynch Business Financial Services Inc., as Administrative
Agent

 

Interests Assigned:

 

Commitment/Loan

 

Revolving Loan
Commitment Amount

 

Term Loan B

 

Assignor Amounts

 

$

 

$

 

Amounts Assigned

 

$

 

$

 

Assignor Amounts (post-assignment)

 

$

 

$

 

 

 

 

 

 

 

Closing Fee:

 

$

 

 

 

 

Assignee Information:

 

Address for Notices:

 

Address for Payments:   

 

 

 

 

 

Bank:

Attention:

 

ABA #:

Telephone:

 

Account #:

Facsimile:

 

Reference:

 

Exhibit A-5

--------------------------------------------------------------------------------


 

[g59381ka21i001.gif]

Exhibit B to Credit Agreement (Excess Cash Flow Certificate)

 

FESTIVAL FUN PARKS, LLC

 

Date:                   ,

 

This certificate is given by                                   , a Responsible
Officer of Festival Fun Parks, LLC (“Borrower”), pursuant to Section 4.1(c) of
that certain Credit Agreement dated as of February     , 2008 among Borrower,
Lenders from time to time party thereto and Merrill Lynch Business Financial
Services Inc., as Administrative Agent for Lenders (as such agreement may have
been amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Administrative Agent and
Lenders that:

 

(a)                                  set forth below is a schedule of Excess
Cash Flow for the year ended                               ,            and the
calculation of the required prepayment of $                                ; and

 

(b)                                 the schedule set forth below is based on the
audited financial statements which have been delivered to Administrative Agent
in accordance with Section 4.1(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,           .

 

 

 

By

 

 

Name

 

 

Title

 

of Borrower

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Excess Cash Flow is defined as follows:

 

 

 

 

 

Operating Cash Flow (as calculated on the Compliance Certificate)

 

$

 

 

 

Less (without duplication):

 

 

 

 

 

Any federal, state, local or other income and franchise taxes paid or payable in
cash and included in the determination of net income, net of any cash tax credit
or other case tax benefits*

 

 

 

 

 

Regularly scheduled principal payments with respect to all Debt actually paid
(including payments made on Capital Leases which are allocable to principal, but
excluding (i) mandatory prepayments required by Section 2.3 of the Credit
Agreement, (ii) repayments of Revolving Loans and other Debt subject to
reborrowing to the extent not accompanied by a concurrent and permanent
reduction of the Revolving Loan Commitment (or equivalent loan commitment), and
(iii) the amortization of debt discount or premium)

 

 

 

 

 

Optional principal prepayments with respect to Term Loan B actually paid and
optional principal prepayments with respect to all Revolving Loans actually paid
to the extent accompanied by a concurrent and permanent reduction of the
Revolving Loan Commitment

 

 

 

 

 

Total Interest Expense (as calculated on the Compliance Certificate)

 

 

 

 

 

Extraordinary losses (or plus gains) to the extent (i) added back in the
computation of Operating Cash Flow and (ii) made in cash (in the case of losses)
or received in cash (in the case of gains)

 

 

 

 

 

Restricted Distributions made in cash by Holdings and permitted under
Section 5.4 of the Credit Agreement, to the extent not deducted in the
calculation of Operating Cash Flow

 

 

 

 

 

Federal, state, and local and other income and franchise taxes paid in cash

 

 

 

 

 

Excess Cash Flow

 

$

 

 

 

Required prepayment percentage

 

[50/25]%

 

 

 

Required prepayment amount(1)

 

$

 

--------------------------------------------------------------------------------

(1)                                  If Excess Cash Flow is less than
$1,000,000, the required prepayment amount shall be zero.  If Excess Cash Flow
is greater than $1,000,000 but less than $2,000,000, the required prepayment
amount shall be reduced (if necessary) to an amount such that Unapplied Excess
Cash Flow would not be less than $1,000,000 after giving effect to such
prepayment.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

[g59381ka21i001.gif]

Exhibit C to Credit Agreement (Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

FESTIVAL FUN PARKS, LLC

 

Date:                 ,

 

This certificate is given by                                           , a
Responsible Officer of Festival Fun Parks, LLC (“Borrower”), pursuant to
Section 4.1(c) of that certain Credit Agreement dated as of February     , 2008
among Borrower, Lenders from time to time party thereto and Merrill Lynch
Business Financial Services Inc., as Administrative Agent for Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Administrative Agent and
Lenders that:

 

(a)           the financial statements delivered with this certificate in
accordance with Section 4.1(a) and/or 4.1(b) of the Credit Agreement fairly
present in all material respects the results of operations and financial
condition of Holdings and the Subsidiaries as of the dates and the accounting
period covered by such financial statements;

 

(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrower and the Subsidiaries during the
accounting period covered by such financial statements;

 

(c)           such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrower has taken, is undertaking and proposes to take with respect
thereto; and

 

(d)           Borrower is in compliance with the covenants contained in
Article 6 of the Credit Agreement, as demonstrated by the calculation of such
covenants below, except as set forth below.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

By

 

 

Name

 

 

Title

 

of Borrower

 

Exhibit B-4

--------------------------------------------------------------------------------


 

CAPITAL EXPENDITURES

(Section 6.1)

 

Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:

 

 

 

 

 

Amount capitalized during the Defined Period by Holdings and its Consolidated
Subsidiaries as capital expenditures for property, plant, and equipment or
similar fixed asset accounts, including any such expenditures by way of
acquisition of a Person or by way of assumption of Debt or other obligations, to
the extent reflected as plant, property and equipment, but in each case
excluding the effect of any Permitted Acquisition

 

$

 

 

 

Plus:       deposits made in the Defined Period in connection with property,
plant, and equipment; less deposits of a prior period included above

 

 

 

 

 

Less:       Net Cash Proceeds of Asset Dispositions received during the Defined
Period which (i) Borrower or a Subsidiary is permitted to reinvest pursuant to
the terms of the Credit Agreement and (ii) are included in capital expenditures
above

 

 

 

 

 

Proceeds of Property Insurance Policies received during the Defined Period which
(i) Borrower or a Subsidiary is permitted to reinvest pursuant to the terms of
the Credit Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

Capital Expenditures(2)

 

$

 

--------------------------------------------------------------------------------

(2)           To the extent Capital Expenditures are being calculated for any
Defined Period which includes any of the following months, Capital Expenditures
for such month shall be deemed to be as follows:

 

Month

 

Capital Expenditures

 

 

 

 

 

October 2007

 

$

925,217

 

November 2007

 

$

465,274

 

December 2007

 

$

665,803

 

 

For the month of January 2008, Capital Expenditures shall be calculated in a
manner consistent with the methodology used in the calculation of Capital
Expenditures for the above-referenced months.

 

Exhibit B-5

--------------------------------------------------------------------------------


 

Less:       Portion of Capital Expenditures financed during the Defined Period
under Capital Leases or other Debt (Debt, for this purpose, does not include
drawings under the Revolving Loan Commitment)

 

 

 

 

 

Unfinanced Capital Expenditures (used in calculation of Operating Cash Flow
(defined in Section 6.3 of the Compliance Certificate))

 

$

 

 

 

Capital Expenditures (from above)

 

$

 

 

 

Permitted Capital Expenditures (including carry forward of $                from
prior fiscal year)

 

$

 

 

 

In Compliance

 

Yes/No

 

Exhibit B-6

--------------------------------------------------------------------------------


 

FIXED CHARGE COVERAGE RATIO

 

(Section 6.2)

 

Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:

 

 

 

 

 

Fixed Charges:

 

 

 

 

 

Interest expense ($), net of interest income ($), interest paid in kind ($) and
amortization of capitalized fees and expenses incurred to consummate the
transactions contemplated by the Operative Documents and included in interest
expense ($), included in the determination of net income of Holdings and its
Consolidated Subsidiaries for the Defined Period (“Total Interest Expense”)(3)

 

$

 

 

 

Plus (without duplication):

 

 

 

 

 

Any federal, state, local or other income and franchise taxes paid or payable in
cash and included in the determination of net income for the Defined Period, net
of any cash tax credit or other cash tax benefits received during the Defined
Period

 

 

 

 

 

Scheduled payments of principal for the Defined Period with respect to all Debt
(including the portion of scheduled payments under Capital Leases allocable to
principal and Permitted AHYDO Prepayments (as defined in the Subordination
Agreement) but excluding mandatory prepayments required by Section 2.3 and
excluding scheduled repayments of Revolving Loans and other Debt subject to
reborrowing to the extent not accompanied by a concurrent and permanent
reduction of the Revolving Loan Commitment (or equivalent loan commitment))

 

 

 

--------------------------------------------------------------------------------

(3)                                  Interest expense shall not include interest
expense relating to the Existing RBS Debt which is reflected on the consolidated
financial statements of Holdings and its Subsidiaries solely as a result of the
application of “push-down” accounting principals in accordance with GAAP, but
only so long as neither Holdings nor any of its Subsidiaries has any liability,
contingent or otherwise, with respect to such Existing RBS Debt (or any
intercompany Debt related thereof) and so long as the footnotes to Holdings’
consolidated financial statements (including the annual financial statements
delivered in accordance with Section 4.1(b) of the Credit Agreement) reflect the
foregoing in a manner satisfactory to Administrative Agent.

 

Exhibit B-7

--------------------------------------------------------------------------------


 

Restricted Distributions made by Holdings in cash during the Defined Period, to
the extent not deducted in the calculation of Operating Cash Flow for the
Defined Period

 

 

 

 

 

Fixed Charges(4),(5)

 

$

 

 

 

Operating Cash Flow:

 

 

 

 

$

EBITDA for the Defined Period (calculated in the manner set forth below)

 

 

 

 

 

Less:       Unfinanced Capital Expenditures for the Defined Period (calculated
in the manner required by Section 6.1 of the Compliance Certificate)

 

 

 

 

 

To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the Defined Period, as long term assets, other than amounts capitalized
during the Defined Period as capital expenditures for property, plant and
equipment or similar fixed asset accounts

 

 

 

 

 

Operating Cash Flow

 

$

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

        to 1.0

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

        to 1.0

 

 

 

In Compliance

 

Yes/No

 

*  *  *  *

EBITDA for the Defined Period is defined as follows:

 

--------------------------------------------------------------------------------

(4)                                  Note:  Each component of Fixed Charges
shall exclude the operating results of any Target of a Permitted Acquisition
prior to the date the Target became a Subsidiary of Borrower, in the case of
Permitted Acquisitions consummated as a purchase of the Capital Stock of such
Target.

 

(5)                                  For each of the Defined Periods ending
September 30, 2008 and December 31, 2008, Fixed Charges shall be annualized
based on actual Fixed Changes from March 1, 2008 through the end of such period.

 

Exhibit B-8

--------------------------------------------------------------------------------


 

Net income (or loss) for the Defined Period of Holdings and its Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Holdings) in which Holdings or any of its Subsidiaries has an
ownership interest unless received by Holdings or its Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Holdings or is merged into or consolidated with
Holdings

 

$

 

 

 

Plus:       Any provision for (or less any benefit, including income tax
credits, from) federal, state, local or other income and franchise taxes
deducted in the determination of net income for the Defined Period

 

 

 

 

 

Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period

 

 

 

 

 

Amortization and depreciation deducted in the determination of net income for
the Defined Period

 

 

 

 

 

Losses (or less gains) from Asset Dispositions included in the determination of
net income for the Defined Period (excluding sales, expenses or losses related
to current assets)

 

 

 

 

 

Other non-cash expenses (or less gains or income) deducted (or included) in the
determination of net income for the Defined Period (including non-cash expenses
deducted as a result of any sale or grant of Capital Stock to employees,
officers or directors and non-cash expenses (or less gains or income) deducted
(or included) as a result of the application of purchase accounting) and for
which no cash outlay (or cash receipt) is foreseeable prior to the Commitment
Expiry Date or, if later, the final scheduled installment in respect of Term
Loan B

 

 

 

 

 

Expenses and fees deducted in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Operative Documents, but solely to the extent set forth in the statement of
sources and uses delivered to Administrative Agent on the Closing Date

 

 

 

 

 

Extraordinary losses (or less gains) included in the determination of net income
during the Defined Period, net of related tax effects

 

 

 

Exhibit B-9

--------------------------------------------------------------------------------


 

To the extent deducted in the determination of net income during the Defined
Period, (1) severance or related legal expenses relating to any corporate
reorganization resulting from the Acquisition, any Permitted Acquisition or any
Asset Disposition; (2) costs and expenses incurred with de-registering under the
Securities Exchange Act of 1934; (3) relocation and related expenses related to
the hiring of a new chief executive officer for Borrower; (4) expenses, costs
and fees associated with failed acquisitions; and (5) costs associated with the
director and officer “run-off” liability policy purchased in connection with the
Acquisition; provided that the aggregate amount of all such costs and expenses
added back during any Defined Period shall not exceed $1,000,000 and shall be
documented in a manner reasonably satisfactory to Administrative Agent

 

 

 

 

 

Less:       Expenditures made after the Closing Date, but during the Defined
Period, in connection with the consummation of the transactions contemplated by
the Operative Documents, but not reflected in the pro forma balance sheet
referenced in Section 3.5(c) and not deducted in the determination of net income

 

 

 

 

 

EBITDA for the Defined Period(6)

 

$

 

--------------------------------------------------------------------------------

(6)                                  To the extent EBITDA is calculated for any
Defined Period that includes any of the following months, EBITDA for such month
shall be deemed to be as follows:

 

Month

 

EBITDA

 

January 2007

 

$

(1,724,000

)

February 2007

 

$

(1,895,000

)

March 2007

 

$

(1,561,000

)

April 2007

 

$

(799,000

)

May 2007

 

$

(2,228,000

)

June 2007

 

$

8,979,000

 

July 2007

 

$

16,928,000

 

August 2007

 

$

20,102,000

 

September 2007

 

$

2,244,000

 

October 2007

 

$

(2,192,000

)

November 2007

 

$

(1,477,000

)

December 2007

 

$

(1,669,000

)

 

For the month of January 2008, EBITDA shall be calculated in a manner consistent
with the methodology used in the calculation of EBITDA for the above-referenced
months.

 

Exhibit B-10

--------------------------------------------------------------------------------


 

TOTAL DEBT TO EBITDA RATIO

(Section 6.3)

 

Total Debt:

 

 

 

 

 

Average Net Revolving Loan Facility Usage as of the last day of each month
during the applicable measurement period (the “Defined Period”)(7)

 

$

 

 

 

Plus:       Outstanding principal balance of Term Loan B as of the last day of
the Defined Period

 

 

 

 

 

Outstanding principal balance of all other Debt of Holdings and its Consolidated
Subsidiaries as of the last day of the Defined Period (excluding Letter of
Credit Liabilities)(8)

 

 

 

--------------------------------------------------------------------------------

(7)                                  To the extent Net Revolving Loan Facility
Usage is being calculated as of the last day of any of the following months, Net
Revolving Loan Facility Usage as of such date shall be deemed to be the
following:

 

Month

 

Net Revolving Loan Facility Usage

 

January 2007

 

$

4,300,000

 

February 2007

 

$

6,000,000

 

March 2007

 

$

9,600,000

 

April 2007

 

$

21,100,000

 

May 2007

 

$

24,300,000

 

June 2007

 

$

14,100,000

 

July 2007

 

$

(1,400,000

)

August 2007

 

$

(17,068,000

)

September 2007

 

$

(12,589,000

)

October 2007

 

$

(4,028,000

)

November 2007

 

$

(1,696,000

)

December 2007

 

$

3,891,000

 

January 2008

 

$

7,574,000

 

 

(8)                                  Debt shall not include the Existing RBS
Debt which is reflected on the consolidated financial statements of Holdings and
its Subsidiaries solely as a result of the application of “push-down” accounting
principals in accordance with GAAP, but only so long as neither Holdings nor any
of its Subsidiaries has any liability, contingent or otherwise, with respect to
such Existing RBS Debt (or any intercompany Debt related thereof) and so long as
the footnotes to Holdings’ consolidated financial statements (including the
annual financial statements delivered in accordance with Section 4.1(b) of the
Credit Agreement) reflect the foregoing in a manner satisfactory to
Administrative Agent.

 

Exhibit B-11

--------------------------------------------------------------------------------


 

Total Debt

 

$

 

 

 

EBITDA for the Defined Period (calculated in the manner required by Section 6.2
of the Compliance Certificate)

 

$

 

 

 

Plus:       Pro Forma Acquisition EBITDA (as defined below) for each Permitted
Acquisition (and each proposed Permitted Acquisition for determining compliance
with the requirement of Section 5.8)

 

 

 

Permitted               Acquisition           #1:         
                        

Permitted               Acquisition           #2:         
                        

Permitted               Acquisition           #3:          
                        

[additional line items, as applicable]

 

Adjusted EBITDA

 

$

 

 

 

Total Debt to EBITDA Ratio (ratio of Total Debt to Adjusted EBITDA for the
Defined Period)

 

       to 1.0

 

 

 

Maximum Permitted Total Debt to EBITDA Ratio for the Defined Period

 

       to 1.0

 

 

 

In Compliance

 

Yes/No

 

“Pro Forma Acquisition EBITDA” means (i) EBITDA (calculated in the same manner
as EBITDA is calculated on this Exhibit C) attributable to each Permitted
Acquisition (with such pro forma adjustments as are reasonably acceptable to
Administrative Agent based upon data presented to Administrative Agent to its
reasonable satisfaction) consummated during the one (1) year period preceding
the date of determination calculated solely for a number of months immediately
preceding the consummation of the applicable Permitted Acquisition, which number
equals twelve (12) minus the number of months following the consummation of the
applicable Permitted Acquisition for which financial statements of Holdings and
its Subsidiaries have been delivered to Administrative Agent pursuant to
Section 4.1, and (ii) for purposes of determining compliance with Section 5.8,
EBITDA (calculated in the same manner as EBITDA is calculated on this Exhibit C)
of the target of any proposed Permitted Acquisition (adjusted with such pro
forma adjustments as are reasonably acceptable to Administrative Agent based
upon data presented to Administrative Agent to its reasonable satisfaction)
calculated for the twelve (12) months immediately preceding the consummation of
the proposed Permitted Acquisition.

 

Exhibit B-12

--------------------------------------------------------------------------------


 

Schedule 1 to
Compliance Certificate

 

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof.  If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]

 

Exhibit B-13

--------------------------------------------------------------------------------


 

[g59381ka21i001.gif]

Exhibit E to Credit Agreement (Notice of Borrowing)

 

FESTIVAL FUN PARKS, LLC

 

Date:                  ,

 

This certificate is given by                                         , a
Responsible Officer of Festival Fun Parks, LLC (“Borrower”), pursuant to
Section [2.2(b)/2.3(f)] of that certain Credit Agreement dated as of
February     , 2008 among Borrower, Lenders from time to time party thereto and
Merrill Lynch Business Financial Services Inc., as Administrative Agent for
Lenders (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time the “Credit Agreement”).  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

 

The undersigned Responsible Officer hereby gives notice to Administrative Agent
of Borrower’s request to:  [complete as appropriate]

 

(a)                                  on [    date    ] borrow
$[                    ] of Revolving Loans, which Revolving Loans shall be [Base
Rate Loans/LIBOR Loans having an Interest Period of              month(s)];

 

(b)                                 on [    date    ] convert
$[                ]of the aggregate outstanding principal amount of the
[              ] Loan, bearing interest at the [                ] Rate, into
a(n) [                ] Loan [and, in the case of a LIBOR Loan, having an
Interest Period of [          ] month(s)];

 

(c)                                  on [    date    ] continue
$[                ]of the aggregate outstanding principal amount of the
[              ] Loan, bearing interest at the LIBOR, as a LIBOR Loan having an
Interest Period of [          ] month(s).

 

The undersigned officer hereby certifies that except as set forth on Exhibit A
hereto, both before and after giving effect to the request above (i) each of the
conditions precedent set forth in Section 7.2(b), 7.2(c) and 7.2(d) have been
satisfied, (ii) all of the representations and warranties contained in the
Credit Agreement and the other Financing Documents are true, correct and
complete as of the date hereof, except to the extent such representation or
warranty relates to a specific date, in which case such representation or
warranty is true, correct and complete as of such earlier date, and (iii) no
Default or Event of Default has occurred and is continuing on the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

By

 

 

Name

 

 

Title

 

of Borrower

 

Exhibit E-1

--------------------------------------------------------------------------------


 

[g59381ka21i001.gif]

Exhibit F to Credit Agreement (Payment Notification)

 

FESTIVAL FUN PARKS, LLC

 

Date:                  ,

 

Reference is hereby made to the Credit Agreement dated February     , 2008 among
the undersigned, Merrill Lynch Business Financial Services Inc., as
Administrative Agent and the financial institutions party thereto.  Capitalized
terms used here have the meanings ascribed thereto in the Credit Agreement.

 

Please be advised that funds in the amount of $                   will be wire
transferred to Administrative Agent on                   , 200   .

 

Such funds shall constitute [an optional] [a mandatory] prepayment of Term Loan
B, with such prepayments to be applied in the manner specified in
Section 2.5(a).

 

[Such mandatory prepayment is being made pursuant to Section 2.3[(s), (b),
(c) or (d)] of the Credit Agreement.]

 

Fax to MLC Operations 312-499-3336 no later than noon Chicago time

 

Note:      Funds must be received no later than noon Chicago time for same day
application

 

Wire Instructions:

Bank Name:

LaSalle Bank National Association

 

135 S. LaSalle Street

 

Chicago, IL 60603

 

 

ABA#:

0710-0050-5

Account Name:

MLBFS Corporate Finance

Account #:

5800393182

Reference:

(Client Name)

 

 

Address:

Merrill Lynch Capital

 

222 N. LaSalle Street, 16th Floor

 

Chicago, IL 60601

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

By

 

 

Name

 

 

Title

 

of Borrower

 

Exhibtit F-1

--------------------------------------------------------------------------------